                                 Case 20-23495-SMG                   Doc 1       Filed 12/11/20            Page 1 of 208


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Purchasing Services, LLC d/b/a American Medical Depot

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10315 USA Today Way
                                  Miramar, FL 33025
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 20-23495-SMG                    Doc 1         Filed 12/11/20              Page 2 of 208
Debtor    American Purchasing Services, LLC d/b/a American                                             Case number (if known)
          Medical Depot
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4238

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known

Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                          Case 20-23495-SMG              Doc 1       Filed 12/11/20           Page 3 of 208
Debtor   American Purchasing Services, LLC d/b/a American                          Case number (if known)
         Medical Depot
         Name




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                page 3
                                Case 20-23495-SMG                      Doc 1      Filed 12/11/20             Page 4 of 208
Debtor   American Purchasing Services, LLC d/b/a American                                        Case number (if known)
         Medical Depot
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                 Case 20-23495-SMG                   Doc 1         Filed 12/11/20             Page 5 of 208
Debtor    American Purchasing Services, LLC d/b/a American                                         Case number (if known)
          Medical Depot
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Dennis Gerrard                                                       Dennis Gerrard
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Paul Steven Singerman                                                 Date December 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul Steven Singerman 378860
                                 Printed name

                                 Berger Singerman LLP
                                 Firm name

                                 1450 Brickell Avenue
                                 Suite 1900
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305-755-9500                  Email address      singerman@bergersingerman.com

                                 378860 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                 Case 20-23495-SMG                Doc 1       Filed 12/11/20             Page 6 of 208
Debtor     American Purchasing Services, LLC d/b/a American                                 Case number (if known)
           Medical Depot
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter     11
                                                                                                                        Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     AMD Pennsylvania, LLC                                                   Relationship to you               Second-tier Subsidiary
District   Southern District of Florida               When                         Case number, if known
Debtor     American Medical Depot Holdings, LLC                                    Relationship to you               Ultimate Debtor Parent
District   Southern District of Florida               When                         Case number, if known
Debtor     DVSS Acquisition Company, LLC                                           Relationship to you               Subsidiary
District   Southern District of Florida               When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 6
                                   Case 20-23495-SMG                     Doc 1        Filed 12/11/20   Page 7 of 208




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      American Purchasing Services, LLC d/b/a American Medical Depot                                Case No.
                                                              Debtor(s)                                   Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 11, 2020                                         /s/ Dennis Gerrard
                                                                       Dennis Gerrard/Chief Restructuring Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 8 of 208



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




            10GFedSupply, LLC
            19825 N. Love Road
            Suite B/PMB 208
            Cornelius, NC 28031


            117-WastePro
            PO Box 865223
            ORLANDO, FL 32886-5223


            1A Backflow Certification
            12363 SW 132 Ct.
            All Pro Fire Protection
            MIAMI, FL 33186


            1EDI Source
            P.O. Box 74206
            CLEVELAND, OH 44194-4206


            1st American Medical Distrib. Inc.
            151 Heritage Park Drive
            Suite 201
            MURFEESBORO, TN 37129


            1ST CLASS MEDICAL INC.
            417 SW Main Blvd.
            LAKE CITY, FL 32025


            1st Class Medical, Inc.
            417 SW Main Blvd.
            LAKE CITY, FL 32025


            3M GOVERNMENT ACCOUNTS
            PO Box 844127
            DALLAS, TX 75284-4127


            3M Healthcare
            P.O. Box 844127
            Dallas, TX 75284-4127


            3M Puerto Rico
            PO Box 70286
            SAN JUAN, PR 00936
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 9 of 208




        3R Resources
        5219 West Clearwater Ave
        Suite 7
        KENNEWICK, WA 99336


        4 Imprints Inc
        25303 Network Place
        CHICAGO, IL 60673-1253


        570 Global, Corp
        Matthew Skidell
        570 Brook St.
        Garden City, NY 11530


        A 1 Pallet Supply Inc.
        2900 N.W. 72nd Street
        MIAMI, FL 33147


        A Cell
        P.O. Box 347766
        Pittsburgh, PA 15251-4766


        A Flag And Flag Pole
        3427 Griffin Road
        FORT LAUDERDALE, FL 33312


        A Team Fire Sprinklers
        2338 NW 151 Street
        Opa Locka, FL 33054


        A&D Engineering, Inc.
        P.O. Box 31001-1688
        PASADENA, CA 91110-1688


        A-Dec, Inc.
        PO Box 842759
        DALLAS, TX 75284-2759


        A-M Systems
        PO Box 850
        CARLSBORG, WA 98324


        AAA-Affordable Pallets
        2811 N 76th St
        TAMPA, FL 33619
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 10 of 208




         Aaron's Pallets
         5006 S. 50th St.
         Tampa, FL 33619


         Abbott Diabetes Care, Inc.
         75 Remittance Drive
         Suite 1138
         Chicago, IL 60675-1138


         Abbott Lab Diagnostics
         75 Remittance Drive
         Suite 1138
         Chicago, IL 60675-1138


         Abbott Medical Optics
         75 Remittance Drive
         Ste #1437
         CHICAGO, IL 60675-1437


         Accountemps
         12400 Collections Center Drive
         Chicago, IL 60693


         Accustaff-Albany
         PO Box 7247-8360
         Philadelphia, PA 19170-8360


         Accuvein
         Dept Ch16850
         PALATINE, IL 60055


         Acteon North America
         124 Gaither Drive
         Suite 140
         MOUNT LAUREL, NJ 08054


         Action Health
         1001 Entry Drive
         BENSENVILLE, IL 60106


         Acuderm, Inc.
         5370 N.W. 35 Terrace
         FORT LAUDERDALE, FL 33309
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 11 of 208




         Acutemp
         2900 Dryden Road
         Dayton, OH 45439


         Adam Sharon
         Real Pictures LLC
         4855 Park Avenue
         Bethesda, MD 20816


         Adana Medical LLC
         64 Camino De La Quesita Del Air
         PLACITAS, NM 87043


         Adelphia Supply USA
         4111 Ft. Hamilton Pkwy
         BROOKLYN, NY 11219


         Adenin Technologies Inc.
         101 Federal Street
         Suite 1900
         Boston, MA 02110


         Adhezion Biomedical
         One Meridian Blvd.
         Suite 1b02
         WYOMISSING, PA 19610


         Adler Instrument Company
         PO Box 536486
         ATLANTA, GA 30353


         Adorama
         42 West 18th Street
         NEW YORK, NY 10011


         ADP Screening & Selection
         PO Box 645177
         CINCINNATI, OH 45264-6300


         Adroit Medical Systems, Inc.
         P.O. Box 415000
         Msc-410686
         NASHVILLE, TN 37241-5000
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 12 of 208




         ADS, Inc.
         621 Lynnhaven Pkwy
         Suite 400
         VIRGINIA BEACH, VA 23452


         Adt Security Services
         Puerto Rico
         P.O. Box 650485
         DALLAS, TX 75265-0485


         Advanced Medical Design
         1241 Atlanta Industrial
         Drive
         MARIETTA, GA 30066


         Advanced Messenger & Cargo
         Service, Inc.
         2980 West 84th St. Unit#6
         HIALEAH, FL 33018


         Advanced Sterilization Products
         Services, Inc.
         33 Technology drive
         Irvine, CA 92618


         Advantage Medical Electronics LLC
         Electronics, Inc.
         P.O. Box 17308
         CLEARWATER, FL 33762-0308


         Advantage West GPS
         P.O. Box 845393
         LOS ANGELES, CA 90084-5393


         AED Battery Exchange
         1000 Brown Street
         Suite 206
         WAUCONDA, IL 60084


         Aerobase Group, Inc.
         145 East Drive, Unit B
         Melbourne, FL 32904


         Aerotek Commercial Staffing
         PO Box 198531
         Atlanta, GA 30384-8531
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 13 of 208




         Aerscher Diagnostics, Inc.
         125 Dixon Drive
         CHESTERTOWN, MD 21620


         Aesculap
         PO Box 780426
         PHILADELPHIA, PA 19178-0426


         AETNA FELT CORPORATION
         2401 W Emaus Ave
         ALLENTOWN, PA 18103


         AFCO
         5600 N. River Road
         Suite 400
         Des Plaines, IL 60018-5187


         Affiliated Temporary Help
         PO Box 124
         Bell Gardens, CA 90201


         Affordable Window Cleaning Co.
         10200 State Road 84 Ste 208
         Fort Lauderdale, FL 33324


         Agax Inc
         174 Monticello Dr.
         REIDSVILLE, NC 27320


         Airboss Defense
         3341 75th Ave. Suite Gg
         LANDOVER, MD 20785


         Airgas Co.
         P.O. Box 734672
         Dallas, TX 75373-4672


         Airsep Corporation
         PO Box 734474
         DALLAS, TX 75373-4474


         AIT Industries
         224 West James Street
         BENSEVILLE, IL 60106
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 14 of 208




         Akerman LLP
         Post Office Box 4906
         Attn: Accounts Receivable
         ORLANDO, FL 32802-4906


         Akorn, Inc.
         3950 Payshere Circle
         CHICAGO, IL 60674


         Akron Generics
         175 M Commerce Drive
         HAUPPAUGE, NY 11788


         Alan Liss. PHD.
         429 Clayhall Street
         Gaithersburg, MD 20878


         Albahealth
         PO Box 890971
         CHARLOTTE, NC 28289-0971


         Alberto H. Pineres
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Alc Industrial Dev. Corp.
         546 Aldebaran St.
         Altamira
         SAN JUAN, PR 00920


         Alcon Laboratories, Inc.
         PO Box 677775
         DALLAS, TX 75267-7775


         Alconox, Inc.
         30 Glen Street Suite 309
         WHITE PLAINS, NY 10603


         Alexandrea Foster
         2601 Village Circle Dr.
         Katy, TX 77493


         Alimed
         PO Box 9135
         DEDHAM, MA 02027-9135
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 15 of 208




         All-Star Plumbing of The Triad,Inc.
         653 Sonona Lane
         High Point, NC 27265


         All-Tec Wiring & Controls
         412 Loop Road
         GARNER, NC 27529


         Allclave Parts LLC
         2127 Martina Drive
         WASHINGTON, MO 63090


         Allegro Medical
         360 Veterans Pkwy.
         Ste 115
         BOLINGBROOK, IL 60440


         Allen Medical Systems
         PO Box 84918
         Chicago, IL 60689-4918


         ALLIANCE TECH MEDICAL
         P.O. Box 6024
         GRANBURY, TX 76049


         Alliant Healthcare Products
         333 Bridge St. NW Ste. 1125
         GRAND RAPIDS, MI 49504


         Allied 100 LLC
         1800 Us Hwy 51 North
         WOODRUFF, WI 54568-9558


         Allied Electronics
         8751 W Broward Blvd.
         # 503
         PLANTATION, FL 33324


         Allied Healthcare Products
         4911 Solution Center
         C/o Summit Financial Resources
         CHICAGO, IL 60677-4009
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 16 of 208




         Allied Medical Products, Inc.
         18740 Oxnard Street
         Suite 308
         TARZANA, CA 91356


         ALLIQUA INC.
         Dept Ch 19325
         PALATINE, IL 60055-9325


         Allstate Medical Supply, Inc.
         34 35th Street
         BROOKLYN, NY 11232


         ALMA LASERS INC.
         485 Half Day Road
         Suite 100
         BUFFALO GROVE, IL 60089


         Almo Corporation
         2709 Commerce Way
         PHILADELPHIA, PA 19154


         Alpha Protech, Inc.
         P.O. Box 200264
         DALLAS, TX 75320-0264


         Alpha Source Inc.
         6619 W. Calumet Road
         Milwaukee, WI 53223


         Alphapointe Association
         Dept. 999455
         P.O. Box 219789
         KANSAS CITY, MO 64121-9789


         Alvarez & Marsal Private Equity
         Performance Group, LLC
         Attn: Liz Carrington
         New York, NY 10022


         Alyson Garino
         MIRIMAR
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 17 of 208




         Am Mitsubishi Fuso Inc.
         Truck Center
         14065 Towsend Rd.
         PHILADELPHIA, PA 19154


         Amazon
         Amazon.Com
         MIRAMAR, FL 33025


         Ambco Electronics
         15052 Redhill Ave
         Suite D
         TUSTIN, CA 92780


         Ambu, Inc.
         PO Box 347818
         PITTSBURGH, PA 15251-4818


         AMD Medicom, Inc.
         6054 Shook Road
         LOCKBOURNE, OH 43137


         AMD MEDICON INC.
         295 Firetower Dr.
         TONAWANDA, NY 14150


         AMD Technologies, Inc.
         218 Bronwood Ave.
         LOS ANGELES, CA 90049


         American 3B Scientific
         2189 Flintstone Drive
         Unit 0
         TUCKER, GA 30084


         American Beauty Tools
         1937 Barrett Drive
         Troy, MI 48084


         American Casting & Mfg
         51 Commercial St
         PLAINVIEW, NY 11803
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 18 of 208




         American Civil Defense Association
         12162 S Business Park Dr.
         #208
         DRAPER, UT 84020-7111


         American Dental
         7310 Oxford Street
         MINNEAPOLIS, MN 55426


         American Diagnostic Corporation
         55 Commerce Dr
         HAUPPAUGE, NY 11788


         American Express
         20500 Bel Shaw Ave
         CARSON, CA 90746


         American Express
         PO Box 360001
         FORTLAUDERDALE, FL 33336-0001


         American Express
         Delta Skymiles Corp Acct
         Suite 0002
         CHICAGO 60679-0002


         American Express
         PO Box 530001
         ATLANTA, GA 30353-0001


         American Floor Mats
         152 Rollins Ave #102
         ROCKVILLE, MD 20852


         American Hotel Reg. Co.
         PO Box 206720
         DALLAS, TX 75320


         American Legion Post No. 360
         1 Mill Dam Rd.
         HUNTINGTON, NY 11743


         American Medical Depot Holdings, LLC
         10315 USA Today Way
         Miramar, FL 33025
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 19 of 208




         American Medicals
         8900 Corporate Square Ct.
         JACKSONVILLE, FL 32216


         American National Standards
         Institute (ansi)
         25 W 43rd Street 4th Floor
         NEW YORK, NY 10036


         American Sanitary Products, Inc.
         303 Najoles Rd. #109
         Millersville, MD 21108


         American Textile Systems
         13151 Midway Place
         Cerritos, CA 90703


         American Textile Systems
         13151 Midway Place
         ***ACH ONLY***
         CERRITOS, CA 90703


         Americare LLC
         P.O. Box 451196
         Atlanta, GA 31145-1196


         Americare LLC
         P.O. Box 451196
         ***ACH ONLY***
         ATLANTA, GA 31145-1196


         Amerinet Inc
         Attn: Lockbox B110402
         2301 S. Kingshighway Blvd
         SAINTLOUIS, MO 63110


         Ameripack
         107 North Gold Drive
         Trenton, NJ 08691


         Amico
         85 Fulton Way
         RICHMOND HILL L4B2N4
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 20 of 208




         Ammex Corporation
         PO Box 45565
         San Francisco, CA 94145


         Ampronix Inc.
         15 Whatney
         IRVINE, CA 92618


         AMS Samplers Inc.
         105 Harrison
         American Falls, ID 83211


         AMSI(ASSOCIATED AIRCRAFT MANUF.&
         Sales)
         2735 NW 63rd. Court
         FORT LAUDERDALE, FL 33309-1711


         Amsino International, Inc.
         708 Corporate Center Drive
         POMONA, CA 91768


         Analogic Ultrasound
         PO Box 32026
         NEW YORK, NY 10087-2026


         Andover Healthcare, Inc.
         130 International Drive
         PORTSMOUTH, NH 03801


         Andres Maresma
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Andrew John Tukloff
         3855 Deer Ridge LN
         Auburn, CA 95602


         Anesthesia Associates, Inc.
         460 Enterprise Street
         SAN MARCO, CA 92078


         Angiodynamics
         P.O. Box 1549
         ALBANY, NY 12201-1549
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 21 of 208




         Angleshelf Of P.R. Inc.
         PO Box 362442
         SAN JUAN, PR 00936-2442


         Anjer Trailer And Truck
         901 Woodbine Avenue
         Bensalem, PA 19020


         Ansell Healthcare
         Dept Ch 17373
         PALATINE, IL 60055-7493


         Anthony McGuffin
         Mcguffin Masterpieces
         431 East Dameron Ave.
         Liberty, NC 27298


         Anthony Products, Inc.
         7740 Records Street
         INDIANAPOLIS, IN 46226


         Anthony Rios
         3400 Horizon Drive
         Suite 400
         King of Prussia, PA 19406


         Apdyne Medical Company
         1049 South Vine Street
         DENVER, CO 80209


         Apex Medical Corporation
         P.O. BOX 71591
         Chicago, IL 60694


         Apexx Sales, Inc.
         220 Avenue C
         CARROLLTON, GA 30117


         Apiary Medical, Inc.
         12711 Big Bend Way
         VALLEY CENTER, CA 92082


         Aplicare, Inc.
         550 Research Pkwy
         MERIDEN, CT 06450
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 22 of 208




         Apollo Medical dba Sterling
         Medical Products
         5540 Bear Claw Ct.
         Hoffman Estates, IL 60192


         Applied Biologics, LLC
         Dept 3517
         PO Box 123517
         DALLAS, TX 75312-3517


         Applied Dental, Inc.
         1296 Kifer Rd.
         # 608
         SUNNYVILLE, CA 94086


         Applied Home Healthcare
         Equipment
         28825 Ranney Parkway
         WESTLAKE, OH 44145


         Applied Medical
         22872 Avenida Empresa
         Rancho Santa Margarita, CA 92688


         Arbon Equipment Corporation
         25464 Network Place
         Chicago, IL 60673-1254


         Arcos Inc.
         4714 Riverstone Blvd.
         Ste 200
         Missouri City, TX 77459


         Argentum Medical LLC
         2571 Kaneville Court
         GENEVA, IL 60134


         Argon Medical Devices
         P O Box 677482
         ATHENS, TX 75751-5002


         Ariba, Inc
         P.O. Box 642962
         PITTSBURGH, PA 15264
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 23 of 208




         Arizona Department Of Revenue
         PO Box 29085
         Phoenix, AZ 85038-9085


         Arjo, Inc.
         PO Box 640799
         PITTSBURGH, PA 15264-0799


         Armedica Manufacturing
         P O Box 880
         GREENWOOD, AR 72936-0880


         Armstrong Medical Ind.Inc
         575 Knightsbridge Pkwy.
         Lincolnshire, IL 60069


         Armstrong Medical Supply LLC
         6818 N. Sam Houston
         Parkway West
         HOUSTON, TX 77064


         Armstrong Medical Supply, LLC
         6818 N. Sam Houston
         Parkway West
         HOUSTON, TX 77064


         Arnoff Global Logistics
         1282 Dutchess Turnpike
         POUGHKEEPSIE, NY 12603


         Aroa Biosurgery Incorporated
         PO Box 894924
         Los Angeles, CA 90189-4924


         Arrow International, Inc.
         P.O. Box 60519
         CHARLOTTE, NC 28260


         Arrow International, Inc.
         PO Box 60519
         CHARLOTTE, NC 28260


         ARS Sales & Services LLC
         1121 Breezy Knoll St.
         MINNEOLA, FL 34715
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 24 of 208




         ASAP Fire Sprinkler
         16115 S.W. 117th Ave.
         MIAMI, FL 33177


         Ascentium Capital LLC
         P.O. Box 301593
         DALLAS, TX 75303-1593


         Aseptico
         P O Box 1548
         WOODINVILLE, WA 98072


         Ashwood Pallet Remanufacturing
         15 Ashwood Lane
         Norristown, PA 19403


         ASI Medical, Inc.
         13792 Compark Blvd.
         Suite 130
         ENGLEWOOD, CO 80112


         Aspen Medical Products
         Department 8397
         LOS ANGELES, CA 90084-8397


         Aspen Surgical Products
         3998 Reliable Parkway
         CHICAGO, IL 60686-0039


         ASPR-SNS
         US Dept. of Health & Human Services
         2945 Flowers Road
         Atlanta, GA 30341


         Ast Electric, LLC
         7234 NW 66th Street
         MIAMI, FL 33166


         Astm International
         100 Barr Harbor Drive
         WESAINTCONSHOHOCKEN, PA 19428


         Astral Diagnostics, Inc.
         1224 Forest Pkwy Suite 200
         WESAINTDEPTFORD, NJ 08066
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 25 of 208




         AT&T
         PO Box 105262
         ATLANTA, GA 30348


         Attends Healthcare
         P.O. Box 200207
         DALLAS, TX 75320-0207


         Attends Healthcare Products
         P.O. Box 200207
         DALLAS, TX 75320-0207


         Automedx
         7700 Windrose Ave.
         Suite G300
         Plano, TX 75024


         Avadim Technologies, Inc.
         81 Thompson Street
         ASHEVILLE, NC 28803


         Avalara, Inc.
         Dept CH 16781
         Palatine, IL 60055


         Avalon Papers LLC
         P O Box 3967
         OSHKOSH, WI 54903


         Avanos Medical Inc.
         P.O. Box 732583
         Dallas, TX 75373-2583


         Avcor Healthcare Products
         2750 113 Street
         Suite 300
         GRAND PRAIRIE, TX 75050


         Avenue Mori Medical
         Equipment, Inc.
         5115 Avenida Encinas Suite F
         CARISBAD, CA 92008
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 26 of 208




         Avid Medical, Inc.
         PO Box 759402
         BALTIMORE, MD 21275-9402


         AvMedical LLC.
         4037 Rural Plains Circle Ste 160
         Franklin, TN 37064


         Avp, Inc.
         PO Box 5683
         GRANBURY, TX 76049


         Axa Equitable Payment Center
         PO Box 371459
         PITTSBURGH, PA 15250-7459


         B Braun Medical
         P.O. Box 536420
         PHILADELPHIA, PA 15253-5906


         B Braun/Mcgaw
         PO Box 512382
         PHILADELPHIA, PA 19175-2382


         B Braun/McGaw
         P O Box 95954
         CHICAGO, IL 60694-5954


         B&B Brokers, LLC
         PO Box 2083
         BURLINGTON, NC 27216


         B&D Lock & Key
         442 Saw Mill Ct.
         NORRISTOWN, PA 19401


         B-D MICROBIOLOGY
         PO Box 70942
         CHICAGO, IL 60673-0942


         B. Braun Medical Inc.
         P.O. Box 536420
         PHILADELPHIA, PA 15253-5906
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 27 of 208




         B. Braun Medical Inc.
         PO Box 780433
         PHILADELPHIA, PA 19178-0433


         Bard Davol
         P.O. Box 75767
         CHARLOTTE, NC 28275


         Bard Peripheral Vascular
         PO Box 75767
         CHARLOTTE, NC 28275


         Bard Shannon Limited
         Metro Office Park
         Valencia 1 Lote 1 Calle 2
         GUAYNABO, PR 00968


         Barjan Manufacturing
         28 Baiting Place Road
         FARMINGDALE, NY 11735


         Baron Feraro
         5210 Eagle Trail Drive
         TAMPA, FL 33634


         Bath Va Medical Center
         Attn: Agent Cashier
         76 Veterans Avenue
         BATH, NY 14810


         Battle & Battle Distributor
         PO Box 370334
         DECATUR, GA 30037


         Bausch & Lomb Surgical
         4395 Collections Center
         Drive
         CHICAGO, IL 60693-0043


         Baxter Healthcare Corporation
         21179 Network Place
         CHICAGO, IL 60673-1179
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 28 of 208




         Baxter Healthcare Corporation
         21179 Network Place
         ***ACH ONLY***
         CHICAGO, IL 60673-1179


         Baxter Healthcare Corporation
         PO Box 905788
         CHARLOTTE, NC 28290-5788


         Baxter Healthcare Corporation
         P.O. Box 70564
         CHICAGO, IL 60673


         Bay Medical
         2710 Northridge Dr Nw
         Unit B
         WALKER, MI 49544


         Bayer Healthcare
         PO Box 360172
         PITTSBURG, PA 15251-6172


         Baynard Chiropractic
         2202 Baynard Blvd.
         WILMINGTON, DE 19802


         BAYSIDE MEDICAL CAPITAL
         Equipment , Llc
         4511 North Himes Ave. Ste 200
         TAMPA, FL 33614


         BC Group International
         Inc.
         3081 Elm Point Indust.Dr.
         SAINT CHARLES, MO 63301


         Beacon Lighthouse For The Blind
         300 7th Street
         WICHITA FALLS, TX 76301


         Beau-Tech, Inc.
         98 Elm Street
         Portland, ME 04101
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 29 of 208




         BEAUMONT PRODUCTS,INC
         1560 Big Shanty Road
         KENNESAW, GA 30144


         Beaver Visitec International Inc.
         P O Box 734261
         Chicago, IL 60673-4261


         Beckman Coulter, Inc.
         Dept. Ch 10164
         PALATINE, IL 60055


         Becton Dickinson
         Bd Supply Chain Services
         P.O. Box 70942
         CHICAGO, IL 60673


         Becton Dickinson
         Bd Suppy Chain Svcs.
         PO Box 70929
         CHICAGO, IL 60673


         Becton Dickinson
         Bd Supply Chain Services
         Po. Box 70942
         CHICAGO, IL 60673


         Becton Dickinson
         Healthcare
         1111 East South River St
         APPLETON, WI 54915


         Bell Medical Services, Inc.
         120 Vanderburg Rd.
         MARLBORO, NJ 07746


         Bell Medical, Inc.
         1728 Macklind Ave.
         SAINT LOUIS, MO 63110


         Belmont Family Practice
         1346 Belmont Ave. #602
         Salisbury, MD 21804
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 30 of 208




         Belmont Instrument LLC
         PO Box 3219
         BOSTON, MA 02241-3219


         Bemis Healthcare
         Bin 88383
         MILWAUKEE, WI 53288-0383


         Bemis Healthcare Packaging
         24815 Network Place
         CHICAGO, IL 60673


         Ben Jones
         7412 Doves Nest Circle
         CHARLOTTE, NC 28226


         Ben Meadows Company
         PO Box 5277
         Janesville, WI 53547-5277


         Benchris & Associates, Inc.
         3070 Damascus Road Ste D
         Augusta, GA 30909


         Benco Dental Company
         295 Centerpoint Boulevard
         PITTSTON, PA 18640


         Benjamin A. Taormina, Esq.
         Holland & Knight LLP
         515 East Las Olas Blvd., Ste. 1200
         Fort Lauderdale, FL 33301


         Benson Medical
         310 Fouth Avenue Suite 5000
         MINNEAPOLIS, MN 55415


         Bentec Medical
         1380 East Beamer Street
         PO Box 1553
         WOODLAND, CA 95776
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 31 of 208




         Berger Singerman
         350 East Las Olas Blvd.
         Suite 1000
         FORT LAUDERDALE, FL 33301


         Best Priced Products, Inc.
         P.O.Box 1174
         WHITE PLAINS NY, NY 10602


         Beverly Kuykendall
         11980 Piccadilly Place
         Davie, FL 33325


         Bimeco Group
         200 Kelly Drive
         Suite A
         PEACHTREE CITY, GA 30269


         Bio-Medical Instruments, Inc
         38875 Harper Ave.
         Clinton Township, MI 48036


         Bioderm
         P.O. Box 10435
         LARGO, FL 33773


         Biodex Medical Systems
         20 Ramsay Road
         SHIRLEY, NY 11967


         BioFire Defense
         79 West 4500 South
         Suite 14
         Salt Lake City, UT 84107


         BIOLIFE LLC
         8163 25th Court E
         SARASOTA, FL 34233


         BIOLOGISTEX INC (CELOX)
         2321 Kenmore Ave
         Suite B
         BUFFALO, NY 14207
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 32 of 208




         Biomet
         75 Remittance Drive
         Suite 3283
         CHICAGO, IL 60675-3283


         Bionet america, Inc.
         2691 Dow Ave.
         Suite B
         Tustin, CA 92780


         Bionix Development Corporation
         5154 Enterprise Blvd
         TOLEDO, OH 43612-3807


         BIOPAC SYSTEMS, INC.
         42 Aero Camino
         Attn: Accounts Receivable
         GOLETA, CA 93117


         Bioquip Products, Inc.
         2321 Gladwick St.
         RANCHO DOMINGUEZ, CA 90220


         Bioseal Medical Packaging
         167 W.Orangethorpe Avenue
         PLACENTIA, CA 92870


         Biosys Laboratories, Inc.
         526 Mission Street
         SOUTH PASADENA, CA 91030


         BIOTEQUE AMERICA INC
         PO Box 1518
         FREMONT, CA 94538


         BIOTONE
         4757 Old Cliffs Road
         SAN DIEGO, CA 92120


         Birchwood Laboratories
         7900 Fuller Road
         EDEN PRAIRIE, MN 55344-2195
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 33 of 208




         Birchwood Laboratories
         7900 Fuller Rd
         EDEN PRAIRIE, MN 55344-2195


         Bird & Cronin, Inc.
         Dept 3771
         PO Box 123771
         DALLAS, TX 75312-3771


         Biz Chair
         4350 Ball Ground HWY
         Canton, GA 30114


         Black and Decker - SWS VidmarLista
         Box 371744
         PITTSBURG, PA 15251-7744


         Black Night Medical LLC
         50 Hurt Plaza SE
         Suite 803
         Atlanta, GA 30303


         Blackhawk Products Group
         4850 Brookside Court
         NORFOLK, VA 23502


         Blickman, Inc.
         Attn: Accounts Receivable
         500 U.S Highway #46 East
         CLIFTON, NJ 07011


         Blue Bell Medical
         1260 Industrial Drive
         VAN WERT, OH 45891


         Blue Rock Legal, P.A.
         10800 Biscayne Blvd.
         Suite 410
         Miami, FL 33161


         Blueridge X-Ray
         120 Vista Boulevard
         ARDEN, NC 28704
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 34 of 208




         BlueWillow Biologics, Inc.
         2311
         Green Road
         Ann Arbor, MI 48105


         Bob Barker Company, Inc.
         PO Box 890885
         CHARLOTTE, NC 28289


         BOCC Hillsborough County
         Public Utilities Dept.
         P.O. Box 342456
         TAMPA, FL 33694-2456


         Boiron USA
         6 Campus Boulevard
         NEWTOWN SQUARE, PA 19073


         Bosma Industries for the Blind
         6270 Corporate Drive
         INDIANAPOLIS, IN 46278


         Boss Instruments LTD
         104 Sommerfield Drive
         GORDONSVILLE, VA 22942


         Boston Scientific Company
         PO Box 951653
         DALLAS, TX 75395-1653


         Bound Tree Medical
         23537 Network Place
         CHICAGO, IL 60673-1235


         Bound Tree Medical LLC
         23537 Network Place
         CHICAGO, IL 60673-1235


         Bowman Medical Products
         20125 71st Avenue
         ARLINGTON, WA 98223


         BP Business Solutions
         PO Box 70995
         CHARLOTTE, NC 28272
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 35 of 208




         BR Surgical LLC
         3500 Beachwood Court
         Suite 107
         JACKSONVILLE, FL 32224


         Bracco Diagnostics, Inc.
         PO Box 978952
         DALLAS, TX 75397


         Brady H. Godbout, Esq.
         Koley Jessen P.C., LLC
         1125 South 103rd Street, Ste. 800
         Omaha, NE 68124


         Brandt Ind., Inc.
         4461 Bronx Blvd
         Bronx, NY 00010-4700


         Brasseler USA
         One Brasseler Blvd.
         SAVANNAH, GA 31419


         Breg, Inc.
         PO Box 849991
         DALLAS, TX 75284


         Bregg
         P.O. Box 849991
         DALLAS, TX 75284


         Brenner Metal Products
         16 Main Ave
         WALLINGTON, NJ 07057


         Brian McCarthy
         2820 Aspinwald Drive
         HENRICO, VA 23233


         Broadway Marketing
         80 Fuller Road
         ALBANY, NY 12205
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 36 of 208




         Broward County Tax Collector
         115 S. Andrew Ave.
         Rm A-100
         FORT LAUDERDALE, FL 33301


         Broward County Tax Collector
         1 N. University Drive
         Suite A102
         PLANTATION, FL 33324-2038


         Broward Elevator Section
         1 N. University Dr. #302
         PLANTATION, FL 33324


         Bruce Steinert, Esq.
         Perkins Coie LLP
         505 Howard Street, Ste. 1000
         San Francisco, CA 94105-3204


         Bruker Daltonics, Inc.
         40 Manning Road
         BILLERICA, MA 01821


         Bryemere Holding, LLC
         P.O. Box 780997
         PHILADELPHIA, PA 19178-0997


         Brymill Corporation
         105 Windermere Ave
         ELLINGTON, CT 06029


         BSN Medical Inc
         P.O. Box 751766
         CHARLOTTE, NC 28275-1766


         BSN Medical Inc
         P O Box 751766
         CHARLOTTE, NC 28275-1766


         BSN Medical Inc
         PO Box 751766
         (former M-Pact Worldwide)
         CHARLOTTE, NC 28275-1766
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 37 of 208




         BSN Medical Inc
         P O Box 601143
         CHARLOTTE, NC 28260-1143


         Bt Services Llc
         PO Box 2300
         COAMO, PR 00769


         Buchheit, Brian
         4581 Weston Rd.
         Ste. 345
         Weston, FL 33331


         Buffalo Supply
         1650a Coral Creek Drive
         LAFAYETTE, CO 80026


         Builders Hardware & Supply
         Specialty Company
         2002 West 16th Street
         ERIE, PA 16505-4834


         Bulbtronics Inc
         45 Banfi Plaza
         FARMINGDALE, NY 11735-0386


         Bureau Of Motor Vehicles
         PO Box 68274
         HARRISBURG, PA 17106-8274


         Burkhart Roetgen International
         3232 Bennet Street North
         SAINT PETERSBURG, FL 33713


         Burlington Medical, LLC
         3 Elmhurst street
         Newport News, VA 23603


         Burton Medical LLC
         2300 West Windsor Court
         Suite C
         Addison, IL 60101-1491
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 38 of 208




         Busse Hospital Disposables
         75 Arkay Drive
         HAUPPAUGE, NY 11788


         BVA Scientific
         231 E Nakoma
         Suite 300
         SAN ANTONIO, TX 78216


         BWT, LLC
         7 Clover Circle
         Dover, MA 02030


         C & A Scientific Co, Inc.
         7241 Gabe Court
         MANASSAS, VA 20109-2434


         C-Overhead Door Co. Of Chester
         2201 Fairmont Avenue
         Reading, PA 19605


         C. Tucker Cheadle, Esq.
         1000 Quail Street, Ste. 100
         Newport Beach, CA 92660


         C.R. Bard Access
         PO Box 75767
         CHARLOTTE, NC 28275


         C.R. Bard Inc
         P.O. Box 75767
         CHARLOTTE, NC 28275


         C.R. Bard Inc
         111 Spring Street
         MURRAY HILL, NJ 07974


         C.R. Bard Inc
         Usci & Vascular Systems
         P.O. Box 75767
         CHARLOTTE, NC 28275


         C.R. Bard Inc
         PO Box 75767
         CHARLOTTE, NC 28275
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 39 of 208




         C.R. BARD Inc.
         111 Spring Street
         MURRAY HILL, NJ 07974


         C.R. Bard, Inc.
         P.O. Box 75767
         CHARLOTTE, NC 28275


         C2R Global Manufacturing, Inc.
         701 Blackhawk Drive - Unit A
         BURLINGTON, WI 53105


         Cailis Mechanical Corp.
         10400 W. State Road 84
         Suite 112
         DAVIE, FL 33324


         Caire Inc.
         PO Box 088968
         CHICAGO, IL 60695-1968


         Calabrese Packaging
         264 Clifton Ave.
         BLACKWOOD, NJ 08012


         California State Board Of Pharmacy
         2720 Gateway Oaks Drive
         Suite 100
         Sacramento, CA 95833


         Campbell Pet Company
         PO 122
         BRUSH PRAIRIE, WA 98606


         Cant Corporation
         P.O. Box 3522
         LAFAYETTE, LA 70502


         Capital Analytics Associates
         848 Brickell Key Dr.
         Ste 2803
         MIAMI, FL 33131
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 40 of 208




         Capital Sign Solutions
         5800 Machines Place
         Suite 110
         RALEIGH, NC 27616


         Capitol Medical, Inc.
         5341 Jaycee Avenue
         HARRISBURG, PA 17112


         Caplugs Medical
         2300 E 49 Street
         PO Box 58248
         LOS ANGELES, CA 90058


         CAPP INC.
         PO Box 127
         CLIFTON HEIGHTS, PA 19018-0127


         Caprice Electronics, Inc. (Cei)
         2902 W. 37th Street
         BROOKLYN, NY 11224


         Capsa Solutions
         8206 Solutions Center
         CHICAGO, IL 60677


         Cardiac Science Corporation
         P. O. Box 776401
         CHICAGO, IL 60677-6401


         Cardinal Detecto
         P. O. Box 526
         WEBB CITY, MO 64870


         Cardinal Health
         P.O. Box 70539
         CHICAGO, IL 60673-0539


         Cardinal Health
         P.O. Box 70539
         ***ACH ONLY***
         CHICAGO, IL 60673-0539
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 41 of 208




         Cardinal Health
         88059 Expedite Way
         CHICAGO, IL 60695-0001


         Cardinal Health
         Nw 6185
         PO Box 1450
         MINNEAPOLIS, MN 55485-6185


         Cardinal Health 200 LLC
         7000 Cardinal Place
         Dublin, OH 43017


         Cardinal Health/Cordis
         P.O. Box 70539
         CHICAGO, IL 60673


         Cardinal Health/Cordis
         P.O. Box 70539
         ***ACH ONLY***
         CHICAGO, IL 60673


         Cardinal Scale Manufacturing
         PO Box 526
         WEBB CITY, MO 64870


         Cardiovascular Systems, Inc.
         Dept. Ch 19348
         PALATINE, IL 60055


         Carefusion
         25565 Network Place
         CHICAGO, IL 60673


         Carefusion 211, Inc.
         88253 Expedite Way
         CHICAGO, IL 60695


         Carefusion 211, Inc.
         88253 Expedite Way
         Cust#001012608
         CHICAGO, IL 60695
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 42 of 208




         Carefusion 213, LLC
         25565 Network Place
         Formerly Enturia Inc
         CHICAGO, IL 60673-1250


         Carefusion 303, Inc.
         25565 Network Place
         CHICAGO, IL 60673


         Carefusion 303, Inc.
         25565 Network Place
         Cust#0001012608
         CHICAGO, IL 60673


         Carefusion Alaris
         25565 Network Place
         CHICAGO, IL 60673-1255


         CAREFUSION INTERVENTIONAL
         Specialties
         P.O. Box 95300
         ALBUQUERQUE, NM 87199


         Carefusion Solutions
         25565 Network Place
         CHICAGO, IL 60673


         Carefusion Solutions LLC
         25082 Network Place
         CHICAGO, IL 60673-1250


         Caribbean Temporary Services Llc
         PO Box 11873
         SAN JUAN, PR 00910-3800


         Carlisle Foodservice Products
         22926 Network Place
         Chicago, IL 60673-1229


         Carlton Seay
         3199 Ferns Glen Drive
         TALLAHASSEE, FL 32309
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 43 of 208




         Carolina Biological Supply
         2700 York Road
         BURLINGTON, NC 27215


         Carolon Healthcare
         601 Forum Parkway
         RURALHALL, NC 27045


         Carter-Hoffmann
         1551 Mccormick Blvd.
         MUNDELEIN, IL 60060


         CAS Medical
         PO Box 419598
         BOSTON, MA 02241-9598


         Cascade Healthcare Products, Inc.
         809 SE Sherman St
         PORTLAND, OR 97214


         Case Medical, Inc.
         PO Box 5069
         SOUTH HACKENSACK, NJ 07606


         Casella Waste Management, Inc.
         PO Box 1372
         Williston, VT 05495


         CASES and CASES
         P.O. Box 584
         WAKEFIELD, MA 01880


         CCH Inc Trust Account Tax
         111 W. Monroe St.
         Bmo Harris Bank Na
         CHICAGO, IL 60603


         CCH, Inc
         PO Box 4307
         CAROL STREAM, IL 60197-4307


         CDW Direct LLC
         PO Box 75723
         CHICAGO, IL 60675-5723
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 44 of 208




         Cecil Plumbing
         1612 Night Hawk Road
         ASHEBORO, NC 27205


         Central Association for the Blind
         & Visually Impaired
         507 Kent Street
         UTICA NY, NY 13501


         Central Association for the Blind
         Blind & Visually Impaired
         507 Kent Street
         UTICA NY, NY 13501


         Central Elevator Company
         P.O. Box 772526
         MIAMI, FL 33177


         Centurion Medical Product
         P.O. Box 842816
         BOSTON, MA 02284


         Century Hosiery inc.
         PO Box 1410
         Denton, NC 27239


         Cetylite Industries, Inc.
         9051 River Road
         PENNSAUKEN, NJ 08110


         Champion Solutions Group
         28923 Network Place
         CHICAGO, IL 60673-1289


         Charlene Bernier
         1809 S.W. 101 Terrace
         MIRAMAR, FL 33025


         Charles M. Rosenberg, Esq.
         Carlton Fields PA
         100 S.E. Second Street, Ste. 4200
         Miami, FL 33131
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 45 of 208




         Charles Smith
         491 North Street
         DALTON, MA 01226


         Charles Wimple Wimplework
         P.O. Box 13812
         GREENSBORO, NC 27415


         Charm Sciences, Inc.
         659 andover St.
         Lawrence, MA 01843-1032


         Chartech, Inc.
         P.O.Box 2455
         ALPHARETTA, GA 30023


         Chase Roofing & Contracting
         2190 W. State Road 84
         FORT LAUDERDALE, FL 33312


         Chattanooga Group Inc
         PO Box 650777
         DALLAS, TX 75265-0777


         Chemdaq, Inc.
         300 Business Center Drive
         Suite 330
         PITTSBURGH, PA 15205


         Chinook Medical Gear
         54 Girard St.
         Suite A
         DURANGO, CO 81303


         Chris Cardinale
         4 Robert Lane
         MIDDLE ISLAND, NY 11953


         Christina Cherry
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Christopher Davis
         455 Luzelle Drive
         WINSTON SALEM, NC 27103
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 46 of 208




         Chubb & Son
         P.O. Box 382001
         PITTSBURGH, PA 15250-8001


         CIA Security
         PO Box 546
         CATSKILL, NY 12414


         Cincinnati Assoc. for the Blind
         2045 Gilbert Avenue
         CINCINNATI, OH 45202


         Cincinnati Sub-Zero Products
         3530 Solutions Center
         CHICAGO, IL 60677-3005


         Cincinnati Surgical Company
         11331 Grooms Rd.
         Cincinnati, OH 45242


         Cindy A. Sagar
         6660 SW 26th Street
         Miramar, FL 33023


         Cindy Sagar
         10315 Usa Today Way
         MIRAMAR, FL 33023


         Cintas Corp Dba Gulfcoast
         PO Box 636525
         CINCINNATI, OH 45263-6525


         CIT
         21146 Network Place
         Chicago, IL 60673-1211


         Citi Card 2892
         6716 Grade Lane
         Building 9 Suite 910
         LOUISVILLE, KY 40213


         Citi Card 7289
         6716 Grade Lane
         Building 9 Suite 910
         LOUISVILLE, KY 40213
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 47 of 208




         Citi Cards
         6716 Grade Lane
         Building 9 Suite 910
         LOUISVILLE, KY 40213


         Citi Cards
         PO Box 6405
         THE LAKES, NV 88901-6405


         CITMED CORP
         PO Box 67
         CITRONELLE, AL 36522


         City Of Miramar
         2300 Civic Center Place
         Miramar, FL 33025


         City Of Miramar
         PO Box 71231
         CHARLOTTE, NC 28272-1231


         City Of Miramar
         13900 Pembroke Road
         Utilities Dept. Bldg L 1st Flr
         MIRAMAR, FL 33027-3489


         City Of Philadelphia
         P.O. Box 41818
         PHILADELPHIA, PA 19101


         City Of Philadelphia
         PO Box 41818
         PHILADELPHIA, PA 19101


         City of Vernon
         4305 Santa Fe Avenue
         Los Angeles, CA 90058


         City Of Vernon
         Attn: Bus. License Coordinator
         4305 Sante Fe Avenue
         Los Angeles, CA 90058
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 48 of 208




         Civco Medical Instruments
         P O Box 933598
         ATLANTA, GA 31193-3598


         Civco Medical Solutions
         PO Box 933598
         ATLANTA, GA 31193-3598


         CIVF V - FL4W01, LLC
         c/o Cabot Properties
         One Beach Street, Ste. 2800
         Boston, MA 02108


         CIVF V OPLP
         Rent for Tampa DC
         ATLANTA, GA 30374-0970


         CIVF V OPLP
         Rent for Tampa DC
         ***ACH ONLY***
         ATLANTA, GA 30374-0970


         Clark Container
         1513 Grimm Drive
         ERIE, PA 16501


         Clarke
         675 Sidewell Ct.
         Saint Charles, IL 60174


         Clemmons Pallet & Skids
         P.O. Box 745
         CLEMMONS, NC 27012


         Clinical Health Products
         PO Box 425
         STRATFORD, CT 06615


         Clinton Industries Inc
         525 East Market Street
         YORK, PA 17403


         Clinton Industries Inc
         545 S. Pine St.
         YORK, PA 17403
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 49 of 208




         CM HVAC Holding
         Llc Dba Cgm Services
         5806 Breckenridge Pkwy. Ste B
         TAMPA, FL 33610


         Cme
         1206 Jefferson Blvd
         WARWICK, RI 02886


         CMF Freight, Inc.
         4111 Rose Lake Drive
         Charlotte, NC 28217


         CMF Freight, Inc.
         4111 Rose Lake Drive
         Suite
         Charlotte, NC 28217


         Coast Products, Inc.
         817 Okra Court
         CARLSBAD, CA 92011


         Cobra Tactical Gear
         2246 NW 82nd Ave.
         MIAMI, FL 33122


         Codonics, Inc.
         PO Box 78000
         Dept 781363
         DETROIT, MI 48278-1363


         Cole Parmer
         13927 Collections Ctr Drive
         CHICAGO, IL 60693


         Cole Parmer
         13927 Collections Ctr
         Drive
         CHICAGO, IL 60693


         COLONIAL MEDICAL ASSISTED DEV
         14 Celina Ave Unit#1
         NASHUA, NH 03063
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 50 of 208




         Coloplast Corp.
         PO Box 512269
         LOS ANGELES, CA 90051-0269


         Coloplast Corp.
         Dept. Ch 19024
         PALATINE, IL 60055-9024


         Coloplast Corporation
         Dept. Ch 19024
         PALATINE, IL 60055-9024


         Combat Medical Systems
         5555 Harrisburg Industrial Park Drive
         HARRISBURG, NC 28075


         Combat Medical Systems
         5555 Harrisburg
         Industrial Park Drive
         HARRISBURG, NC 28075


         Comcast Cable
         PO Box 70219
         Philadelphia, PA 19176-0219


         Comfortex
         1680 Wilkie Drive
         WINONA, MN 55987


         Commercial Fire
         Communications, Inc.
         P.O. Box 1350
         LARGO, FL 33779


         Commercial Lawn Care
         Services, Inc.
         4807 110th Terrace N.
         CLEARWATER, FL 33762


         COMMON SENSE LTD
         100 Herricks Road
         MINEOLA, NY 11501
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 51 of 208




         Commonwealth Of Pennsylvania
         P.O. Box 8722
         HARRISBURG, PA 17105


         Communications Supply Corporation
         3462 Solution Center
         CHICAGO, IL 60677-3004


         Complete Medical Supplies, Inc.
         100 Route 59, Suite 113
         SUFFERN, NY 10901


         Complete Packaging
         83 Bennington Avenue
         FREEPORT, NY 11520


         Complete Solutions Technologies
         302 N. Washington Avenue
         Suite 202e
         MORRISTOWN, NJ 08057


         Comptroller Of Maryland
         P.O. Box 17405
         BALTIMORE, MD 21297


         Computer Security Products, Inc
         PO Box 7549
         Nashua, NH 03060


         Computype
         PO Box Cm9496
         SAINT PAUL, MN 55170


         Concepts in Motion, LLC
         35 Weyham Rd.
         North Weymouth, MA 02191


         Cone Instruments
         Dept 2465
         PO Box 11407
         BIRMINGHAM, AL 35246-2465
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 52 of 208




         Conmed Corporation
         Church Street Station
         PO Box 6814
         NEW YORK, NY 10249-6814


         Consolidated Cordage Corporation
         1707 Avendia Del Sol
         BOCA RATON, FL 33432


         Consolidated Plastics
         4700 Prosper Drive
         Stow, OH 44224


         Consolidated Security
         Inc.
         P.O. Box 636
         WILLOW SPRINGS, NC 27592


         Convatec, Inc.
         PO Box 978794
         DALLAS, TX 75397-8794


         Convatec, Inc.
         PO Box 978794
         ***ACH ONLY***
         DALLAS, TX 75397-8794


         Cook Incorporated
         22988 Network Place
         CHICAGO, IL 60673-1229


         Cook Incorporated
         2298 Network Place
         CHICAGO, IL 60673-1229


         Cool Aid
         A/c Service Corporation
         2520 Krueger Lane
         TAMPA, FL 33618


         Cooper Surgical
         95 Corporate Drive
         TRUMBULL, CT 06611
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 53 of 208




         Cooper Surgical
         PO Box 712280
         CINCINNATI, OH 45271-2280


         Cooper Surgical Inc.
         PO Box 712280
         CINCINNATI, OH 45217-1228


         Cooper Surgical Inc.
         PO Box 712280
         CINCINNATI, OH 45271-2280


         Corenps
         15 Fruean Ave
         SOUTH YARMOUTH, MA 02664


         Corpak Medsystems
         2481 Momentum Place
         CHICAGO, IL 60689-5324


         Corporation Service Company
         P.O. Box 13397
         PHILADELPHIA, PA 19101


         Corps Medical Supply
         2211 Tradition Lane
         Janesville, WI 53545


         COSGROVE ENTERPRISES
         14300 Northwest 77th Court
         MIAMI LAKES, FL 33016


         Costco Wholesale Club
         PO Box 34783
         SEATTLE, WA 98124-1783


         Cotton Medical Group
         11650 Olio Road
         Suite 1000-377
         Fishers, IN 46037


         Covidien
         PO Box 120823
         DALLAS, TX 75312-0823
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 54 of 208




         Covidien
         PO Box 120823
         ***ACH ONLY***
         DALLAS, TX 75312-0823


         Covidien
         P.O. Box 120823
         DALLAS, TX 75312-0823


         COVIDIEN SALES LLC,
         Dba Given Imaging
         PO Box 932928
         ATLANTA, GA 31193-2928


         CP Medical Corporation
         1775 Corporate Drive
         Suite 150
         Norcross, GA 30093


         CPAP Plus
         P.O. Box 2704
         ORLAND PARK, IL 60462


         CPR Depot
         14300 Henn Street
         DEARBORN, MI 48126


         CR3 Partners, LLC
         13355 Noel Road
         Suite 2005
         Dallas, TX 75240


         Cramer Products
         PO Box 1001
         GARDNER, KS 66030


         Creditors Recovery System
         212 West St. Charles Rd
         VILLA PARK, IL 60181


         Crowell & Moring LLP
         P.O. Box 75509
         BALTIMORE, MD 21275-5509
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 55 of 208




         Crown Equipment Corporation
         PO Box 641173
         CINCINNATI, OH 45264-1173


         Crown Lift Trucks
         PO Box 641173
         Cincinnati, OH 45264-1173


         Cryosurgery, Inc.
         5829 Old Harding Pike
         NASHVILLE, TN 37205


         CSG Parts LLC
         801 Northpoint Parkway
         WESAINTPALM BEACH, FL 33407


         CT Corporation
         PO Box 4349
         CAROL STREAM, IL 60197


         CTOMS
         4625 101 Street
         EDMONTON T6E5C6


         Culligan Of The Triad
         PO Box 9126
         Greensboro, NC 27429


         Cuna Supply LLC
         5455 Daswood St.
         Suite 500
         BELLAIRE, TX 77401-3959


         Currie Medical Specialties, Inc.
         P.O. Box 5858
         CAROL STREAM, IL 60197


         Custom Comfort Medtek
         P.O. Box 4779
         WINTER PARK, FL 32793-4779


         CV EVOLUTIONS
         P.O. Box 601608
         CHARLOTTE, NC 28260-1608
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 56 of 208




         CW Resources
         200 Myrtle Street
         NEW BRITAIN, CT 06053


         Cygnus Medical LLC
         965 West Main Street
         BRANFORD, CT 06405


         Cynosure, LLC
         5 Carlisle Road
         Westford, MA 01886


         Cypress Medical Products
         Lockbox 809118
         CHICAGO, IL 60680-9118


         D & M Electrical Services
         753 Conshohocken Road
         CONSHOHOCKEN, PA 19428


         Dacemi, Inc.
         1205 sheldon cove
         Suite 1-D
         Austin, TX 78753


         Dai, Inc.
         6100 Jessie Harbor Dr.
         Unit 301
         Osprey, FL 34229


         Dale Medical Products
         P.O. Box 843040
         BOSTON, MA 02284-3040


         Daniel J. Dugan, Esq.
         Spector Gadon Rosen Vinci, P.C.
         1635 Market Street, 7th Floor
         Philadelphia, PA 19103


         Darby Group Company
         100 Banks Ave
         Rockville Centre, NY 11570
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 57 of 208




         DARCO INTERNATIONAL, INC.
         810 Memorial Boulevard
         HUNTINGTON, WV 25701


         Database Associates, LLC
         11969 Donlin Drive
         Wellington, FL 33414


         Datex Ohmeda
         PO Box 641936
         PITTSBURGH, PA 15264-1936


         Davis Enterprises
         PO Box 20823
         Phoenix, AZ 85036


         Daxor Corporation
         350 Fifth Avenue
         New York, NY 10118


         Dayana Francois
         861 NW 109Th Street
         Miami, FL 33168


         DB Surgical, Inc.
         12480 W Atlantic Blvd.
         Suite 1
         CORAL SPRINGS, FL 33071


         DC Treasurer
         1275 K St. NW #600
         WASHINGTON, DC 20005


         Debbie Weininger
         6 Cool Meadow Court
         BALTIMORE, MD 21237


         Debmed
         2815 Coliseum Centre Drive
         CHARLOTTE, NC 28217


         Dee Cee Services
         1738 amaryllis Circle
         Orlando, FL 32825
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 58 of 208




         Defibtech LLC
         741 Boston Post Road
         Suite 201
         GUILFORD, CT 06437


         DEFLECT-O CORPORATION
         75 Remittance Dr
         Suite 3145
         CHICAGO, IL 60675-3145


         Delasco
         608 13Th Avenue
         Council Bluffs, IA 51501-6401


         Delaware Division Of Corp
         401 Federal Street
         Suite 4
         DOVER, DE 19901


         Delaware Division Of Revenue
         PO Box 8750
         Wilmington, DE 19899-8750


         Delfi Medical Innovations
         106-1099 West 8 Avenue
         VANCOUVER BC, FL 33025


         Dell Marketing LP.
         PO Box 534118
         Atlanta, GA 30353-4118


         Dell Marketing LP.
         PO Box 534118
         C/O Dell USA LP.
         Atlanta, GA 30353-4118


         Delsignore Blacktop
         42 Brick Church Road
         TROY, NY 12180


         Delta Industries, Inc.
         1490 Lindsay Bl
         IDAHO FALLS, ID 83402
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 59 of 208




         Delta Medical Systems
         6865 Shiloh Road East
         Suite 400
         ALPHARETTA, GA 30005


         Denise Guitar
         1369 Alameda Drive
         SPRINGHILL, FL 34609


         Dent Tech Solutions, Inc.
         #2-110 Turnbull Crt
         CAMBRIDGE N1T1K6


         Dental Distributor, Inc.
         3450 SE Miehe Dr. Ste 5
         GRIMES, IA 50111


         Dentalaire Products International
         17742 Mitchell North
         Ste B
         IRVINE, CA 92614


         Dentsply Endodontics
         Dept. Dna
         P. O. Box 536935
         ATLANTA, GA 30353-6935


         Dentsply International
         Dept Dna
         PO Box 536935
         ATLANTA, GA 30353


         Dentsply Maillefer
         5100 E. Skelly Dr.
         Suite 300
         Tulsa, OK 74135


         Dentsply North America
         Dept.Dna
         P.O. Box 536935
         ATLANTA, GA 30353-6935


         Dentsply Prosthetics - Ceramco
         P.O. Box 2558
         570 W. College Ave.
         YORK, PA 17401
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 60 of 208




         Dentsply Prosthetics - Trubyte
         570 W. College Ave.
         P.O. Box 2558
         YORK, PA 17401


         Dentsply Prosthetics D/b/a/ceramco
         P.O. Box 2558
         570 W. College Ave.
         YORK, PA 17401


         Dentsply Rinn
         Dept. Dna
         P.O. Box 536935
         ATLANTA, GA 30353-6935


         Dentsply Trubyte Division
         Dept.Tru
         P.O. Box 536935
         ATLANTA, GA 30353-6935


         DENTSPLY TRUBYTE DIVISION
         C/o Dentsply Shared Serv.
         PO Box 15102
         YORK, PA 17405-7102


         DENTSPLY TRUBYTE/AUSTENAL
         Dept.Tru
         P.O. Box 536935
         ATLANTA, GA 30353-6935


         Dep Storage Tank Registration
         PO Box 3070
         TALLAHASSEE, FL 32315


         Department Of Health
         P.O. Box 198990
         C/o Department Of Revenue
         NASHVILLE, TN 37219


         Department Of State
         PO Box 8722
         Harrisburg, PA 17105-8722
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 61 of 208




         Dept Of Veterans Affairs
         Attn:agent Cashier, Fcp 072
         1601 Kirkwood Highway Mailcode 04c2
         WILMINGTON, DE 19805


         DEPTOFVETERANAF
         Bay Pines, Fl 33744
         Attn: Agent Cashier
         BAY PINES, FL 33744


         Derek Boxhorn
         2825 Boones Breek Rd.
         #3
         JOHNSON CITY, TN 37615


         Derek McDowell
         2601 South Bayshore Drive
         Suite 1475
         MIAMI, FL 33133


         DERMA SAFE LLC
         32 Juniper Rd
         WAYNE, NJ 07470


         Derma Sciences Inc.
         1694 Solutions Center
         CHICAGO, IL 60677-1006


         Derma Sciences, Inc.
         1694 Solutions Center
         CHICAGO, IL 60677-1006


         Dermarite Industries LLC
         P.O Box 7209
         NORTH BERGEN, NJ 07047


         Deroyal Industries
         PO Box 1015
         POWELL, TN 37849-1015


         Design & Cut Landscape
         Service, Inc.
         P.O. Box 17411
         PLANTATION, FL 33318
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 62 of 208




         Development Workshop, Inc.
         555 West 25th Street
         IDAHO FALLS, ID 83402


         DeVilbiss Healthcare
         29427 Network Place
         CHICAGO, IL 60673-1294


         Dewaard & Bode Inc.
         3944 Meridian St.
         Bellingham, WA 98226


         Dex Imaging
         Post Office Box 17454
         Clearwater, FL 33762-0454


         Dexis LLC
         13678 Collections Ctr. Dr.
         Chicago, IL 60693


         DHL Express USA Inc.
         16592 Collections Center Drive
         Chicago, IL 60693


         Dickson Company
         930 S Westwood Ave.
         ADDISON, IL 60101


         DIGITAL DOC LLC
         4789 Golden Foothill Pkwy
         EL DORADO HILLS, CA 95762


         DIGITCARE CORPORATION
         2999 Overland Avenue
         Suite 209
         LOS ANGELES, CA 90064


         DirecTV
         P.O. Box 105249
         ATLANTA, GA 30348-5249


         Disorb Systems, Inc
         1800 W. Indiana Ave.
         PHILADELPHIA, PA 19132
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 63 of 208




         Dispensers Optical Service Corp.
         1815 Plantside Dr.
         Louisville, KY 40299


         Dispensers Optical Service Corp.
         1815
         Plantside Dr.
         Louisville, KY 40299


         Diversatek Healthcare
         27270 Network Place
         CHICAGO, IL 60673-1272


         Dixie Medical, Inc.
         P.O. Box 969
         FRANKLIN, TN 37065


         DJO LLC
         1430 Decision Street
         Attn: Accounts Receivable
         VISTA, CA 92081


         DJO Surgical
         PO Box 660126
         DALLAS, TX 75266


         Djo, Llc
         1430 Decision St
         VISTA, CA 92083


         Djo, Llc
         PO Box 650777
         DALLAS, TX 75265


         DJO, LLC
         P O Box 650777
         DALLAS, TX 75265-0777


         DMS Holding, Inc.
         1931 Norman Dr.
         Waukegan, IL 60085
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 64 of 208




         Doctor Down
         48841 US Hwy 93
         PO Box 1
         Polson, MT 59860


         Doctor Easy Medical
         Products, Inc.
         P.O. Box 1717
         ORANGE PARK, FL 32067


         Doctor Easy Medical Products, LLC
         P O Box 1717
         ORANGE PARK, FL 32067-1717


         Doctors Equipment Service
         6021 Troost Ave
         KANSAS CITY, MO 64110


         Document Imaging Dimensions
         205 Beaver St.
         YORKVILLE, IL 60560


         Dollar Processing Services
         P.O. Box 956649
         Saint Louis, MO 63195-6649


         Dollar Tree
         500 Volvo Parkway
         CHESAPEAKE, VA 23320


         Dome Industries
         10 New England Way
         WARWICK, RI 02886


         DotcomWeavers
         60 Washington St. Ste 105G
         Morristown, NJ 07960


         Doubleday Acquisitions LLC
         2900 Dryden Road
         DAYTON, OH 45439
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 65 of 208




         Doug Belden
         Tax Collector
         P.O. Box 30012
         TAMPA, FL 33630-3012


         Douglas J. Smillie, Esq.
         Fitzpatrick Lentz & Bubba, P.C.
         645 West Hamilton Street, Ste. 800
         Allentown, PA 18101-2197


         Dove Medical Supply
         8164 Mabe-Marshall Road
         Building 2
         SUMMERFIELD, NC 27358


         Doyle Security Systems Inc.,
         P.O. BOX 1333
         Buffalo, NY 14240-1333


         Dpaul Plumbing Inc.
         21005 NW 14th Place
         # 146
         MIAMI GARDENS, FL 33169


         Dr. Louis R. Manara
         200a Route 73
         VOOHEES, NJ 08043


         Dr. Michael Kachmar
         1 Pelican Drive
         2nd Floor Suite B
         BAYVILLE, NJ 08721


         Draeger Medical, Inc.
         PO Box 13369
         NEWWARK, NJ 07101-3362


         Dravon Medical
         11465 SE Hwy 212
         P.O. Box 69
         CLACKAMAS, OR 97015


         Dre Medical
         1800 Williamson Court
         LOUISVILLE, KY 40223
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 66 of 208




         Dresser Argus, Inc.
         36 Bridge Street
         BROOKLYN, NY 11201


         Drive Medical Design & Mfg
         29427 Network Place
         CHICAGO, IL 60673-1294


         DS Services Of America,
         PO Box 660579
         DALLAS, TX 75266-0579


         DS WATERS OF AMERICA INC.
         Crystal Springs
         PO Box 660579
         DALLAS, TX 75266


         DSI, Inc.
         23201 Antonio Parkway
         RANCHO SANTA MARGARITA, CA 92688


         Duel Incorporated
         PO Box 56592
         CHICAGO, IL 60656


         DUKAL CORP.
         5 Plant Ave
         HAUPPAUGE, NY 11788


         Dukal Corporation
         5 Plant Ave
         HAUPPAUGE, NY 11788


         Dukal Corporation
         5 Plant Avenue
         HAUPPAUGE, NY 11788


         Duke Energy
         PO Box 70516
         CHARLOTTE, NC 28272-0516


         Dynarex Corporation
         10 Glenshaw Street
         ORANGEBURG, NY 10962
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 67 of 208




         DYNAREX CORPORATION
         P.O. Box 712454
         CINCINNATI, OH 45271-2454


         E & A Logistics, Inc
         742 NW 174TH Terr
         Hollywood, FL 33029


         E & A Logistics, Inc
         742 NW 174TH Terr
         (Do Not Mail)
         Hollywood, FL 33029


         E A Beck & Company
         1507 W Alton Ave.
         SANTA ANA, CA 92704-7219


         E-Courier, Inc.
         776 Live Oak Drive
         MILLERSVILLE, MD 21108


         Earlysense
         135 Beaver Street
         Suite 307
         WALTHAM, MA 02452


         Eastern Cranial Affiliates LLC
         10523 Main Street
         FAIRFAX, VA 22030


         Eastern Lift Truck Co.,
         PO Box 307
         MAPLE SHADE, NJ 08052


         EC Office Products LLC
         1086 N 450 W #118
         SPRINGVILLE, UT 84663


         Ecolab, Inc.
         PO Box 32027
         NEW YORK, NY 10087-2027


         ECS COMPOSITES
         3560 Rogue River Highway
         GRANTS PASS, OR 97527
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 68 of 208




         Ecu Worldwide
         2401 N.W. 69th Street
         MIAMI, FL 33147


         EDAN DIAGNOSTICS, INC
         9833 Pacific Height Blvd
         Suite E F
         SAN DIEGO, CA 92121


         Edilia Faz
         10315 USA Today Way
         Miramar, FL 33025


         Edilia L. Faz
         1110 SW 125th Avenue, Unit 206M
         Pembroke Pines, FL 33027


         Eduardo Lopez
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Eduardo Lopez
         2338 Pasadena Way
         Weston, FL 33327


         Edwards Capital Llc
         676 N. Michigan Ave
         Suite 3300
         CHICAGO, IL 60611


         Edwards Lifesciences
         PO Box 978722
         DALLAS, TX 75397-8722


         Edwards Lifesciences
         PO Box 905302
         CHARLOTTE, NC 28290-5302


         Ehmke Manufacturing
         4200 Macalester Street
         Philadelphia, PA 19124


         Ehob, Inc.
         250 North Belmont Ave.
         INDIANAPOLIS, IN 46222
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 69 of 208




         Ekla Corporation
         1707 Quincy Ave
         Ste 127
         NAPERVILLE, IL 60540


         Electro Medical Equipment
         12015 Industriplex Blvd
         BATON ROUGE, LA 70809


         Elkay Plastics, Inc.
         P.O. Box 51103
         LOS ANGELES, CA 90051-5403


         Elliott Davis Decosimo Llc
         PO Box 6286
         Attn: Accounts Receivable
         GREENVILLE, SC 29606-6286


         Elsa P. Marrero
         14833 SW 43rd Ter.
         Miami, FL 33185


         Eme Corporation
         38054 Reulet Oaks Dr.
         PRAIRIEVILLE, LA 70769


         Emed Medical Company
         11551 Adie Road
         MARYLAND HEIGHTS, MO 63043


         Emed Technologies
         1262 Hawks Flight Court
         Suite 200
         EL DORADO HILLS, CA 95762


         Emergency Essentials
         633 North 1500 West
         OREM, UT 84057


         Emergency Products
         Research
         1542 Buttonwood Drive
         BIG PINE KEY, FL 33043
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 70 of 208




         Emerson Healthcare
         P.O. Box 37835
         BALTIMORE, MD 21297-7835


         Employer Solutions Services
         Tempay
         P.O. Box 327
         WILLIAMSVILLE, NY 14231


         Employers Association Forum,Inc.
         640 E. State Road 434
         Suite 3100
         Longwood, FL 32750


         EMS Innovation
         PO Box 239
         PASADENA, MD 21123


         Encompass Group
         Dept. 40254
         PO Box 2153
         Birmingham, AL 35287-9346


         Encore, Inc.
         6487 Parkland Drive
         SARASOTA, FL 34243


         Endur Id, Inc.
         8 Merrill Industrial Dr.
         Unit 4
         HAMPTON, NH 03842


         Enerspect Medical Solutions
         35 E. Horizon Ridge Pkwy
         #110 Pmb 50
         HENDERSON, NV 89002


         Enhancity
         PO Box 7044
         HILLSBOROUGH, NJ 08844


         Enmet
         680 Fairfield Ct.
         Ann Arbor, MI 48108
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 71 of 208




         Enochs-Exam RM Furniture
         P.O. Box 50559
         INDIANAPOLIS, IN 46250


         Enova Illumination, LLC
         1839 Buerkle Road
         SAINTPAUL, MN 55110


         Enthermics Medical System
         PO Box 443
         MENOMONEE FALLS, WI 53052-0443


         Envision
         PO Box 1759
         WICHITA, KS 67201-1759


         Epicor EDI Source, Inc.
         P.O. Box 74206
         Cleveland, OH 44194-4206


         ePlus Government, Inc.
         13595 Dulles Technology Drive
         Herndon, VA 20171


         EQM Research, Inc.
         3634 Glenmore Ave
         CINCINNATI, OH 45211


         Equashield LLC
         2 Harbor Park Drive
         PORT WASHINGTON, NY 11050


         Equifax
         P.O. Box 71221
         CHARLOTTE, NC 28272-1221


         Equine Dental Instruments
         200 Main Street
         ELMWOOD, WI 54740


         Ergosafe Products
         Attn: Accounts Receivable
         Dept. Ch 19720
         PALATINE, IL 60055
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 72 of 208




         Eric Blaine
         12843 Kirby Smith Road
         ORLANDO, FL 32832


         Erick Niebla
         7470 NW 70th Avenue
         PARKLAND, FL 33067


         Erie Scientific Company
         P.O.Box 98810
         CHICAGO, IL 60693


         Erie Scientific Company
         P.O. Box 98810
         CHICAGO, IL 60693


         Esc_Gov
         1660 International Dr #410
         MCLEAN, VA 22102


         Eschenbach Optik
         22 Shelter Rock Lane
         Danbury, CT 06810


         Esker Inc.
         P.O. Box 44953
         MADISON, WI 53744-4953


         Essendant
         PO Box 531628
         ATLANTA, GA 30353-1628


         Estill Medical Tech Inc.
         4144 N. Central Expressway
         Suite 260
         Dallas, TX 75204


         Esutures.Com
         9645 Willow Lane
         MOKENA, IL 60448


         Etcon Corporation
         7750 Grant Street
         Willowbrook, IL 60527
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 73 of 208




         Ethox International, Inc.
         2710 Northridge Dr Nw
         Suite A
         GRAND RAPIDS, MI 49544


         Euroamerican Ip, LLC
         2511 NW 16th Lane
         Bay #2
         POMPANO BEACH, FL 33064


         Evacusled, Inc.
         29 Rangemore Road
         TORONTO M8Z5H8


         Ever Ready First Aid Company
         300 Liberty Ave
         BROOKLYN, NY 11207


         Exergen Corporation
         PO Box 845622
         BOSTON, MA 02284-5622


         Expert Furniture Assembly
         2718 S. 10th St.
         PHILADELPHIA, PA 19148


         Expert Technology Assoc.
         400 Davis Drive
         Suite 100
         PLYMOUTH MEETING, PA 19462


         Express Personnel Services
         P.O. Box 535434
         ATLANTA, GA 30353-1534


         Express Services Inc.
         9701 Boardwalk Blvd.
         Oklahoma City, OK 73162-6029


         Extra Packaging LLC
         736 Gloucherster Street
         BOCA RATON, FL 33487
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 74 of 208




         Eye Catching Solutions
         1820 North Corporate Lake
         Suite 206
         WESTON, FL 33326


         EZ Info Inc.
         801 Atchison Street
         Atchison, KS 66002


         Fabrication Enterprises
         PO Box 1500
         WHITE PLAINS, NY 10602


         Farm & Ranch Depot
         PO Box 5101
         CHINO VALLEY, AZ 86323


         Fashion Seal Uniforms
         PO Box 748000
         CINCINNATI, OH 45274-8000


         Faxcore, Inc.
         19590 E. Main Street
         Suite 207
         PARKER, CO 80138-7371


         Fed Medical Inc.
         PO Box 51648
         SUMMERVILLE, SC 29485


         Fedbid, Inc.
         75 Remittance Drive
         Suite 1269
         CHICAGO, IL 60675-1269


         Federal Express
         PO Box 660481
         DALLAS, TX 75266-0481


         Federal Resources Supply Company
         235-G Log Canoe Circle
         Stevensville, MD 21666
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 75 of 208




         Fedex
         PO Box 371461
         PITTSBURGH, PA 15250


         Fedex
         PO Box 94515
         PALATINE, IL 60094-4515


         Fedex Freight East
         Dept CH
         PO Box 10306
         PALATINE, IL 60055-0306


         Fedex National LTL
         PO Box 223125
         Dept. Ch
         PITTSBURGH, PA 15251-2125


         Fedmedical, Inc.
         PO Box 51648
         Summerville, SC 29485


         Felix Storch, Inc.
         Summit Appliance Division
         770 Garrison Ave
         BRONX, NY 10474


         Ferndale Laboratories, Inc.
         6739 Reliable Parkway
         CHICAGO, IL 60686


         Ferno
         70 Weil Way
         WILMINGTON, OH 45177


         Ferris Mfg. Corporation
         PO Box 732507
         DALLAS, TX 75373-2507


         Ferris Mfg. Corporation
         PO Box 732507
         ***ACH ONLY***
         DALLAS, TX 75373-2507
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 76 of 208




         Fetpak, Inc.
         70 Austin Blvd.
         COMMACK, NY 11725-5702


         FFP, LLC DBA Matrix Health
         855 SW 78TH Ave.
         Suite C200
         Fort Lauderdale, FL 33324


         FIisher Scientific
         Acct#301360-001
         PO Box 404705
         ATLANTA, GA 30384-4705


         Fillmaster Systems LLC
         PO Box 711537
         SANTEE, CA 92072-1537


         Fine Surgical Instruments, Inc.
         741 Peninsula Blvd.
         HEMPSTEAD, NY 11550


         Fire Host
         2360 Campbell Creek Blvd.
         Suite 525 Richardson
         RICHARDSON, TX 75082


         First Advantage Sbs
         P.O. Box 404064
         ATLANTA, GA 30384


         First Aid Bandage Company
         3 State Pier Road
         NEW LONDON, CT 06320


         First Aid Concepts LLC
         6707 NE 117th Ave.
         Suite B101
         VANCOVER, WA 98662


         First Line Technology
         3656 Centerview Drive
         Suite 4
         CHANTILLY, VA 20161
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 77 of 208




         First National Group LLC
         Jordan Reses Supply Co.
         148 S. Industrial
         SALINE, MI 48176


         FIRST NTL. GRP. LLC DBA/
         148 S. INDUSTRIAL
         SALINE
         Saline, MI 48176


         FIRST QUALITY PRODUCTS
         Inc.
         PO Box 13805
         NEWARK, NJ 07188-3805


         First-Light USA LLC
         205 South Main St.
         Seymour, IL 61875


         Fisher & Paykel Healthcare
         Dept Ch 16926
         PALATINE, IL 60055-6926


         Fisher Healthcare
         PO Box 404705
         ATLANTA, GA 30384-4705


         Fisher Healthcare
         Acct #748535
         PO Box 404705
         ATLANTA, GA 30384-4705


         FISHER SCIENTIFIC
         Acct#301360006
         PO Box 404705
         ATLANTA, GA 30384-4705


         FISHERSCIENTIFI
         Acct#301360006
         PO Box 404705
         ATLANTA, GA 30384-4705


         Fiskars Brands, Inc.
         PO Box 802587
         CHICAGO, IL 60680-2587
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 78 of 208




         Five Rivers RX LLC
         705 Montgomery Ave.
         suite 200
         Narberth, PA 19072


         Florida Dept. Of Business
         And Professional Regulations
         2601 Blair Stone Road
         TALLAHASSEE, FL 32399


         Florida Dept. Of Revenue
         5050 W. Tennessee Street
         TALLAHASSEE, FL 32399-0125


         Florida Medical Sales, Inc.
         4320 A1a
         Suite 2
         SAINT AUGUSTINE, FL 32080


         Florida Medical Screening
         Inc.
         20929 State Road 44
         EUSTIS, FL 32736


         Florida Orthopedics, Inc.
         Bsn Medical Inc
         PO Box 751766
         CHARLOTTE, NC 28275-1766


         Florida Power & Light Co
         General Mail Facility
         MIAMI, FL 33188-0001


         Flotec, Inc.
         7625 West New York Street
         INDIANAPOLIS, IN 46214


         Focusing Forward Consulting
         9423 Ulysses Court
         BURKE, VA 22015-1904


         Follet Corporation
         PO Box 782806
         PHILADELPHIA, PA 19178-2806
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 79 of 208




         Forshaw, Inc.
         650 State Street
         CHARLOTTE, NC 28208


         Fort Defiance Industries
         2411 Maremont Parkway
         Loudon, TN 37774


         Franchise Tax Board
         PO Box 942857
         Sacramento, CA 94257-0531


         Francine Weinand
         10315 Usa Way Today
         MIRAMAR, FL 33025


         Frank H. Henry, Esq.
         BlueRock Legal, P.A.
         10800 Biscayne Blvd., Ste. 410
         Miami, FL 33161


         Franklin Young International, Inc.
         1042 N. Mountain Ave.
         Suite 310
         UPLAND, CA 91786


         Frath Machinery Corp
         Nanoia Recycling Equipment
         200 Frank Rd.
         Hicksville, NY 11801


         Fresenius USA Mfg.
         P.O. Box 3936
         BOSTON, MA 02241


         Front Line Military Vehicles, Inc.
         1 Surplus Drive
         WRIGHTSVILLE, PA 17368


         Fujifilm Sonosite, Inc.
         4332 Solutions Center
         CHICAGO, IL 60677-4003
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 80 of 208




         Fujifilm Sonosite, Inc.
         #774332
         4332 Solutions Center
         CHICAGO, IL 60677-4003


         Fulton Industries, Inc.
         135 E Linfoot St.
         WAUSEON, OH 43567


         Future Health Concepts, Inc.
         1211 E 30th St.
         SANFORD, FL 32773


         G.B. Services, Inc.
         P.O. Box 1026
         Montebello, CA 90640


         G3 Tapes, Inc.
         11639 Riverside Dr.
         Ste 1036
         LAKESIDE, CA 92040


         Gabriella Allong
         121-08 235th Street
         JAMAICA, NY 11422


         GALLS
         Galls
         1340 Russell Cave Road
         Lexington, KY 40505


         Galls Incorporated
         24296 Network Place
         Chicago, IL 60673-1224


         Gastec, Intl
         9550 Waples Street #120
         San Diego, CA 92121


         GE Healthcare
         P.O. Box 640944
         PITTSBURGH, PA 15264
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 81 of 208




         GE Healthcare
         PO Box 640200
         PITTSBURGH, PA 15264-0200


         GE Healthcare
         P.O. Box 402076
         ATLANTA, GA 30384


         GE Healthcare
         PO Box 640200
         PITTSBURG, PA 15264


         GE Healthcare
         Techn.Inc.Attn: Accts.Rec
         5517 Collections Crt Dr
         CHICAGO, IL 60693


         GE Medical Sys Ultrasound
         Primary Care Diagnos. Ste1080
         75 Remittance Drive
         CHICAGO, IL 60675


         GE Medical Systems
         Att: Accounts Recievable
         5517 Collections Center Drive
         CHICAGO, IL 60693


         GE Medical Systems
         Att:accounts Receivable
         5517 Collections Center Drive
         CHICAGO, IL 60693


         GE Medical Systems
         Attn: Accounts Receivables
         5517 Collections Center Drive
         CHICAGO, IL 60693


         Ge Medical Systems
         Atten:accounts Receivable
         5517 Collection Ctr Dr
         CHICAGO 60993


         Ge Medical Systems It
         5517 Collections Ctr Dr.
         CHICAGO, IL 60693
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 82 of 208




         Gebauer Company
         P O Box 931511
         CLEVELAND, OH 44193


         Gemini Electronic Componets, Inc.
         420 Columbus Avenue
         VALHALLA, NY 10595


         GENDRON
         Drawer 1337
         P.O. Box 5935
         TROY, MI 48007-5935


         General Services Adminstartion
         A/r-Kansas City,Region 6
         P.O. Box 979020
         SAINTLOUIS, MO 63197-9020


         Genesis Disposables
         2676 Southside Road
         FRANKFORT, NY 13340


         Genesis Group Inc
         DBA Genesis Logistics
         800 Thomas Dr. Unit A
         BENSENVILLE, IL 60106


         Genesis Planning
         410 N Michigan Ave.
         Suite 1600
         Chicago, IL 60611


         Genetco
         711 Union Parkway
         RONKONKOMA, NY 11779


         Genserve Inc.
         100 Newtown Road
         PLAINVIEW, NY 11803


         Geo-Med
         1525 International Parkway
         Suite 3071
         LAKE MARY, FL 32746
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 83 of 208




         George Tiemann
         25 Plant Ave
         HAUPPAGUE, NY 11788


         Georgia Department Of Revenue
         Taxpayer Services Div.
         P.O. Box 740321
         ATLANTA, GA 30374


         Germ-X
         8515 Page Ave.
         SAINT LOUIS, MO 63114


         Germaine Laboratories, Inc.
         PO Box 47015, Dept R
         SAN ANTONIO, TX 78265


         Germfree
         4 Sunshine Blvd.
         ORMOND BEACH, FL 32174


         Getinge USA Sales LLC
         PO Box 775436
         Chicago, IL 60677-5436


         GF Health Products, Inc.
         PO Box 47510
         DORAVILLE, GA 30362-0510


         Gf Health Products, Inc.
         P.O. Box 47510
         DORAVILLE, GA 30362-0510


         GHX Global Healthcare
         Exchange)
         PO Box 912199
         DENVER, CO 80291-2199


         Giga, Inc.
         2448 Industrial Park Drive
         Macon, GA 31216
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 84 of 208




         Given Imaging, Inc.
         PO Box 932928
         Ste 500
         ATLANTA, GA 31193-2928


         Gladden & Metz
         PO Box 933
         BRYANT, AR 72089


         Global Industrial
         29833 Network Place
         CHICAGO, IL 60673-1298


         Global Net Corp
         400 Calle Calaf Pbm 312
         SAN JUAN, PR 00918


         Global Procurement Solutions, Inc.
         P.O. Box 531
         WINDER, GA 30680


         GLOBAL SAFETY CONNECT LLC
         2966 Linda Lane
         SINKING SPRING, PA 19608


         Global Safety Management, Inc.
         10006
         Cross Creek Blvd 445
         Tampa, FL 33647


         Globe Scientific, Inc.
         400 Corporate Drive
         Mahwah, NJ 07430


         GMP Government Marketing
         Procurement Llc)
         13350 Ranch Road 12
         WIMBERLEY, TX 78676


         Gonzalez Trading Corp.
         PO Box 364884
         SAN JUAN, PR 00936-4884
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 85 of 208




         Good-Lite Company
         1155 Jansen Farm Drive
         ELGIN, IL 60123


         Gordon Brush MFG. CO. Inc.
         3737 Capitol ave.
         Whittier, CA 90601-1732


         GovConRx LLC
         11011 Forest Oak Lane
         Great Falls, VA 22066


         Government Scientific
         Source,Inc.Se Valley Dr
         P.O. Box 79717
         BALTIMORE, MD 21279


         Graham Medical Products
         BIN 88554
         Milwaukee, WI 53288-0554


         Grainger
         Accounts Payable Dep
         Mw-H11
         PALATINE, IL 60038


         Graybar Electric, Inc.
         PO Box 403062
         ATLANTA, GA 30384-3062


         Greg Candelmo
         4761 Cortland Drive
         OREFIELD, PA 18069


         Gregg A. Sturdevant
         6415 Renwick Dr.
         Tampa, FL 33647


         Gri Medical Products, Inc.
         PO Box 7732
         CAVE CREEK, AZ 85327


         Griffin Care
         80 Manheim Ave
         BRIDGETON, NJ 08302
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 86 of 208




         GROSSMAN,FURLOW
         2022-2 Raymond Diehl Rd
         TALLAHASSEE, FL 32308


         Groupsource GPO LLC
         1570 S. Mahaffie Circle
         OLATHE, KS 66062


         Growth Technical Marketing
         6501 Hercus Court
         SAN JOSE, CA 95119


         GTL Supply Solutions
         101c N Greenville Ave.
         ALLEN, TX 75002


         Guardian EMS Products
         8248 W Doe Ave.
         VISALIA, CA 93291


         Guardian Manufacturing Company
         302 Conwell Street
         Willard, OH 44890


         Guardian Protection Services
         PO Box 37751
         PHILADELPHIA, PA 19101-5051


         Guilford County
         PO Box 71072
         CHARLOTTE, NC 28272-1072


         Guilford Locksmithing, Inc
         P.O. Box 8138
         GREENSBORO, NC 27419


         Guillermo Pinero
         10315 USA Today Way
         Miramar, FL 33025


         Gulden Ophthalmics
         225 Cadwalader Avenue
         ELKINS PARK, PA 19027-2020
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 87 of 208




         Gwyn Electrical & Plumbing
         Heating & Cooling Co.
         3941 Westpoint Blvd.
         WINSTON SALEM, NC 27103


         Gynex
         14603 NE 87th Street
         REDMOND, WA 98052


         H & H Medical Corporation
         328 Mclaws Circle
         WILLIAMSBURG, VA 23185


         H.D. Hudson Manufacturing
         1000 Foreman St.
         Comstock Park, MI 49321


         Haag Streit USA, Inc.
         P.O. Box 632136
         CINCINNATI, OH 45263-2136


         Hach Company
         2207 Collections Ctr Dr
         CHICAGO, IL 60693


         Hadiyah l. lngram
         3837 Slr Galahad Court
         Henrico, VA 23231


         Haemonetics Corporation
         24849 Network Place
         CHICAGO, IL 60673-1248


         Haemonetics Corporation 2
         24849 Network Place
         CHICAGO, IL 60673-1248


         Halo
         Six Central Row
         Floor 4
         HARTFORD, CT 06103


         Halyard Health
         PO Box 915003
         DALLAS, TX 75391-5003
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 88 of 208




         Hamilton Grace LLC
         3300 Sugar Valley Trail
         Alpharetta, GA 30022


         HAMILTON LABORATORY SOLUTIONS
         825 East Albert Drive
         MANITOWOC, WI 54220


         Hamilton Medical Inc.
         4990 Energy Way
         Reno, NV 89502


         Hardwood Products
         PO Box 149
         GUILFORD, ME 04443


         Harold C. Mohr
         8133 Meadow Lane
         LEAWOOD, KS 66206


         Harris Disccount Supply
         450 E Il Route 22
         LAKE ZURICH, IL 60047


         Harvey Gurland, Esq.
         Duane Morris
         201 S. Biscayne Blvd., Ste. 3400
         Miami, FL 33131


         Hasler Financial Services
         Dept. 3682
         PO Box 123682
         DALLAS, TX 75312-3682


         Hausmann Industries, Inc.
         PO Box 123571
         Dept 3571
         DALLAS, TX 75312-3571


         Havel's, Inc.
         3726 Lonsdale Street
         CINCINNATI, OH 45227
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 89 of 208




         HE INC.
         4052 Indian Creek Rd
         MARTINEZ, GA 30907-2234


         Health Care Logistics
         PO Box 400
         CIRCLEVILLE, OH 43113-0400


         Health Industry Business Comm. Coun
         PO BOX 29650
         DEPT880159
         Phoenix, AZ 85038-0355


         HEALTH-O-METER
         Dept. 169
         PO Box 37904
         CHARLOTTE, NC 28237-7904


         Healthcare Logistics
         PO Box 400
         Circleville, OH 43113-0400


         Healthlink - Clorox Healthcare
         Holding Llc
         P.O. Box 54425
         JACKSONVILLE, FL 32245-4425


         Healthmark Industries, Inc.
         Dept 7058
         PO Box 30516
         LANSING, MI 48909-8016


         HEALTHPOINT MEDICAL
         PO Box 910733
         DALLAS, TX 75391-0733


         Healthsmart International
         4900 University Ave. Ste #200
         Attn: Credit Services
         WESAINTDES MOINES, IA 50266


         Heine USA, LTD
         PO Box 84-5223
         BOSTON, MA 02284
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 90 of 208




         Helena Laboratories
         Msc # 475
         PO 4497
         HOUSTON, TX 77210-4497


         Helmer, Inc.
         28689 Network Place
         Attn: Accounts Receivable
         CHICAGO, IL 60673-1286


         HELY & WEBER
         PO Box 832
         SANTA PAULA, CA 93061


         Hemcon Medical Technologies, Inc.
         720 SW Washington Street
         Suite 200
         PORTLAND, OR 97205


         Hemosure, Inc.
         5358 Irwindale Ave
         IRWINDALE, CA 91706


         Henry Schein Inc.
         135 Duryea Rd W393
         Attn: Millie
         MILVILLE, NY 11747


         Henry Schein Inc.
         PO Box 371952
         PITTSBURG, PA 15250-7952


         Henry Schein, Inc.
         Box 371952
         PITTSBURGH, PA 15250-7952


         Herman Miller, Inc.
         22764 Network Place
         CHICAGO, IL 60673-1227


         Hi-Tech Miami Electronic Supply
         14651 Biscayne Blvd #121
         NORTH MIAMI BEACH, FL 33181
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 91 of 208




         Higgins Supply Company
         18-25 South Street
         MCGRAW, NY 13101


         Highways & Skyways
         7617 Bentley Rd.
         Suite A
         GREENSBORO, NC 27409


         Hilco
         PO Box 676101
         DALLAS, TX 75267-6101


         Hill Laboratories Company
         PO Box 2028
         FRAZER, PA 19355


         HILL-ROM, INC.
         PO Box 643592
         PITTSBURG, PA 15264


         HILLSBOROUGH COUNTY
         Health Department
         PO Box 5135
         TAMPA, FL 33675-5135


         Hillsborough County Board
         Of Countyh Commissioners
         3629 Queen Palm Dr.
         TAMPA, FL 33619


         Hillsborough County Board of
         Office Of Fire Marshall
         PO Box 310398
         Tampa, FL 33680


         Hillsbough County Aviation
         P.O. Box 22287
         TAMPA, FL 33622


         Hilti, Inc.
         P.O. Box 382002
         PITTSBURGH, PA 15250
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 92 of 208




         Hipsaver, Inc.
         7 Hubbard St.
         CANTON, MA 02021


         Hitachi-Aloka, Inc.
         Hitachi-Aloka, Inc.
         10 Fairfield Blvd.
         Wallingford, CT 06492


         Hoge, Fenton, Jones & Appel
         60 South Market Street
         Suite 1400
         SAN JOSE, CA 95113


         Hollister
         72035 Eagle Way
         CHICAGO, IL 60678-7250


         HOLOGIC INC
         24506 Network Place
         CHICAGO, IL 60673-1245


         Hologic, Inc.
         24506 Network Place
         CHICAGO, IL 60673-1245


         Home Depot
         Www.Homedepot.Com
         MIRAMAR, FL 33025


         Home Depot
         WWW.HOMEDEPOT.COM
         WEB


         Home Depot #0209
         5500 NW 167th Street
         HIALEAH, FL 33014


         Home Theater Solutions
         125 Fairmont Plz.
         PEARL, MS 39208


         Hopkins Medical Products
         PO Box 844361
         Boston, MA 02284-4361
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 93 of 208




         Horizon Scientific inc.
         125 Varnfield Dr.
         Summerville, SC 29483


         HOSPITAL MKTG SERVICES
         Industrial Park
         P.O. Box 2000
         NAUGATUCK, CT 06770


         Hospital Overstock, LLC
         1020 Holland Dr.
         Ste. 121
         Boca Raton, FL 33487


         Hospital Specialty Co.
         PO Box 92232
         CLEVELAND, OH 44193-0003


         Hourglass International, Inc.
         PO Box 96
         BENICIA, CA 94510


         Houston Harbaugh Attorneys At Law
         401 Liberty Avenue, 22nd Flr.
         Three Gateway Center
         PITTSBURGH, PA 15222


         Hover Tech
         4482 Innovation Way
         ALLENTOWN, PA 18109


         Howard W. Jagoda
         9097 Clayton Manor
         Boynton Beach, FL 33473


         Hsbc Bank Usa, N.A
         Commercial Loan Services
         Suite 0002
         BUFFALO, NY 14270


         HSDA
         C/o Kevin Price,Hub Mgr.
         PO Box 480838
         CHARLOTTE, NC 28269
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 94 of 208




         Hu-Friedy/Mader Medical
         29254 Network Place
         CHICAGO, IL 60673-1292


         Hudson RCI
         P.O. Box 601608
         CHARLOTTE, NC 28260-1608


         HUGHES SUPPLY
         10050 Cash Road, Suite 1
         STAFFORD, TX 77477


         Humane Restraint, Inc.
         912 Bethel Circle
         WAUNAKEE, WI 53597


         Hurricane Medical
         5315 Lena Road
         BRADENTON, FL 34211-9442


         Hutchins & Hutchins, Inc.
         39 Hutchwood Lane
         WAYNESBORO, VA 22980


         Hy-Tape International
         PO Box 540
         PATTERSON, NY 12563-0540


         Hydrofera, LLC
         340 Progress Drive
         MANCHESTER, CT 06042


         HYGEN PHARMACEUTICALS, INC.
         1940 124 Ave Ne
         Ste A 105
         BELLEVUE, WA 98005


         I.Miller Precision Optical
         Instruments Inc.
         325 Bustleton Pike
         FEASTERVILLE, PA 19053


         IB Milwaukee
         445 S Curtis Rd.
         WESAINTALLIS, WI 53214
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 95 of 208




         ICP Medical LLC
         13720 Rider Trial North
         EARTH CITY, MO 63045


         ICRCO
         26 Coromar Dr.
         Goleta, CA 93117


         ICU Medical, Inc.
         P.O. Box 848908
         LOS ANGELES, CA 90084-8908


         ICU Medical, Inc.
         P.O. Box 848908
         LOS ANGELES, CA 90084


         Idexx Laboratory, Inc.
         PO Box 101327
         ATLANTA, GA 30392


         IHC Innovative Healthcare
         8220 Charles Page Blvd.
         SAND SPRING, OK 74063


         Ileana Miranda
         14270 SW 60th Terrace
         OCALA, FL 34473


         Immediate Response Technologies LLC
         3341 75th Avenue
         Suite GG
         Hyattsville, MD 20785


         Impact Instrumentation
         PO Box 27028
         NEW YORK, NY 10087-7028


         Implus
         PO Box 679394
         DALLAS, TX 75267-9394


         Independence Medical
         PO Box 635864
         CINCINNATI, OH 45263-5864
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 96 of 208




         Independent Pharmaceutical
         854 E. Crestcentville Rd
         WESAINTCHESTER, OH 45246


         Indogem, Inc.
         860 Broad Street
         Suite #112
         Emmaus, PA 18049


         INDUSTRIAL WEBBING CORP
         PO Box 740226
         BOYNTON BEACH, FL 33474


         Infinity Consulting Solutions Inc.
         462 Seventh Avenue, 2nd Floor
         New York, NY 10018


         Inkbed Ink
         1106 Shuksan Way
         EVERETT, WA 98203


         Innerspace By Solaire
         P.O. Box 30516
         Dept. 6305
         Lansing, MI 48909-8016


         Innovacyn
         3546 N Riverside Ave.
         RIALTO, CA 92377


         INNOVATIVE HEALTH SOLUTIONS, INC.
         PO Box 397
         VERSAILLES, IN 47042


         INNOVATIVE OFFICE PRODUCTS INC.
         P. O. Box 5416
         CAROL STREAM, IL 60197-5416


         Insource Inc.
         PO Box 360202
         PITTSBURGH, PA 15250-6202


         Insource, Inc.
         Box 371952
         PITTSBURGH, PA 15250-7952
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 97 of 208




         Instrument Specialists, Inc.
         32390 1h-10 West
         BOERNE, TX 78006


         Integra Lifescience Sales LLC
         PO Box 404129
         ATLANTA, GA 30384-5758


         INTEGRA LIFESCIENCE SALES, LLC
         PO Box 404129
         ATLANTA, GA 30384-5758


         INTEGRA LIFESCIENCES CORP
         P.O. Box 404129
         ATLANTA, GA 30384-4129


         Integrated Medical System
         International Inc.
         PO Box 2725
         COLUMBUS, GA 31902


         Integris Equipment
         PO Box 317
         ELMA, NY 14059


         Integrity Medical Devices
         360 Fairview Ave.
         HAMMONTON, NJ 08037


         Intensa, Inc.
         1810 S Elm St.
         HIGH POINT, NC 27260


         Interlight
         7939 New Jersey Ave
         HAMMOND, IN 46323


         Intermetro Industries Corporation
         75 Remittance Drive Dept 3044
         CHICAGO, IL 60675-3044


         International Distributors of
         Electronics For Medicine
         4814 E. 2nd Street
         BENICIA, CA 94510
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 98 of 208




         International Lease Consultants,
         506 Arthur Drive
         Cherry Hill, NJ 08003


         Intramedical Imaging LLC
         12569 Crenshaw Blvd.
         HAWTHORNE, CA 90250


         Invacare Corp.
         PO Box 824056
         Philadelphia, PA 19182-4056


         Invacare Corporation
         P.O. Box 824056
         PHILADELPHIA, PA 19182-4056


         Invivo Corporation
         PO Box 100355
         ATLANTA, GA 30384-0355


         Invotec International, Inc.
         6833 Phillips Industrial Blvd.
         JACKSONVILLE, FL 32256


         Iradimed Corporation
         P.O. Box 102590
         ATLANTA, GA 30368-2590


         IRC Consulting Inc
         Attn Charles Sweet
         856 Havana Drive
         Boca Raton, FL 33487


         IRIDEX CORPORATION
         Dept #34225
         P.O. Box 39000
         SAN FRANCISCO, CA 94139


         Iron Duck a Div. Fleming Industry
         102 1 St. Ave
         Chicopee, MA 01020


         J & H Berge, Inc.
         4111 S. Clinton Avenue
         SOUTH PLAINSFIELD, NJ 07080
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 99 of 208




         J&J Healthcare Systems
         PO Box 406663
         ***ACH ONLY***
         ATLANTA, GA 30384-6663


         J&J Healthcare Systems
         14201 N.W. 60th Ave
         MIAMI, FL 33014


         J&J Healthcare Systems
         Attn:lockbox Services
         PO Box 406397
         ATLANTA, GA 30384-6397


         J&J Healthcare Systems
         PO Box 406663
         ATLANTA, GA 30384-6663


         J&J Healthcare Systems
         P.O. Box 406663
         ATLANTA, GA 30384-6663


         J. Jaramillo Insurance
         PO Box 195357
         SAN JUAN, PR 00919-5357


         J.V. Gaff, Inc.
         1308 Boxwood Court
         Cary, NC 27511


         James Cruger, Esq.
         Perkins Coie LLP
         131 S. Dearborn St., Ste. 1700
         Chicago, IL 60603


         Jan-L, Inc.
         26 Mill Street
         MT. HOLLY, NJ 08060


         JAN-PRO Cleaning
         The Triad
         11 Oak Branch Dr., Suite B
         GREENSBORO, NC 27407
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 100 of 208




         Jan-Pro Of The Capital District
         423-A New Karner Road
         ALBANY, NY 12205


         JandJ ENTERPRISES
         106 Seven Oaks Lane
         SUMMERVILLE, SC 29485


         Jant Pharmacal Corporation
         16530 Ventura Blvd Suite 512
         ENCINO, CA 91436


         Jason Radick
         10021 E Broadview Drive
         Miami Beach, FL 33154


         Jason Radick
         10021 E. Broadview Drive
         Bay Harbor Islands, FL 33154


         JBC Corporation
         552 Central Drive
         Suite 110
         VIRGINIA BEACH, VA 23454


         JC White Architectural Interior
         3501 Commerce Parkway
         Miramar, FL 33025


         JE Hurley Inc.
         4602 Northpark Drive
         Colorado Springs, CO 80918


         Jedmed
         5416 Jedmed Ct
         SAINTLOUIS, MO 63129


         Jeff Miller Group, Llc
         8860 Byrom Campbell Road
         MILTON, FL 32571


         Jeffrey B. Smith, P.A.
         1401 East Broward Blvd.
         Suite 300
         FORT LAUDERDALE, FL 33301
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 101 of 208




         Jennifer Keeshan
         3213 Windsor Lane
         Thorndale, PA 19372


         Jero Medical Equipment
         & Supply
         1701 W 13 Street
         CHICAGO, IL 60608


         Jessica Cruz
         3730 NW 179 St
         MIAMI GARDENS, FL 33055


         Jet Electric Inc.
         PO Box 508
         La Verne, CA 91750


         Jill Maciag
         6655 Pebble Beach Way
         LAKEWOOD RANCH, FL 34202


         Jim Oliver
         10432 Greenhedges Dr
         TAMPA, FL 33626


         JLG Industries, Inc.
         1 Jlg Drive
         MCCONNELLSBURG, PA 17233


         JLS Medical Products
         6610 Mimosa Lane
         DALLAS, TX 75230


         JM Murray Center, Inc.
         823 Nys Route 13
         COURTLAND, NY 13045


         Joel Weihe
         6508 Glendale Road
         Louisville, KY 40291


         Joerns Healthcare, LLC
         PO Box 936446
         Atlanta, GA 31193-6446
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 102 of 208




         Joerns Healthcare. Llc
         PO Box 714305
         CINCINNATI, OH 45271-4305


         John G. Woodlee, Esq.
         Bedell Dittmar Devalult Pillans & Cove
         101 East Adams Street
         Jacksonville, FL 32202


         John W. Hock Company
         7409 NW 23 Ave.
         Gainesville, FL 32606


         John's Garage Door, Inc.
         2266 W 79 Street
         HIALEAH, FL 33016


         Johnson & Johnson Health Care Systems
         Attn: Sr. Contract Manager
         425 Hoes Lane
         Piscataway, NJ 08854


         Johnson & Johnson Health Care Systems, I
         425 Hoes Lane
         Piscataway, NJ 08854


         Jonken Stainless Pails
         2601 Reach Road
         WILLIAMSPORT, PA 17701


         Jorgensen Laboratories
         1450 North Van Buren Avenue
         LOVELAND, CO 80538


         Joseph Anderson
         1406 Southwind Court
         Vienna, VA 22182


         Joseph Carter
         10315 USA Today Way
         Miramar, FL 33025


         Joseph Purpura
         110 Whistle Drive
         HARRISON CITY, PA 15636
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 103 of 208




         Joshua Hensh
         8 Penhurst Road
         PITTSBURGH, PA 15202


         Junkin Safety Appliance
         3121 Millers Lane
         LOUISVILLE, KY 40216


         K-Art Xray Supply Company
         583 Highland Crossing Ste. 220
         Ellijay, GA 30540


         Kairos Service Inc.
         513 S. Tennessee St.
         McKinney, TX 75069


         Kaplan Industries
         6255 Kilby Rd.
         HARRISON, OH 45030


         Karl Storz Endoscopy
         File No. 53514
         Los Angeles, CA 90074-3514


         KARL STORZ ENDOSCOPY
         Latin America
         815 NW 57th Ave Suite 480
         MIAMI, FL 33126


         Katena Product, Inc.
         4 Stewart Court
         DENVILLE, NJ 07834


         Katom Restaurant Supply
         PO Box 55
         RUSSELLVILLE, TN 37860


         Katz Baskies & Wolf PLLC
         3020 North Military Trail
         Suite 275
         BOCA RATON, FL 33431


         Kaufman Company
         19 Walkhill Rd.
         NORWOOD, MA 02062
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 104 of 208




         Kaufman Rossin
         3310 Mary Street
         Suite 501
         MIAMI, FL 33133


         Kavo Dental Technologies LLC
         13598 Collections Center Drive
         CHICAGO, IL 60693


         Kawasumi
         PO Box 24355
         TAMPA, FL 33623-4355


         Kay Pentax
         PO Box 417657
         Boston, MA 02241


         KBM Solutions LLC
         801 Brickell Bay Drive
         Suite 1268
         MIAMI, FL 33131


         KCI USA
         PO Box 301557
         DALLAS, TX 75303-1557


         KCI USA
         PO Box 91017
         CHICAGO, IL 60693-1017


         KCI USA
         8023 Vantage Drive
         SAN ANTONIO, TX 78230


         KCI USA - Systagenix
         PO Box 301557
         DALLAS, TX 75303-1557


         KCI Valley Force Owner LLC
         555 South Goddard Blvd.
         King of Prussia, PA 19406


         Keesha Goindoo
         10315 Usa Today Way
         MIRAMAR, FL 33025
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 105 of 208




         Keith G. Radner, Esq.
         Goldberg Kohn Ltd.
         55 E. Monroe, Ste. 3300
         Chicago, IL 60603


         Kell-Strom Tool Co., Inc.
         214 Church Street
         Wethersfield, CT 06109


         Kelly Harrison Inc
         3201 NE Wynooski Rd.
         NEWBERG, OR 97132


         Kelly Services Inc.
         PO Box 530437
         ATLANTA, GA 30353-0437


         Kemper Medical, Inc.
         PO Box 298
         MEDFORD, OR 97501


         Kenn Milton
         101 Saxon Road
         WILLIAMSBURG, VA 23185


         Kerma Medical Products
         215 Suburban Drive
         Attn: Accounts Receivable
         SUFFOLK, VA 23434


         Kerr Corporation
         14338 Collections Center Dr
         CHICAGO, IL 60693


         KERR CORPORATION
         PO Box 371649
         PITTSBURG, PA 15251-7649


         Kevin McCoy
         3612 Double Rock Lane
         Parkville, MD 21234


         Kevin Wallace
         1157 Atwood Rd.
         Philadelphia, PA 19151
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 106 of 208




         Key Surgical, Inc.
         PO Box 74809
         Attn: Accounts Receivable
         Chicago, IL 60694-4809


         Key Surgical, Inc.
         Attn: Accounts Receivable
         PO Box 74809
         Chicago, IL 60694-4809


         Kielroy Wear Inc.
         2134 NE 170 St.
         Embroidery & Printables
         NORTH MIAMI BEACH, FL 33162


         KIMBERLY CLARK CORP
         Duns# 00-495-6991
         PO Box 915003
         DALLAS, TX 75391-5003


         KING SYSTEM CORP.
         Attn: Accounts Receivable
         15011 Herriman Blvd
         NOBLESVILLE, IN 46060


         Kipper Tool
         P.O. Box 1750
         GAINESVILLE, GA 30503


         Kirk George
         10315 USA Today Way
         Miramar, FL 33025


         Kirk George
         6810 N.W. 28th Place
         Margate, FL 33063


         Kitchens Kelley Gaynes P.C.
         Attorney At Law
         5555 Glenridge Connector #800
         ATLANTA, GA 30342


         KMC Holding LLC
         Dba Kennedy Mfg./blue Bell Medical
         PO Box 5977 Dept. 20-3021
         CAROL STREAM, IL 60197-5977
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 107 of 208




         KMC Holdings LLC
         PO Box 933062
         Cqt Kennedy Llc, Dba
         CLEVELAND, OH 44193


         Knife Center Inc.
         5201 Lad Land Drive
         Fredericksburg, VA 22407


         Konan Medical USA Inc.
         15770 Laguna Canyon Rd.
         Suite 150
         Irvine, CA 92618


         Koncrete Of South Fl Inc
         4009 NE 21st Ave
         Apt 10
         FORT LAUDERDALE, FL 33308


         Koven Technology, Inc.
         477 N. Lindbergh Blvd
         Suite 220
         SAINTLOUIS, MO 63141


         KPaul Properties LLC
         5616 West 74th St.
         INDIANAPOLIS, IN 46278


         KR Wolfe, Inc.
         10015 Maine Avenue
         LAKESIDE, CA 92040


         Krackeler Scientific, Inc.
         P.O. Box 1849
         ALBANY, NY 12201-1849


         Kroll Associates, Inc.
         11440 Commerce Park Dr.
         Suite 501
         Reston, VA 20191


         Kurz Instruments Inc.
         2411 Garden Road
         Monterey, CA 93940
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 108 of 208




         L & R Manufacturing Company
         PO Box 607
         KEARNY, NJ 07032-0607


         L & S Enterprises
         P.O. Box 1628
         YANCEYVILLE, NC 27379


         L.A. Security Cameras, Inc.
         11375 Kamloops St.
         Sylmar, CA 91342


         L1 Enterprises
         618 West Patrick Street
         FREDERICK, MD 21701


         Laborie Medical Technology
         Corp
         185 Allen Brook Lane
         WILLISTON, VT 05495-9209


         Laerdal Medical Corporation
         Lockbox 784987
         PHILADELPHIA, PA 19178-4987


         LAGASSE, INC
         PO Box 532670
         ATLANTA, GA 30353-2670


         LAGASSE, INC.
         PO Box 532670
         ATLANTA, GA 30353-2670


         Lakeside Manufacturing, Inc.
         4900 West Electric Avenue
         Milwaukee, WI 53219-1629


         Lamotte Company
         802 Washington Avenue
         CHESTERTOWN, MD 21620


         Lanconnect Inc.
         623 West Washington Street
         NORRISTOWN, PA 19401
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 109 of 208




         Lang Dental
         175 Messner Dr.
         WHEELING, IL 60090


         Larry Hoskins
         10315 USA Today Way
         Miramar, FL 33025


         Latest Products Corporation
         P.O. Box 190
         SYOSSET, NY 11791


         Lawrence Fox
         7 Saddle Lane
         NISSEQUOGUE, NY 11780


         LC Industries
         PO Box 601174
         CHARLOTTE, NC 28260-1174


         LDI Corporation
         3560 Lafayette Road
         Building 2, Suite C
         PORTSMOUTH, NH 03801


         LED MEDICAL DIAGNOSTICS INC
         C/o : Denmat Holdings
         P.O. Box 1729
         LOMPOC, CA 93438-1729


         Lee Hartman & Sons, Inc.
         3236 Cove Rd. Nw
         ROANOKE, VA 24017


         Lemoore Hardware
         217 West D St.
         LEMOORE, CA 93245


         Lesro
         1 Griffin Road South
         BLOOMFIELD, CT 06002
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 110 of 208




         Lew Jan Textiles
         368 Veterans Memorial Hwy
         Suite 5
         COMMACK, NY 11725


         Lexington Container Company
         140 Dewey Drive
         NICHOLASVILLE, KY 40356


         Lhasa Oms, Inc.
         230 Libbey Ind. Parkway
         WEYMOUTH, MA 02189


         LHB Industries
         PO Box 870507
         Kansas City, MO 64187-0507


         Liberty Mutual Insurance
         PO Box 2051
         KEENE, NH 03431-7051


         Liberty Property Limited Partnership
         Attn: Vice President/City Manager
         1900 South Boulevard, Ste. 302
         Charlotte, NC 28203


         Liberty Property Trust
         P.O. Box 828438
         PHILADELPHIA, PA 19182


         Liebel-Flarsheim Company LLC
         PO Box 3571
         CAROL STREAM, IL 60132


         LIFE SAVING SYSTEMS INC
         485 Abbeywood Drive
         ROSWELL, GA 30075


         Life Savings Systems
         220 Elsberry Road
         APOLLO BEACH, FL 33572
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 111 of 208




         Lifesign, Inc.
         85 Orchard Rd.
         ***ACH ONLY***
         SKILLMAN, NJ 08558-2609


         Liftech Equipment Companies, Inc.
         Department 4804
         6847 Ellicott Drive
         EASAINTSYRACUSE, NY 13057


         Liftone LLC
         PO Box 602727
         CHARLOTTE, NC 28260-2727


         LIGHTHOUSE FOR THE BLIND
         New Orleans
         123 State Street
         NEW ORLEANS, LA 70118


         Lighthouse Louisiana
         123 State Street
         NEW ORLEANS, LA 70118


         Linet Americas
         10420-R Harris Oaks Blvd.
         CHARLOTTE, NC 28269


         Linkedin Corporation
         62228 Collections Center Dr.
         Chicago, IL 60693-0622


         Links Medical Products
         P.O. Box 225
         Attn: Accounting Department
         SANTA CLARA, CA 95052


         Linvatec/Conmed
         PO Box 301231
         DALLAS, TX 75303-1231


         Lion Finish LLC
         2176 Burton Run Road
         HIGH POINT, NC 27262
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 112 of 208




         Lipin/Dietz Associates, Inc.
         8 Milo Peck Lane
         WINDSOR, CT 06095


         Lloyd Granet, P.A
         2295 NW Corporate Blvd.
         Suite 235
         BOCA RATON, FL 33431-7330


         LMH Hawthorne Healthcare, Inc.
         22660 Executive Drive.
         Suite 134
         STERLING, VA 20166


         Logistics Corporation
         P.O. Box 481931
         CHARLOTTE, NC 28269


         Logistics Innovative Services
         6627 Skiper Terrace
         MARGATE 33063


         Logistics Supply
         24293 Network Place
         CHICAGO, IL 60673-1242


         LogMeIn
         320 Summer Street
         Boston, MA 02210


         Lombart Instruments
         5358 Robin Hood Road
         NORFOLK, VA 23513-2407


         London Bridge Trading
         585 London Bridge Road
         VIRGINIA BEACH, VA 23454


         London Foggers
         505 Brimhall Road
         Long Lake, MN 55356
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 113 of 208




         Louisiana Board Of
         Wholesale Drug Distr.
         12091 Bricksome Ave. Suite B
         BATON ROUGE, LA 70816


         LR Med Inc.
         8750 NW 101 St.
         Miami, FL 33178


         LSL Industries, Inc.
         PO Box 825
         NORTHBROOK, IL 60065


         Lucas Associates, Inc.
         P.O. Box 638364
         Cincinnati, OH 45263-8364


         Luxfer Magtech Inc.
         2940 Highland Avenue Suite 210
         Cincinnati, OH 45212


         LW SCIENTIFIC
         865 Marathon Parkway
         LAWRENCEVILLE, GA 30046


         LW Scientific, Inc.
         865 Marathon Parkway
         LAWRENCEVILLE, GA 30046


         M & Q Packaging Corporation
         1 Earl Street
         SCHUYLKILL HAVEN, PA 17972


         M & Q Plastic Products, Inc.
         1 Earl Street
         SCHUYLKILL HAVEN, PA 17972-9746


         M-F ATHLETIC
         P O Box 8090
         CRANSTON, RI 02920


         M-Iii Advisory Partners
         3 Columbus Circle
         15th Floor
         NEW YORK, NY 10019
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 114 of 208




         M.R. Huston & Associates
         5286 Glen Oaks Way
         WESAINTDES MOINES, IA 50266


         M.S.P. Electric Inc.
         1747 Banks Road
         MARGATE 33063


         Mac Medical Supply
         525 West Monroe St.
         Suite 2360
         CHICAGO, IL 60661


         Mada Medical Products, Inc.
         625 Washington Ave
         CARLSTADT, NJ 07072


         Magellan Diagnostics, Inc.
         PO Box 639243
         CINCINNATI, OH 45263-9243


         Magellan Transport Logistics
         8505 Baycenter Road
         Jacksonville, FL 32256


         Magisterial Distric
         No Mdj-07-1-02
         501 Bath Street
         BRISTOL, PA 19007


         Magmedix
         160 Authority Drive
         FITCHBURG, MA 01420


         Mailfinance
         Dept. 3682
         PO Box 123682
         Dallas, TX 75312-3682


         Maine Oxy
         100 Washington Street
         AUBURN, ME 04210
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 115 of 208




         Maine State Treasurer
         111 Sewall St.
         AUGUSTA, ME 04330


         Mallinckrodt Medical
         P.O. Box 730356
         DALLAS, TX 75373-0356


         MALLINCKRODT MEDICAL
         PO Box 73192
         DALLAS, TX 75373-0356


         MALLINCKRODT MEDICAL
         P.O. Box 73192
         CHICAGO, IL 60673-7192


         Mama Project
         2781 Geryville Pike
         PENNSBURG, PA 18073


         Maness Veteran Medical, LLC
         15 Bluebird Lane
         WAYNESVILLE, NC 28785


         Manpower
         21271 Network Place
         CHICAGO, IL 60673


         Manus Medical LLC
         3420 Pump Road
         Suite 348
         RICHMOND, VA 23233


         MAQUET INC.
         2550 Solutions Center
         CHICAGO, IL 60677-2005


         Marathon Medical
         3251 Lewiston St.
         Suite 16
         AURORA, CO 80011


         Marathon Watch
         1-8355 Jane St.
         VAUGHAN, ON L4K5Y3
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 116 of 208




         Marco Opthalmic, Inc.
         PO Box 16938
         JACKSONVILLE, FL 32245


         Maria Caraballo
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Marina Medical
         955 Shotgun Road
         SUNRISE, FL 33326


         Marketing Assessment Inc
         22831 Sliverbrook
         Center Dr. #145
         Sterling, VA 20166


         MARKETLAB INC.
         Dept. 2506
         PO Box 11407
         BIRMINGHAM, AL 35246-2506


         Marketlab, Inc.
         Dept. 2506
         PO Box 11407
         BIRMINGHAM, AL 35246-2506


         Marsh Saldana Inc.
         P.O. Box 9023549
         SAN JUAN, PR 00902-3549


         Marvel Scientific
         1260 E. Vandeinse St.
         Greenville, MI 48838


         Mary Badir
         10570 NW 21th Street
         Fort Lauderdale, FL 33322


         Masimo Corporation
         28932 Network Place
         CHICAGO, IL 60673-1289
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 117 of 208




         Mass Medical Storage
         7848 Barton Street
         LENEXA, KS 66214


         Master Medical Equipment
         PO Box 11476
         JACKSON, TN 38308


         Master Pak, Inc.
         370 W. Pleasantview Ave #119
         HACKENSACK, NJ 07601


         Maxcdn
         3575 Cahuenaga Blvd.
         West Suite 330
         LOS ANGELES, CA 90068


         MB Financial Bank, N.A.
         6111 N. River Road
         Rosemont, IL 60018


         McDermott Will & Emery
         500 N. Capitol Street, N.W.
         The Mcdermott Building
         WASHINGTON, DC 20001-1531


         Mckesson
         P.O. Box 634404
         Cincinnati, OH 45263-4404


         McKesson
         Distributors Llc
         P O Box 206639
         DALLAS, TX 75320-6639


         Mckesson
         P.O. Box 936279
         Atlanta, GA 31193-6279


         McKesson Medical Surgical
         PO Box 660266
         DALLAS, TX 75266-0266
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 118 of 208




         MCKESSON MEDICAL SURGICAL
         P.O. Box 936279
         ATLANTA, GA 31193-6279


         Mcmaster-Carr Supply Company
         PO Box 7690
         CHICAGO, IL 60680-7690


         MCR Medical Supply, Inc.
         3341 Centerpoint Drive
         Suite C
         GROVE CITY, OH 43123


         MDI Corporation
         PO Box 88427
         Milwaukee, WI 53288


         Med Gluv, Inc.
         5607 Hiatus Rd.
         Suite 200
         TAMARAC, FL 33321


         Med Pro Waste Disposal LLC
         PO Box 5683
         Carol Stream, IL 60197


         MedAssets
         P.O. Box 741361
         Atlanta, GA 30374-7413


         Medco Equipment, Inc.
         30 Hilltop Road
         Houlton, WI 54082


         Medco Manufacturing
         8319 Thora Lane
         Building A1
         SPRING, TX 77379


         Medco Supply Company
         PO Box 21773
         Chicago, IL 60673-1217
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 119 of 208




         Medegen Medical Products LLC
         Lockbox 742964
         ATLANTA, GA 30374-2964


         Medela Medical Technology
         38789 Eagle Way
         CHICAGO, IL 60678-1387


         Medex Supply
         27 Robert Pitt Drive
         MONSEY, NY 10952


         Medi-Tech International
         26 Court Street
         Suite #1301
         Brooklyn, NY 11242


         MEDI-TECHINTL.C
         26 Court St
         Suite # 1301
         BROOKLYN, NY 11242


         Medical Action Industries
         PO Box 936130
         ATLANTA, GA 31193-6130


         Medical Chemical Corporation
         P O Box 6217
         TORRANCE, CA 90501-1104


         MEDICAL ID SOLUTIONS
         6325 Mccoy Road
         ORLANDO, FL 32822


         Medical Illumination
         547 Library Street
         SAN FERNANDO, CA 91340-2523


         Medical Illumination
         International, Inc.
         547 Library Street
         SAN FERNANDO, CA 91340
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 120 of 208




         Medical Indicators
         16 Thomas J. Rhodes Industrial Drive
         HAMILTON, NJ 08619


         Medical Indicators
         16 Thomas J. Rhodes
         Industrial Drive
         HAMILTON, NJ 08619


         Medical Place
         350 Industrial Park Blvd
         MONTGOMERY, AL 36117


         Medical Products Inc
         P O Box 207
         RIPLEY, MS 38663


         Medical Products Inc.
         P O Box 207
         RIPLEY, MS 38663


         MEDICAL PRODUCTS INC.
         Extra Packaging Llc
         736 Glouchester St.
         BOCA RATON, FL 33487-3210


         Medical Safety Systems
         230 White Pond Drive
         Suite B
         AKRON, OH 44313-7239


         Medical Specialties, Inc.
         4600 Lebanon Road
         CHARLOTTE, NC 28227


         Medical Supply Solutions, Inc.
         5101 NW 108th Ave.
         Fort Lauderdale, FL 33351


         Medicus Health
         4767 Broadmoor Ave. Se
         Suite #6
         KENTWOOD, MI 49512
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 121 of 208




         Medipoint International, Inc.
         72 East 2nd Street
         MINEOLA, NY 11501


         Medipurpose, Inc.
         3883 Rodgers Brdge Rd
         Suite 501
         DULUTH, GA 30097


         MEDISYSTEM INC.
         1227 W 254 St.
         HARBOR CITY, CA 90710


         Medivators
         N.W. 9841
         PO Box 1450
         Minneapolis, MN 55485


         Medline Industries, Inc.
         Dept CH 14400
         Palatine, IL 60055-4400


         Medline Industries, Inc.
         Dept CH 14400
         ***ACH ONLY***
         Palatine, IL 60055-4400


         Medline Industries, Inc.
         Dept. Ch14400
         PALATINE, IL 60055-4400


         Medline Industries, Inc.
         Box 382075
         PITTSBURG, PA 15251-8075


         Medline Industries, Inc.
         Dept At 40221
         ATLANTA, GA 31192-0221


         Medline Industries, Inc.
         Box 382075
         PITTSBURGH, PA 15251-8075
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 122 of 208




         Medtronic
         4642 Collection Center Dr.
         Chicago, IL 60693


         Medtronic SD USA, Inc.
         PO Box 409201
         Atlanta, GA 30384-9201


         Medtronics, Inc.
         PO Box 409201
         Atlanta, GA 30384-9201


         MEDTRONICS, INC.
         PO Box 951036
         DALLAS, TX 75395-1036


         MEDTRONICS, INC.
         PO Box 751056
         CHARLOTTE, NC 28275-1056


         MEDTRONICS, INC.
         12100 Collections Ctr Dr.
         CHICAGO, IL 60693


         MEDTRONICS, INC.
         P.O. Box 75568
         CHARLOTTE, NC 28275


         MEDTRONICS,INC.
         PO Box 409201
         ATLANTA, GA 30384-9201


         Megadyne Medical
         PO Box 1332
         SANDY, UT 84091


         Megawattage
         850 SW 21st Terrace
         FORT LAUDERDALE, FL 33312


         Melissa Contreras
         10315 Usa Today Way
         MIRAMAR, FL 33025
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 123 of 208




         Melling Medical
         658 South Columbus Street
         ALEXANDRIA, VA 22314


         Mercer County Rehab Supply, Inc.
         737 North Broad Street
         GROVE CITY, PA 16127


         Mercer Medical
         11300-A 49th Street N
         CLEARWATER, FL 33762


         Mercury Medical, Inc.
         1303 S. Comal
         SAN ANTONIO, TX 78207


         Mercury Public Affairs
         1285 Avenue Of The Americas
         3RD Floor
         New York, NY 10019


         Mercy Surgical Dressing Group
         4 Zesta Drive
         PITTSBURGH, PA 15205


         Merge Healthcare Solutions LLC
         350 North Orleans St.
         First Floor
         CHICAGO, IL 60654


         Merit Medical Systems
         1600 W. Merit Pkwy
         SOUTH JORDAN, UT 84095-2415


         Merrill Communications LLC
         Cm-9638
         SAINT PAUL, MN 55170-9638


         Merry X-Ray
         Source One Corporate
         8020 Tyler Blvd
         MENTOR, OH 44060
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 124 of 208




         Met Laboratories, Inc.
         PO Box 11407
         Dept 5881
         BIRMINGHAM, AL 35246-5881


         Metro Medical
         1600 N. Warson Road
         Saint Louis, MO 63132


         Mettler Electronics Corporation
         1333 South Claudina Street
         Invalid W/out Insurance, Cg
         ANAHEIM, CA 92805


         Mia Media Group Llc
         701 South 20th Avenue
         Suite 1
         HOLLYWOOD, FL 33020


         Michael J. Orscheln
         1308 Gulf Blvd., Unit 6
         Indian Rocks Beach, FL 33785


         Micro-Aire Surgical
         Attn: Accounts Receivable
         Lock Box 96565
         CHICAGO, IL 60693


         Micro-Scientific Industries
         28248 Network Place
         CHICAGO, IL 60673-1248


         Microflex Corporation
         7388 Solution Center
         CHICAGO, IL 60677-4003


         Microsoft Corporation
         PO Box 842103
         DALLAS, TX 75284-2103


         Microtek Medical Inc
         File 4033p
         PO Box 911633
         DALLAS, TX 75391-1633
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 125 of 208




         Microtek Medical, Inc.
         File #4033p
         PO Box 911633
         DALLAS, TX 75391-1633


         Mid-Atlantic Waste Systems
         P.O. Box 417882
         BOSTON, MA 02241-7882


         Midland Scientifics, Inc.
         10651 Chandler Rd.
         La Vista, NE 68128


         Midmark Corporation
         PO Box 842268
         BOSTON, MA 02284-2268


         Midwest Medical Supply
         2675 Solution Center
         CHICAGO, IL 60677-2006


         Millennium Surgical
         822 Montgomery Avenue
         #205
         NARBERTH, PA 19072


         Milliken Healthcare
         PO Box 100503
         ATLANTA, GA 30384


         MILLIKEN MEDICAL
         PO Box 638256
         CINCINNATI, OH 45263-8256


         Mimedx Group, Inc.
         1775 West Oak Commons Ct Ne
         Attn: Accounts Receivable
         MARIETTA, GA 30062


         Mindray North America
         24312 Network Pl.
         CHICAGO, IL 60673-1243
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 126 of 208




         Mindray North America 2
         24312 Network Pl.
         CHICAGO, IL 60673


         MIP Inc.
         9100 Ray Lawson Blvd.
         MONTREAL, QC H1J1K8


         Mississippi Board Of Pharmacy
         6360 I-55 N
         Suite 400
         JACKSON, MS 39211


         MISSISSIPPI INDUSTRIES FOR THE
         Blind
         2501 N West St.
         JACKSON, MS 39216


         Mizuho OSI
         Dept Ch 16977
         PALANTINE, IL 60055-6977


         MJM INTERNATIONAL CORP.
         PO Box 720054
         MCALLEN, TX 78504


         MK Software
         120 A Willowdale Ave.
         TORONTO, ON M2N4Y2


         Mobile Instrument Service
         & Repair
         333 Water Ave.
         BELLEFONTAINE, OH 43311


         MOLNLYCKE HEALTH CARE INC
         Dept 3248
         PO Box 123248
         DALLAS, TX 75312-3248


         Molnlycke Health Care, Inc.
         Dept 3248
         PO Box 123248
         DALLAS, TX 75312-3248
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 127 of 208




         Monaghan Medical Corporation
         P.O. Box 95784
         CHICAGO, IL 60694


         Monet Medical, Inc.
         255 W. Central Ave.
         SALT LAKE CITY, UT 84107


         Mono Machines
         P.O. Box 2620
         MONROE, MI 48161


         Monster Worldwide, INC
         PO Box 90364
         Chicago, IL 60696-0364


         Moore Medical
         PO Box 99718
         CHICAGO, IL 60696


         Moore Wallace
         Dba Rr Donnelley
         PO Box 538602
         ATLANTA, GA 30353-8602


         MOPEC
         21750 Coolidge Hwy
         OAK PARK, MI 48237-3156


         Morrison & Foerster LLP
         P.I. Box 742335
         Los Angeles, CA 90074-2335


         Mortan, Inc.
         PO Box 8719
         MISSOULA, MT 59807


         Morzine Medical LLC
         75 Fifth Street Nw
         Suite 200
         ATLANTA, GA 30308


         Mr. Patrick Lewis
         358 S. Cherry Street, Apt. B
         Kernersville, NC 27284
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 128 of 208




         MRI Equipment Company LLC
         6248 Bittersweet Lane
         NISSWA, MN 56468


         MRJS Investments
         14600 Plymouth Ave.
         Burnsville, MN 55306


         MSC Industrial Supply
         Dept Ch 0075
         PALANTINE, IL 60055-0075


         Msu Foundation
         1700 E. Cold Spring Lane
         Graves School Of Business Ste302
         BALTIMORE, MD 21251


         MTI, Inc.
         3655 W. Ninigret Dr.
         SALT LAKE CITY, UT 84104


         MTMC Interior Design Corporation
         15 Worthington Access Drive
         Maryland Heights, MO 63043


         Mueller Sports Medicine
         Lock Box # 78356
         MILWAUKEE, WI 53278-0356


         Musick, Peeler & Garrett LLP
         One Wilshire Bulding
         624 S. Grand Ave Suite 2000
         Los Angeles, CA 90017-3383


         My Florida Marketplace
         PO Box 5497
         TALLAHASEE, FL 32314-5497


         Myco Medical Suppliers Inc.
         PO Box 896578
         Charlotte, NC 28289-6578


         Mystery Ranch
         1750 Evergreen Drive
         Bozeman, MT 59715
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 129 of 208




         Nanoentek USA, Inc.
         240 Bear Hill Road
         Suite 101
         WALTHAM, MA 02451


         Nanoia Recycling Equipment
         200 Frank Road
         Hicksville, NY 11801


         Nasco
         PO Box 901
         FORT ATKINSON, WI 53538-0901


         National Assoc Of Boards
         1600 Feehanvile Dr
         MT PROSPECT, IL 60056-6014


         National Grid
         P.O. Box 11742
         NEWARK, NJ 07101-4742


         National Lift Truck Services
         2110 N Andrews Ave Ext.
         POMPANO BEACH, FL 33069


         National Medical Logistics
         5917 Maybrook Drive
         Glen Allen, VA 23059


         Nationwide Fixture Installations, I
         Installations, Inc.
         15600 28 Ave S
         Minneapolis, MN 55447


         Native Green LLC
         2110 E. Walton Blvd.
         AUBURN HILLS, MI 48326


         Natus Medical Inc.
         PO Box 3604
         CAROL STREAM, IL 60132-3604


         Natus Medical, Inc.
         PO Box 3604
         CAROL STREAM, IL 60132-3604
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 130 of 208




         NC Dept of Agriculture
         Of Agriculture
         1070 Mail Service Center
         RALEIGH, NC 27699


         NDC INC
         Dept 169
         PO BOX 37904
         Charlotte, NC 28237-7904


         NDC INC
         Dept. 169
         PO BOX 37904
         Charlotte, NC 28237-7904


         NDC, Inc.
         Dept 169
         PO BOX 37904
         Charlotte, NC 28237-7904


         NDC. Inc.
         1102 Kermit Dr.
         Suite 200
         Nashville, TN 37217


         NDD Medical Technologies
         300 Brickstone Square
         ANDOVER, MA 01810


         Ndoco, Inc.
         Ultimate Dental
         2099 Hillshire Circle
         MEMPHIS, TN 38133


         Neopost USA Inc.
         Dept 3689
         PO Box 123689
         DALLAS, TX 75312-3689


         Net at Work
         P.O. BOX 67033
         Newark, NJ 07101
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 131 of 208




         Netfactor Corporation
         6041 S. Syracuse Way
         Suite 105
         GREENWOOD VILLAGE, CO 80111


         Netvoix, Inc
         2700 Glades Circle
         Suite 151
         WESTON, FL 33327


         Network Innovations
         4950 West Innovations Us Inc.
         FORT LAUDERDALE, FL 33309


         Network Solutions, Inc.
         PO Box 17305
         BALTIMORE, MD 21297-0525


         Neurolumen LLC
         9636 N May Ave.
         Ste 230
         OKLAHOMA, OK 73120


         New Dynamics
         15 Fortune Rd West
         MIDDLETOWN, NY 10941


         New Jersey Dept. Of Health
         135 E. State St.
         #2
         TRENTON, NJ 08608


         New York Dept Of State
         Div. Of Corp. One Commerce Plaza
         99 Washington Ave.
         ALBANY, NY 12231


         New York State Education Dept
         89 Washington Ave.
         Ny State Board Of Pharmacy
         ALBANY, NY 12234


         Newark Element 14
         33190 Collection Center Dr.
         CHICAGO, IL 60693-0331
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 132 of 208




         Newman Medical
         5350 Vivian St.
         ARVADA, CO 80002


         Newmatic Medical
         PO Box 11407
         BRIMINGHAM, AL 35246-2493


         Nexera Medical Inc.
         1556 East Commercial Blvd
         OAKLAND, FL 33334


         Nextec Operating corp.
         PO Box 74928
         Chicago, IL 60675


         Nick Chiappone
         4 Provincial Place
         Colts Neck, NJ 07722


         Nick Lena
         3031 Lynwood Ct
         LAND O LAKES, FL 34638


         Nick Manitzas
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Nick Manitzas
         9862 SW 88th Street
         Apt. D106
         MIAMI, FL 33176


         Nielsen-Kellerman Co.
         21 Creek Circle
         Marcus Hook, PA 19061


         Nihon Kohden America, Inc.
         6017 Solutions Ctr
         Lockbox #776017
         CHICAGO, IL 60677-6000


         Nikola P. Manitzas
         1450 Polk Street
         Hollywood, FL 33016
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 133 of 208




         Nikomed U.S.A., Inc.
         2800 Turnpike Dr.
         HARBORO, PA 19040


         Nikon Instruments
         PO Box 26927
         NEW YORK, NY 10087-6927


         Nixalite Of America, Inc.
         1025 16TH Avenue
         East Moline, IL 61244


         Nj Division Of Revenue
         PO Box 628
         TRENTON, NJ 08646


         Nobel Biocare
         33201 Collection Center Drive
         CHICAGO, IL 60693-0332


         Noble
         302 Weymouth Street
         Rockland, MA 02370


         Nonin Medical, Inc.
         Mi 32
         P O Box 1150
         MINNEAPOLIS, MN 55480-1150


         Norma Johnson
         10315 USA Today Way
         Miramar, FL 33025


         North American Rescue, LLC
         PO Box 360320
         Pittsburgh, PA 15251-6320


         North Carolina Department
         Of Agriculture
         1070 Mail Service Center
         RALEIGH, NC 27699


         North Carolina Of Revenue
         PO Box 25000
         Raleigh, NC 27640-0635
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 134 of 208




         North Central Sight Services
         2121 Reach Road
         WILLIAMSPORT, PA 17701


         North Coast Medical
         18305 Sutter Blvd.
         MORGANHILL, CA 95037-2845


         Nova Biomedical
         P.O. Box 983115
         BOSTON, MA 02298


         Nova-One Diagnostics
         22287 Mulholland Highway
         Calabasas, CA 91302


         Novum Medical Products
         80 Creekside Drive
         AMHERST, NY 14228


         NSN-Now Inc.
         8200 Republic Airport
         Hanger 43, Suite 6
         Farmingdale, NY 11735


         Nurse Assist
         PO Box 961013
         FORTWORTH, TX 76161-0013


         Nurse Joe
         11 Plainfield Ave
         METUCHUEN, NJ 08840


         NYS Dept Of Taxation & Finance
         Corp-V
         PO Box 15163
         ALBANY, NY 12212-5163


         O&M Halyard, Inc.
         P.O. Box 734521
         Dallas, TX 75373-4521
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 135 of 208




         O&M Halyard, Inc.
         P.O. Box 734521
         ***ACH ONLY***
         Dallas, TX 75373-4521


         OAKRIDGE PRODUCTS
         4612 Century Court
         MCHENRY, IL 60050


         Oaktree Products, Inc.
         610 Spirit Valley East Drive
         CHESTERFIELD, MO 63005


         Oakworks, Inc.
         PO Box 7533
         LANCASTER, PA 17604


         Oasis Medical, Inc.
         514 S Vermont Ave
         GLENDORA, CA 91741


         Occupational Health
         & Wellness, Llc
         300 Clemson University Gardens
         SAN JUAN, PR 00927


         Oceanic Medical Products
         8005 Shannon Industrial Park ln.
         Atchison, KS 66002


         Office Basics, Inc.
         P O Box 2230
         BOOTHWYN, PA 19061


         Office Depot
         PO Box 633211
         CINCINNATI, OH 45263-3211


         Office Master Inc.
         1110 South Mildred Ave.
         ONTARIO, CA 91761
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 136 of 208




         Office Pride Commercial
         3450 East Lake Road, Suite 202
         Cleaning Services
         Palm Harbor, FL 34685


         Office Star Products
         Attn: Credit Dept.
         1901 S. Archibald Ave.
         ONTARIO, CA 91761


         Offix Office Technology
         13525 Wellington Center Circle
         Suite 107
         GAINESVILLE, VA 20155


         Ohio Medical Corporation
         1111 Lakeside Drive
         GURNEE, IL 60031


         Ohio Medical Instrument
         6690 Eagle Way
         CHICAGO, IL 60678-1065


         Oklahoma Tax Commission
         P.O. Box 26920
         OKLAHOMA CITY, OK 73126


         Oliver Exterminating Service
         Corp.
         P.O. Box 383888
         SAN JUAN, PR 00936-3888


         OLYMPUS
         3500 Corporate Way
         CENTER VALLEY, PA 18034


         OLYMPUS
         PO Box 200194
         Dept 521
         PITTSBURGH, PA 15251-0521


         OLYMPUS
         P.O. Box 200194
         PITTSBURGH, PA 15251
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 137 of 208




         Olympus America
         P.O. Box 120600
         Dept 0600
         DALLAS, TX 75312-0600


         Olympus America
         P.O. Box 200194
         PITTSBURGH, PA 15251


         OMNI MEASUREMENT SYSTEMS
         808 Hercules Drive
         COLCHESTER, VT 05446


         Omnilift Inc.
         1938 Stout Drive
         C5027
         WARMINSTER, PA 18974


         Omnimed, Inc.
         800 Glen Avenue
         MOORESTOWN, NJ 08057-1122


         On Site Gas Systems, Inc.
         35 Budney Road
         Budney Industrial Park
         NEWINGTON, CT 06111


         One Beat CPR
         3151 Executive Way
         Miramar, FL 33025


         ONE BEAT CPR
         4350 Oakes Road
         Suite 500
         FORT LAUDERDALE, FL 33314


         One Scout LLC DBA
         DBA Scout One Logistics
         1733 Briarcrest Dr. Ste 101
         Bryan, TX 77802


         Op-Marks Medical LLC
         PO Box 374
         35A West Street
         EAST HANOVER, NJ 07936
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 138 of 208




         Open Text Inc.
         C/O JP Morgan Lockbox
         24685 Network Place
         CHICAGO, IL 60673-1246


         OPTICS INCORPORATED
         2936 Westway Dr
         BRUNSWICK, OH 44212


         Optics Planet, Inc.
         3150 Commercial Ave.
         NORTHBROOK, IL 60062


         Optimal, Inc.
         12701 Director's Drive
         STAFFORD, TX 77477


         Optp
         3800 Annapolis Lane N
         Suite 165
         MINNEAPOLIS, MN 55447


         Orasure Technologies, Inc.
         Dept 269701
         P.O. Box 67000
         DETROIT, MI 48267-2697


         Organogenesis Inc.
         Dept 2542
         PO Box 122542
         DALLAS, TX 75312-2542


         Orkin
         2840 Scherer Dr N
         Unit #430
         SAINT PETERSBURG, FL 33716-1021


         Orkin
         3540 NW 56 St.
         Ste 208
         FORT LAUDERDALE, FL 33309-2260


         Orkin
         1820 SW 30th Ave
         HALLANDALE, FL 33009-2004
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 139 of 208




         Orkin-470-Greensboro,NC
         107 Bonita Dr.
         Greensboro, NC 27405-7601


         ORS Nasco
         3706 Solutions Center
         CHICAGO, IL 60677-3007


         Orthoscan
         14555 N 82 St
         SCOTTSDALE, AZ 85260


         Ossur Americas, Inc.
         PO Box 842265
         BOSTON, MA 02284-2265


         Osteomed Corporation
         2241 Collection Center Dr
         CHICAGO, IL 60693


         Outfitters Supply
         7373 Us Highway 2 East
         COLUMBIA FALLS, MT 59912


         Owens And Minor
         Attn: Mike Holtz
         PO Box 27626
         RICHMOND, VA 23261


         Owens And Minor
         Attn: Marty Martter
         9120 Lockwood Blvd.
         MECHANICSVILLE, VA 23116


         PA Department Of Health
         625 Forster St. 8th Flr West
         Health And Welfare Bldg.
         HARRISBURG, PA 17104


         Pa Department Of Revenue
         PO Box 280504
         HARRISBURG, PA 17128
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 140 of 208




         Pain Management Technologies
         1760 Wadsworth Road
         AKRON, OH 44320


         Pall Corporation
         PO Box 419512
         BOSTON, MA 02241-9512


         Palmer Wahl Instrumentation
         Group
         234 Old Weaverville Rd.
         ASHEVILLE, NC 28804


         Palmero Health Care
         120 Goodwin Place
         STRATFORD, CT 06615-6713


         Panakeia
         11719-B Jefferson Ave
         Suite 108
         NEWPORT NEWS, VA 23606


         Paper Pak Industries
         PO Box 74008667
         CHICAGO, IL 60674-8667


         Paradise Pillow
         2207 W Glenwood Avenue
         PHILADELPHIA, PA 19132


         Paragon Enterprises, Inc.
         3300 Corporate Ave.
         Suite 114
         WESTON, FL 33331


         PARAMUS SURGICAL CENTER
         Stock Transfer Orders
         30 West Century Suite 300
         PARAMUS, NJ 07652


         Parata
         2600 Meridian Pkwy
         Suite 100
         DURHAM, NC 27713
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 141 of 208




         Parkell, Inc.
         155 Schmidt Blvd
         P.O. Box 376
         FARMINGDALE, NY 11735


         Parker Laboratories, Inc.
         4 Sperry Road
         FAIRFIELD, NJ 07004


         Partners Personnel-Management
         Services, LLC
         PO Box 80450
         City of Industry, CA 91716-8450


         Parts Source
         777 Lena Drive
         Aurora, OH 44202


         Patents On Demand, P.A.
         4581 Weston Road
         Suite 345
         WESTON, FL 33331


         Pathology Lab Solutions
         524 East Elm Street
         CONSHOHOCKEN, PA 19428


         Patricia A. Lepak, Esq.
         The CKB Firm
         30 North LaSalle Street, Ste. 1520
         Chicago, IL 60602


         Patroller Supply
         PO Box 13976
         OGDEN, UT 84412


         Patterson Veterinary Supply
         137 Barnum Road
         DEVENS, MA 01434


         Paul Riva
         280 Pinecroft Ave.
         ALTOONA, PA 16601
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 142 of 208




         Paul Skalman Consulting, Inc.
         183 Ivy Lane
         Bloomingdale, IL 60108


         Paypal
         2211 North 1st Street
         SAN JOSE, CA 95131


         Peak Medical Resources LLC
         6251 Corporate Drive
         HOUSTON, TX 77036


         PeakLogix
         14409 Justice Road
         Midlothian, VA 23113


         Peca Products, Inc.
         471 Burton Street
         BELOIT, WI 53511


         PECO
         PO Box 37629
         Payment Processing
         PHILADELPHIA, PA 19101-0629


         Pedifix, Inc.
         301 Fields Lane
         BREWSTER, NY 10509


         Pedigo Products
         Unit #3
         PO Box #4280
         PORTLAND, OR 97208


         Pedro Hernandez
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Pegasus Medical Concepts Inc.
         25108-A Marquerite Parkway
         Suite 140
         Mission Viejo, CA 92692
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 143 of 208




         Pelican
         PO Box 848867
         LOS ANGELES, CA 90084-8867


         Pelican Bio Thermal LLC
         3020 Niagara Lane N
         PLYMOUTH, MN 55447


         Pelican Products, Inc.
         PO Box 848867
         LOS ANGELES, CA 90084-8867


         Pelvic Binder Inc.
         3419 Westminster
         Suite 276
         Dallas, TX 75205


         Pengate Handling Systems
         Unc.
         PO Box 643031
         PITTSBURGH, PA 15264-3031


         Pennsylvania Dept. Of Transportatio
         Bureau Of Motor Vehicles
         PO Box 68275
         Harrisburg, PA 17106-8275


         Penske Truck Leasing Co
         PO Box 827380
         PHILADELPHIA, PA 19182-7380


         Pentax Medical Company
         A Divison Of Pentax
         PO Box 820146
         Philadelphia, PA 19182-0146


         Peopleshare, LLC
         100 Springhouse Drive
         Suite 200
         Collegeville, PA 19426


         Perfect World Luggage
         15415 Triple Creek
         SAN ANTONIO, TX 78247
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 144 of 208




         Performance Health Supply, Inc.
         PO Box 93040
         CHICAGO, IL 60673-3040


         Perkinelmer Health Science Inc.
         13633 Collections Center Drive
         Chicago, IL 60693-0136


         Persys Medical
         5310 Elm St.
         HOUSTON, TX 77081


         Petco
         12251 Pines Boulevard
         PEMBROKE PINES, FL 33026


         Peter Pepper Products, Inc.
         17929 S Susana Road
         COMPTON, CA 90221


         Petlif
         6012 31st Street East
         BRANDON, FL 34203


         Pfizer, Inc.
         PO Box 100539
         ATLANTA, GA 30384-0539


         Phantom Products, Inc.
         474
         Barnes Blvd
         Rockledge, FL 32955


         Pharmaceutical Innovations, Inc.
         897 Frelinghuysen Avenue
         NEWARK, NJ 07114-2195


         Philips Burton Medical
         2300 W Windsor Court
         Suite C
         ADDISON, IL 60101-1491


         Philips Healthcare
         PO Box 100355
         ATLANTA, GA 30384-0355
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 145 of 208




         PHILIPS RESPIRONICS
         PO Box 405740
         ATLANTA, GA 30384-5740


         Phoenix Textile Corp
         21 Commerce Drive
         O'FALLON, MO 63366


         Phokus Research Group
         12225 World Trade Dr. Ste T
         San Diego, CA 92128


         PHS WEST INC.
         11283 River Road N.E.
         HANOVER, MN 55341


         Piedmont Natural Gas
         PO Box 1246
         CHARLOTTE, NC 28201-1246


         Piliero Mazza
         888 17th Street
         Nw, Suite 1100
         WASHINGTON, DC 20006


         PMT Corporation
         P.O. Box 610
         CHANHASSEN, MN 55317


         Policy Managers
         317 Riveredge Blvd. Suite 206
         COCOA, FL 32922


         Polymedco, Inc.
         PO Box 95816
         CHICAGO, IL 60694-5816


         Popular Basics Corp.
         3055 Fruitland Ave.
         Los Angeles, CA 90058


         Popular Basics Corp.
         Attn: Stephen Hunyong Kim
         747 East 10th Street, Unit 111
         Los Angeles, CA 90021
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 146 of 208




         Posey Company
         P.O. Box 775998
         Chicago, IL 60677


         Power Pallet Inc.
         4715 State Hwy 30
         AMSTERDAM, NY 12010


         Power Systems LLC
         5700 Casey Drive
         KNOXVILLE, TN 37909


         Precept Medical Products
         PO Box 535029
         ATLANTA, GA 30353-5029


         Precept Medical Products
         P O Box 60969
         CHARLOTTE, NC 28260


         Precious Reeves
         4774 NW 89th Avenue
         SUNRISE, FL 33351


         Precision Dynamics
         Corporation
         4193 Solutions Ctr.
         CHICAGO, IL 60677-4001


         Precision Dynamics Corp
         P.O. Box 9043
         VAN NUYS, CA 91409-9043


         Precision Dynamics Corporation
         PO Box 71549
         CHICAGO, IL 60694-1995


         Precision Foods Inc.
         26948 Network Place
         CHICAGO, IL 60673


         Precision Medical
         300 Held Dr.
         NORTHAMPTON, PA 18067
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 147 of 208




         Preferred Medical Product
         PO Box 100
         DUCKTOWN, TN 37326


         Preferred Medical Product
         P.O. Box 100
         DUCKTOWN, TN 37326


         Premier Medical
         PO Box 825429
         Philadelphia, PA 19182-5429


         Premier Purchasing
         Partners, Lp
         Box 77650
         LOS ANGELES, CA 90084-7650


         Premier Purchasing Group, Inc
         Partners, Lp
         Box 77650
         LOS ANGELES, CA 90084-7650


         PRESTIGE
         1953 West Pointe Pike and Oak Rd
         WESAINTPOINT, PA 19486


         Preston Dula
         180 Nassau Street, Apt 7H
         Brooklyn, NY 11201


         Primis Healthcare Systems, Inc.
         551 Ridgedale
         BIRMINGHAM, MI 48009


         Princeton Medical Group
         1601 Championship Blvd.
         Suite 233
         FRANKLIN, TN 37064


         Princeton Tec
         P.O BOX 8057
         Trenton, NJ 08650
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 148 of 208




         PRINCIPLE BUSINESS ENT
         PO Box 712215
         CINCINNATI, OH 45271-2215


         Principle Business Enterprise
         P.O. Box 712215
         CINCINNATI, OH 45271-2215


         Print Media, Inc.
         9002 NW 105 Way
         MIAMI, FL 33178


         Priority 1 Inc.
         P.O. Box 840808
         DALLAS, TX 75284-0808


         Pro America Premium Tools
         4265 Puente Avenue
         Baldwin Park, CA 91706


         PRO ORTHOPEDIC DEVICES INC.
         2884 E. Ganley Road
         TUCSON, AZ 85706


         PRO-TECH ATHLETICS
         18080 NE 68th Street
         #a-150
         REDMOND, WA 98052


         Proactive Medical Supplies
         210 Cypress St.
         WESAINTMONROE, LA 71291


         Proaim Americas, LLC
         Attn: Accounts Receivable
         PO Box 724
         WILWOOD, MO 63040


         Proaim Americas, LLC
         16024 Manchester Road
         Suite 200
         Ballwin, MO 63011
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 149 of 208




         ProcessWeaver, Inc.
         2600 N. Central Expy, Suite 500
         Richardson, TX 75080


         PROFEX MEDICAL PRODUCTS
         PO Box 140188
         MEMPHIS, TN 38114


         Profitoptics, Inc.
         4050 Innslake Dr. Ste 375
         Glen Allen, VA 23060


         Prologistix
         P.O. Box 102332
         ATLANTA, GA 30368-2332


         Propper Manufacturing
         36-04 Skillman Avenue
         LONG ISLAND CITY, NY 11101


         Proprietary Innovation Labs, Inc.
         345 Wilson Ave
         Suite 306
         ON, ON M3H5W1


         Protection One / ADT
         PO Box 219044
         Kansas City, MO 64121-9044


         Pryor Products
         1819 Peacock Blvd.
         OCEANSIDE, CA 92056


         PTS Diagnostics
         Order VIA NDC
         4600 Anson Blvd.
         Whitestown, IN 46075


         PUBLIC ACCESS EMERGENCY
         Solutions, Llc.
         9621 Thousand Oaks Circle
         Spring Grove, IL 60081
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 150 of 208




         Punchout2go LLC
         3445 Seminole Trail #218
         CHARLOTTESVILLE, VA 22911


         Punita Group, Inc.
         42618 Trade West Drive
         Sterling, VA 20166


         Puritan Medical Products
         P.O. Box 149
         31 School Street
         GUILFORD, ME 04443-0149


         QB Medical
         816 Starboard St.
         CHULA VISTA, CA 91914


         QBC Diagnostics, Inc.
         PO Box 430
         JOHNSTOWN, PA 15907-0430


         Quadient Finance USA
         PO Box 6813
         CAROL STREAM, IL 60197-6813


         Quality Warehouse Equipment Co.
         Inc.
         2111 W. Arkansas Ln-#202
         ARLINGTON, TX 76013-6069


         Quantimetrix Corporation
         P O Box 733873
         Dallas, TX 75373-3873


         Quantum Storage Systems
         15800 NW 15th Avenue
         MIAMI, FL 33169


         QUEST MEDICAL INC.
         PO Box 934486
         ATLANTA, GA 31193


         R&B Wire Products, Inc.
         2902 West Garry Ave.
         Santa Ana, CA 92704
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 151 of 208




         R.P. Luce & Company, Inc.
         P.O. Box 418
         81 Scudder Avenue
         Northport, NY 11768


         R.S. Hughes Company, Inc.
         8405 NW 74 St
         MIAMI, FL 33166


         Radio Shack
         801 NE 38th Street
         Fort Worth, TX 76106


         Radva Corporation
         PO Box 79039
         BALTIMORE, MD 21279-0039


         Rafael Rojas
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Ram Scientific
         Attn: Accounts Receivables
         1212 6th Ave N, Ste 150
         NASHVILLE, TN 37208


         Randhir Of Tampa LLC
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Randstad
         PO Box 7247-6655
         Philadelphia, PA 19170-6655


         Randstad USA
         PO Box 742689
         Atlanta, GA 30374-2689


         Randy Stader
         2131 Glacier Lane
         Santa Maria, CA 93455


         Rapael Ferreira
         1135 NW 136 Ct.
         Miami, FL 33182
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 152 of 208




         Rapid Resource Medical Group
         6106 Coca Cola Blvd
         Columbus, GA 31909


         Raymond Handling
         PO Box 865491
         ORLANDO, FL 32886


         Raz Design, Inc.
         22 Howden Rd.
         TORONTO M1R3E4


         Ready Refresh
         P.O. Box 856192
         LOUISVILLE, KY 40285-6192


         Recreational Equipment Inc.
         1700 45th Street East
         Sumner, WA 98352


         Reed Smith LLP
         PO BOX 39000
         Department 33489
         San Francisco, CA 94139


         Reel Research & Development, Inc.
         9533 Sunnyside Avenue
         BEN LOMOND, CA 95005


         Reichert Technologies
         Wells Fargo Bank
         P.O. Box 789202
         PHILADELPHIA, PA 19178


         Reichert, Inc.
         Wells Fargo Bank
         PO Box 8500-9202
         PITTSBURG, PA 19178


         Reidy Medical Supply, Inc.
         P.O. Box 932969
         CLEVELAND, OH 44193
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 153 of 208




         Reliable Paper, Inc.
         1030 Northpoint Pkwy Se
         ACWORTH, GA 30102-3133


         Reliable Sales & Service LLC
         Dba Rss Medical Dist.
         3001 S Hardin Blvd. #110-325
         MCKINNEY, TX 75070


         Remington Medical, Inc.
         6830 Meadowridge Court
         ALPHARETTA, GA 30005


         Remote Diagnostic Technologies LTD
         Pavillion C2,
         Ashwood Park, Ashwood Way
         BASINGSTOKE RG23 8BG


         Remote Medical International
         4259 23Rd Ave. Ste 200
         Seattle, WA 98199


         Republic Waste Services
         PO Box 9001099
         LOUISVILLE, KY 40290-1099


         RESMED
         PO Box 534593
         ATLANTA, GA 30353


         Resmed Corporation
         PO Box 534593
         ATLANTA, GA 30353


         RESPIRONICS, INC
         P O Box 405740
         MURRYSVILLE, PA 15668-8525


         Retractable Tech, Inc.
         511 Lobo Lane
         LITTLE ELM, TX 75068-5295
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 154 of 208




         Rfxcel Corporation
         12667 Alcosta Blvd.
         Suite 375
         San Ramon, CA 94583


         RG Medical Diagnostics
         28351 N Beck Rd
         #g5
         WIXOM, MI 48393


         RGIS
         P.O. Box 77631
         Detroit, MI 48277


         RI General Treasurer
         50 Service Ave.
         WARWICK, RI 02886


         RICH-MAR
         4120 South Creek Road
         CHATTANOOGA, TN 37406


         Richard Wolf Instruments
         2573 Momentum Place
         CHICAGO, IL 60689-5325


         Richard Zendarski
         136 NE 19th Ct.
         Apt 219F
         Fort Lauderdale, FL 33305


         Risk Consultants of America, Inc.
         PO Box 1202
         Decatur, GA 30031


         Rivero Transport Inc.
         PO Box 810138
         CAROLINA, PR 00981


         Robert Half
         P.O. Box 743295
         Los Angeles, CA 90074-3295
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 155 of 208




         Robert Half International (F)
         200 East Broward Blvd.
         Suite 1600
         Fort Lauderdale, FL 33301


         Robert L. Paullin
         1812 Windingridge Drive
         RICHMOND, VA 23238


         Robert Smith
         10 Glenview Drive
         SCOTIA, NY 12302


         Roberta L. Vries
         1234 N.W. 171st Avenue
         Pembroke Pines, FL 33028


         Roche Diabetes Care Inc.
         Mail Code 5632
         PO Box 105046
         ATLANTA, GA 30348


         Roche Diagnostics Corp.
         Mail Code 5508
         PO Box 105046
         ATLANTA, GA 30348-5046


         Roche Diagnostics Corporation
         Mail Code 5508
         P.O. Box 71209
         CHARLOTTE, NC 28272-1209


         ROCHESTER DRUG COMPANY
         50 Jet View Drive
         P.O. Box 24389
         ROCHESTER, NY 14624-0389


         Rochester Optical
         1260 Lyell Avenue
         ROCHESTER, NY 14606


         Rockland Laundry Supplies
         2041 Wappoo Drive
         Suite A
         CHARLESTON, SC 29412
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 156 of 208




         Ron Turcotte
         Ron Turcotte & Associates, Inc.
         10343 E. Mirabel Club Drive
         Scottsdale, AZ 85262


         Ronald A. D'Antonio Sr
         Plbg &
         70 Berkley Rd.
         DEVON, PA 19333


         Ronalda Anders
         10315 USA Today Way
         Miramar, FL 33025


         Rosenthal & Rosenthal, Inc.
         PO Box 88926
         CHICAGO, IL 60695-1926


         Ross Products
         Abbott Laboratories
         75 Remittance Drive #1310
         CHICAGO, IL 60675-1310


         Rothco
         3015 Veterans Memorial Highway
         RONKONKOMA, NY 11779


         Roto-Rooter
         Plumbing & Drain Serv.
         5672 Collections Ctr Dr.
         CHICAGO, IL 60693


         Rotterdam Ventures Inc.
         Galesi Group
         220 Harborside Drive
         Schenectady, NY 12305


         Rotterdam Ventures, Inc.
         695 Rotterdam Industrial Park
         Schenectady, NY 12306


         Route Solutions, Inc.
         3460 Marron Rd.
         Suite 103-137
         Oceanside, CA 92056
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 157 of 208




         RouteSolutions, inc.
         3460 Marron Rd.
         103-137
         Oceanside, CA 92056


         RR Donnelley
         PO Box 538602
         ATLANTA, GA 30353-8602


         RSR Acquisition,LLC
         Dba Reseller Ratings
         6665 Delmar Blvd. Suite 3000
         SAINT LOUIS, MO 63130


         RUBBERMAID COMMERCIAL PRD
         75 Remittance Dr
         Suite 1167
         CHICAGO, IL 60675-2026


         Rubbermaid Commercial Products
         75 Remittance Dr
         Suite 1167
         CHICAGO, IL 60675-2026


         RUBBERMAID COMMERCIAL PRODUCTS
         75 Remittance Drive
         Suite 1167
         CHICAGO, IL 60675-1167


         Ruhof Corporation
         393 Sagamore Ave
         MINEOLA, NY 11501


         Rusch
         Teleflex Medical
         P.O. Box 601608
         CHARLOTTE, NC 28260-1608


         Rymed Technologies, Inc.
         6000 W William Cannon
         Bldg B Suite 3000
         AUSTIN, TX 78749


         S & W Healthcare Corporation
         15251 Flight Path Drive
         BROOKSVILLE, FL 34604
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 158 of 208




         S& L Products & Services, Inc.
         P.O. Box 3124
         SPRING, TX 77383


         S. Jackson, Inc.
         P.O. Box 4487
         ALEXANDRIA, VA 22303


         S.P. Richards Company
         PO Box 102458
         ATLANTA, GA 30668-0458


         Saf-Gard Safety Shoe Co.
         PO Box 10379
         Greensboro, NC 27404-0379


         Safariland Llc
         13386 International Parkway
         JACKSONVILLE, FL 32218


         Safco Products
         PO Box 856548
         MINNEAPOLIS, MN 55485-6548


         Safe Alarm Systems Inc.
         4490 SW 64th Avenue
         DAVIE, FL 33314-3462


         Safe Delivery Two
         PO Box 36283
         GREENSBORO, NC 27416


         Safetec, Inc.
         PO Box 823
         Buffalo, NY 14240-0823


         Safety Shoe Distributors, LLP
         9330 Lawndale
         Houston, TX 77012


         Sage Products, Inc
         2785 Paysphere Circle
         CHICAGO, IL 60674
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 159 of 208




         Sage Products, Inc.
         2785 Payshpere Circle
         CHICAGO, IL 60674-2785


         Sagent Pharmaceuticals, Inc.
         28549 Network Place
         Lockbox #28549
         CHICAGO, IL 60673


         Salter Labs
         8399 Solutions Center
         CHICAGO, IL 60677-8003


         Salus Medical LLC
         2202 W. Lone Cactus Dr.
         Suite 15
         PHOENIX, AZ 85027


         Salvin Dental Specialties, Inc.
         3450 Latrobe Drive
         CHARLOTTE, NC 28211


         Sam Medical Products
         PO Box 4330
         Tualatin, OR 97062


         Samana Munir
         3400 Horizon Drive
         Suite 400
         KING OF PRUSSIA, PA 19406


         Sandel Medical Solutions LLC
         Dept Ch 16992
         PALANTINE, IL 60055-6992


         Satcom Global
         325 E Elliot Rd. Ste 25
         CHANDLER, AZ 85225


         SATECH Inc.
         1769 Bishop Rd.
         Chehalis, WA 98532
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 160 of 208




         SAV-ON Medical Supplies, Inc.
         8105 W 31st Avenue
         Hialeah, FL 33018


         Save Rite Medical
         694 Myrtle Ave Suite 145
         BROOKLYN, NY 11205


         Sawyer Products, Inc.
         PO Box 188
         SAFETY HARBOR, FL 34695


         SC Dept of Labor, Licensing
         110 Centerview Drive
         Columbia, SC 29210


         SCHAERER MEDICAL, INC
         675 Wilmer Ave
         CINCINNATI, OH 45226


         Schiller America
         10903 NW 33 Street
         DORAL, FL 33172


         Schindler Elevator Corp.
         PO Box 93050
         CHICAGO, IL 60673


         Scican
         701 Technology Drive
         CANONSBURG, PA 15317


         Scrip Companies
         PO Box 6311
         CAROL STREAM, IL 60197-6311


         SDI Diagnostics Imaging
         10 Hampden Drive
         EASTON, MA 02375


         Seating Matters North America
         269 Maplegrove Rd
         COLBORNE, ON K0K1S0
         CA
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 161 of 208




         Seating Matters North America
         269 Maplegrove Rd
         COLBORNE, ON K0K1S0


         Sebastian Jose Landau
         883 N.W. 178th Lane
         Hialeah, FL 33018


         Seca Corporation
         13601 Benson Avenue
         CHINO, CA 91710


         Secretary Of State
         P.O. Box 29622
         Corporations Divisions
         RALEIGH, NC 27626-0622


         SECRETARY OF STATE
         PO Box 778
         JEFFERSON CITY, MO 65102


         Secretary of State
         Business Programs Division
         Business Entities
         Sacramento, CA 94244-2600


         Secure 2 Ware
         PO Box 1829
         VALRICO, FL 33595


         Secure Content Solutions
         P.O. Box 6113
         Orange, CA 92863-6113


         Security Equipment Corporation
         747 Sun Park Drive
         FENTON, MO 63026


         Seiler Instrument & Mfg
         3433 Tree Ct Indust
         SAINTLOUIS, MO 63122


         Sempermed USA, Inc.
         13900 49 Street N.
         Clearwater, FL 33762
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 162 of 208




         Seqirus USA, Inc.
         PO Box 934973
         23585 Atlanta Ave.
         Atlanta, GA 30354


         Service America
         P.O. Box 668398
         POMPANO BEACH, FL 33066


         Seva Technical Services, Inc.
         700 Mobjack Place
         NEWPORT NEWS, VA 23606


         Seyfarth Attorneys Shaw LLP
         3807 Collections Center Drive
         Chicago, IL 60693


         Shaker Transport, Inc.
         850 Albany Shaker Rd.
         Latham, NY 12110


         Shamrock Scientific
         34 Davis Dr.
         P.O.Box 143
         BELLWOOD, IL 60104


         Sharn Anesthia, Inc.
         PO Box 11407
         Dept 2459
         BIRMINGHAM, AL 35246-2459


         Sharper Tek
         486 South Opdyke Rd.
         PONTIAC, MI 48341


         Shaw's Enterprises
         415 Howard Street
         LAPEER, MI 48446


         Sheathing Technologies, Inc.
         675 Jarvis Drive
         MORGAN HILL, CA 95037
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 163 of 208




         Shelby Distribution, Inc.
         29a Butterfield Trail Blvd.
         EL PASO, TX 79906


         Shelby Jones Company
         8800 West Chester Pike
         Upper Darby, PA 19082


         Shepherd Electric supply
         7401 Pulaski Highway
         Rosedale, MD 21237


         Shielding International
         2150 NW Andrews Drive
         MADRASS, OR 97741


         Shilog LTD
         3551 Mt Moriah Road
         P.O. Box 1887
         MCLESTER, OK 74501


         Shor-Line
         511 Osage Avenue
         KANSAS CITY, KS 66105


         Siegel Actuarial
         Consulting, Inc
         420 Commonwealth Drive Suite 101
         WARRENDALE, PA 15086


         Signal Fire Protection
         P.O. Box 218
         BALA CYNWYD, PA 19004


         Signature Emergency Products
         Friendship Firehouse
         1628 Huddell Avenue
         BOOTHWYN, PA 19061


         Silipos Holding LLC
         7049 Williams Rd.
         NIAGARA FALLS, NY 14304
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 164 of 208




         Simulaids, Inc.
         P.O. Box 1289
         16 Simulaids Drive
         SAUGERTIES, NY 12477


         Sir Speedy
         6161 Miami Lakes Dr. East
         MIAMI LAKES, FL 33014


         Sizewise Rentals LLC
         PO Box 320
         ELLIS, KS 67637


         Sizewise Rentals LLC
         PO Box 320
         ***ACH ONLY***
         ELLIS, KS 67637


         SKC Inc.
         863 Valley View Rd.
         Eighty Four, PA 15330-8619


         SKEDCO INC.
         P.O. Box 3390
         TUALATIN, OR 97062


         Skedco, Inc.
         P.O. Box 3390
         TUALATIN, OR 97062


         SkinStitch, LLC
         56 Center Street
         Massena, NY 13662


         Sklar Instruments
         889 South Matlack St
         WESAINTCHESTER, PA 19382


         Skyline Exhibit Craft
         3900 Executive Way
         Miramar, FL 33025


         Skytron Corporation
         16208 Collections Center Drive
         CHICAGO, IL 60693
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 165 of 208




         Sloan Corporation
         13316 A Street
         OMAHA, NE 68144


         SMC Courier Services Inc.
         PO Box 30
         Southeastern, PA 19399


         Smith & Nephew, Inc.
         PO Box 205651
         DALLAS, TX 75320-5651


         Smith & Nephew, Inc.
         75 Remittance Dr. #6493
         CHICAGO, IL 60675-6493


         Smith & Nephew, Inc.
         150 Minuteman Road
         ANDOVER, MA 01810


         Smithers Bio-Medical Systems
         A Division Of Smithers Oasis Co
         PO Box 745
         KENT, OH 44240


         Smiths Medical ASD, Inc.
         PO Box 7247-7784
         PHILADELPHIA, PA 19170-7784


         Smiths Medical ASD, Inc.
         Lockbox 5155
         PO Box 8500
         PHILADELPHIA, PA 19178-5155


         Smiths Medical ASD, Inc.
         PO Box 8106
         DUBLIN, OH 43016


         Smiths Medical ASD, Inc.
         PO Box 8500-4190
         PHILADELPHIA, PA 19178-4190


         Smiths Medical ASD, Inc.
         P.O. Box 7247-7784
         PHILADELPHIA, PA 19170-7784
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 166 of 208




         Snyder Mfg. Company
         2077 Hwy 102
         NEW SHARON, IA 50207


         Solcon, Inc.
         30200 SE 79th St.
         Suite 120
         ISSAQUAH, WA 98027


         Solic Capital Advisors, LLC
         1603 Orrington Avenue
         Suite 1600
         EVANSTON, IL 60201


         Sonoco Protective Solutions Inc.
         PO Box 91218
         Collection Center Drive
         Chicago, IL 60693


         Soothing Scents, Inc.
         P.O. Box 311367
         ENTERPRISE, AL 36331


         Sorin Group USA, Inc.
         P.O. Box 416863
         BOSTON, MA 02241


         Sound Pillow
         1123 Patricia
         SAN ANTONIO, TX 78213


         SOUTH BAY LEARNING CENTER
         11990 SW 93 Terrace
         MIAMI, FL 33186


         South Dade Forklift
         8125 West 20th Ave.
         HIALEAH, FL 33014


         South Hills School Of Business
         480 Waupelani Drive
         And Technology
         STATE COLLEGE, PA 16801
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 167 of 208




         Southeast Computer Solutions
         15165 NW 77th Ave.
         #2009
         MIAMI LAKES, FL 33014


         Southeast Medical Products, Inc.
         5524 Commerce Dr.
         ORLANDO, FL 32839


         Southeastern Emergency
         Equipment
         P.O. Box 1097
         YOUNGSVILLE, NC 27596


         Southern Door Systems, inc.
         1078 Boulder Road
         Greensboro, NC 27409


         Southern Safety Sales
         PO Box 4065
         AUSTIN, TX 78765


         Southland Medical Corp.
         466 W Meats Avenue
         ORANGE, CA 92865


         Southmedic, Inc.
         50 Alliance Blvd
         BARRIE L4M 5K3


         Southwest Synergistic Solutions,LLC
         215 N Center #701
         SAN ANTONIO, TX 78202


         SP-Concepts, Inc.
         10124 Mississippi Blvd.
         COON RAPIDS, MN 55433


         Spacelabs Medical, Inc.
         PO Box 404151
         ATLANTA, GA 30384-4151


         Span America
         P.O. Box 5231
         GREENVILLE, SC 29606
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 168 of 208




         Spangler Wholesale
         P.O. Box 109
         BRYAN, OH 43506


         Special Operations Tech
         P.O. Box 60288
         Los Angeles, CA 90060


         Speciality Optical Systems, Inc.
         206 Star od India Lane
         Carson, CA 90746


         Specialized Products
         1100 S. Kimball Ave
         SOUTHLAKE, TX 76092-9009


         Spiegel Construction
         Consultants, Llc
         3150 Tern Way
         CLEARWATER, FL 33762


         Spill 911, Inc.
         1684 Southpark Drive
         Westfield, IN 46074


         Spirometrics Medical Equipment
         P.O. Box 680
         22 Shaker Rd
         GRAY, ME 04039


         Sprint
         P.O. Box 54977
         Los Angeles, CA 90054


         Sprint
         P.O. Box 740602
         CINCINNATI, OH 45274-0602


         SPS Medical Supply Corporation
         6789 W. Henrietta Road
         RUSH, NY 14543
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 169 of 208




         Squeegee Squad
         6810 Lyons Technology Circle
         Suite 110
         COCONUT CREEK, FL 33073


         SRS Medical Systems
         76 Treble Cove Rd.
         Bldg 3
         N. BILLERICA, MA 01862


         SS White Burs Inc
         75 Remittance Drive - Ste 1418
         CHICAGO, IL 60675-1418


         SS//Symmetry Collections
         P.O. Box 759159
         Baltimore, MD 21275


         SSI/Symmetry Collections
         P.O. Box 759159
         BALTIMORE, MD 21275


         St. Jude Medical
         22400 Network Place
         CHICAGO, IL 60673-1224


         Stanbio Laboratories, Inc.
         P.O. Box 907
         SAN ANTONIO, TX 78294


         Staples Business Advantage
         PO Box 105748
         Atlanta, GA 30348-5748


         Staples Technology
         P.O. Box 17454
         Clearwater, FL 33762-0454


         Star Poly Bag, Inc.
         200 Liberty Avenue
         BROOKLYN, NY 11207
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 170 of 208




         State Of Fl Dept Of Financial Svcs
         4070 Esplanade Way
         Attn: Diana Mcswain
         TALLAHASSEE, FL 32399


         State Of Maryland Dept.
         PO Box 17052
         Personal Property Division
         BALTIMORE, MD 21297-1052


         State Of Michigan
         Dept of Treasury
         PO Box 30401
         LANSING, MI 48909-7901


         State Of New Jersey
         PO Box 059
         Division Of Employer Accounts
         TRENTON, NJ 08646-0059


         State Of New Jersey-Dept Treasury
         Division Taxation
         PO Box 266
         TRENTON, NJ 08695


         State Street Bank
         Massmutual
         PO Box 219062
         KANSAS CITY, MO 64121-9062


         Stauffer Mfg Company
         361 E. Sixth Street
         REDHILL, PA 18076


         Steadmed Medical
         3801 Hulen Street
         Suite 251
         FORT WORTH, TX 76107


         Steele's Truck & Repair
         491 E. Church Road
         KING PRUSSIA, PA 19406


         Stelmack Dobransky &eannace, Llc
         3328 Washington Road
         MCMURRAY, PA 15317-3005
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 171 of 208




         Stephen Gould Corporation
         35 South Jefferson Road
         Whippany, NJ 07981


         Stephen Zigelstein
         3240 N. Webster Rd.
         Tucson, AZ 85750


         Stereo Optical Company Inc &
         Essilor Instruments USA
         8600 W. Catalpa Ave. Suite 703
         Chicago, IL 60656-1116


         Stereotaxis
         Dept Ch 17222
         PALATINE, IL 60055


         Steris Corporation
         PO Box 676548
         DALLAS, TX 75267-6548


         STERIS CORPORATION
         Cassanese 224;centro
         Direzionale Milano Oltre
         20090 SEGRATE (MI), FL 33025


         STERIS CORPORATION
         P.O. Box 676548
         Attn: Acc. Rec
         DALLAS, TX 75267-6548


         Sterisil, Inc.
         835 S. Highway 105, Suite D
         Attn: Government Orders
         PALMER LAKE, CO 80133


         Sterling Business Machines, Inc.
         501 Locust Street
         STERLING, IL 61081


         Steve Inacker
         1471 Firwood Ct
         MARCO ISLAND, FL 34145
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 172 of 208




         Steve Nielsen
         3 Via Merenda
         RANCHO MIRAGE, CA 92270


         STIMPSON
         1515 SW 13th St.
         POMPANO BEACH, FL 33069


         Stockgo
         414 So Service Rd.
         #242
         PATCHOGUE, NY 11772


         Stolberg Law, Llc
         151 San Francisco Street
         Suite 201
         SAN JUAN, PR 00901


         Stradis
         3600 Bur Wood Dr
         WAUKEGAN, IL 60085


         Strategic Operations, Inc.
         4705 Ruffin Road
         SAN DIEGO, CA 92123


         Streck
         P.O. Box 45625
         Omaha, NE 68145-0625


         Stryker Communications
         571 Silveron Blvd
         FLOWER MOUND, TX 75028


         Stryker Endoscopy
         C/o Stryker Sales Corporation
         P.O. Box 93276
         CHICAGO, IL 60673


         Stryker Endoscopy
         P.O. Box 93276
         Chicago, IL 60673
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 173 of 208




         Stryker Instruments
         PO Box 70119
         CHICAGO, IL 60673-0119


         Stryker Medical
         PO Box 93308
         CHICAGO, IL 60673-3308


         STRYKER MEDICAL
         P.O. Box 70119
         CHICAGO, IL 60673-0119


         Stryker Orthopaedics
         Box 93213
         CHICAGO, IL 60673-3213


         Stryker Physio-Control Corporation
         12100 Collections Center
         Drive
         CHICAGO, IL 60693


         Stryker Sales Corporation
         JP Morgan Chase
         Attn: Stryker Sales Corp 21343
         Chicago, IL 60603


         Suburban Adult Service, Inc.
         960 West Maple Court
         ELMA, NY 14059


         Suburban Surgical Co. Inc.
         275 Twelfth St.
         Wheeling, IL 60090


         Sudha Of Miami LLC
         10315 USA Today Way
         MIRAMAR, FL 33025


         Sumeet Singh
         45 E City Avenue
         Suite 414
         BALA CYNWYD, PA 19004
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 174 of 208




         SUMMIT INDUSTRIES INC.
         P.O. Box 7329
         MARIETTA, GA 30065


         Summit Medical
         3100 Richmond NE
         Albuquerque, NM 87107


         Summit Medical, LLC
         815 Viking Parkway
         Suite 100
         Saint Paul, MN 55121-1579


         Sunbeam Properties/Development
         1401 79th Street Causway
         Miami Beach, FL 33141


         Sunmed
         2710 Northridge Dr Nw
         Suite A
         GRAND RAPIDS, MI 49544


         Sunrise Medical
         PO Box 933056
         ATLANTA, GA 31193-3056


         Sunrise Medical
         Long Term Care
         PO Box 933733
         ATLANTA, GA 31193-3733


         Sunrise Medical
         PO Box 933056
         ATLANTA, GA 31193


         Superior Printing, Inc.
         Santa Fe Springs, CA 90670



         Supplycore Inc.
         303 North Main Street, Suite 800
         Rockford, IL 61101
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 175 of 208




         SupplyOne Miami
         3303 NW 112 Street
         MIAMI, FL 33167


         Surgical Appliance Industries
         3960 Rosslyn Dr.
         CINCINNATI, OH 45209


         Surgical Tools, Inc.
         1106 Monroe Street
         BEDFORD, VA 24523


         Surgical Tools, Inc.
         1106 Monroe St.
         BEDFORD, VA 24523


         Surgimark
         1703 Creekside Loop
         Suite 110
         YAKIMA, WA 98902


         Swinson Medical LLC
         180 Island View Dr.
         PO Box 289
         PENHOOK, VA 24137


         SXR Systems, Inc.
         990 Grand Blvd.
         DEER PARK, NY 11729-5731


         Symmetry Surgical
         PO Box 759159
         BALTIMORE, MD 21275-9159


         Synthes LTD USA
         5972 Collections Center Drive
         Chicago, IL 60693


         Sysco Philadephia LLC
         PO Box 6499
         PHILADELPHIA, PA 19145


         SYSMEX AMERICA, INC.
         577 Aptakisic Road
         LINCOLNSHIRE, IL 60069
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 176 of 208




         System One Medical
         7509 Yardley Way
         TAMPA, FL 33647


         Tabb Textile Co. Inc
         511 Pleasant Dr.
         Opelika, AL 36801


         Tactical & Survival
         Specialties
         P.O. Box 1890
         HARRISONBURG, VA 22801


         Tactical Medical Solution
         Inc.
         1250 Harris Bridge Road
         ANDERSON, SC 29621


         Tacy Medical
         PO Box 15807
         FERNANDINA BEACH, FL 32035


         Tampa Electric
         PO Box 31318
         TAMPA, FL 33631


         Target Specialty Products
         P.O. Box 14084
         READING, PA 19612


         TASCO CORPORATION
         37 Trips Lane
         RIVERSIDE, RI 02915


         TDS Network
         553 Foundry Road Suite B
         Norristown, PA 19403


         TE Connectivity
         1000 Lucas Way
         HAMPTON, VA 23666
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 177 of 208




         Tecan US, Inc.
         9401 Globe Center Dr.
         Suite 140
         MORRISVILLE, NC 27560


         Tech 24-Commercial
         P.O. Box 638959
         C/o Fifth Third Bank
         CINCINNATI, OH 45263-8959


         Tech Valley Docks N Doors Llc
         P.O. Box 4161
         ALBANY, NY 12204-9998


         Techline Technologies, Inc.
         668 Davisville Rd.
         WILLOW GROVE, PA 19090


         Techni-Tool Inc.
         6100 Condor Drive
         Moorpark, CA 93021


         Techstyles, Div of Encompass
         Group Llc Dept. 40254
         PO Box 740209
         ATLANTA, GA 30374-0209


         Techtrade LLC
         30 Montgomery Street
         Jersey City, NJ 07302


         Teleflex Medical Inc.
         PO Box 601608
         CHARLOTTE, NC 28260-1608


         TELEFLEX MEDICAL INCORPORATED
         P.O.Box 601608
         CHARLOTTE, NC 28260-1608


         Teleflex Medical, Inc.
         P.O. Box 601608
         CHARLOTTE, NC 28260-1608
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 178 of 208




         Telesys
         251 New Karner Road
         ALBANY, NY 12205


         Temptime Corporation
         PO Box 28744
         New York, NY 10087-8744


         Tempure Scientific LLC
         PO Box 327
         GLOUSTER CITY, NJ 08103


         Tennant
         701 N. Llac Drive
         Minneapolis, MN 55440


         Terry Benda
         99 Simms Dr.
         ANNAPOLIS, MD 21401-2262


         Terry Molnar
         48 Gilded Street
         BLUFFTON, SC 29910


         Terumo BCT, Inc.
         Dept 7087
         CAROL STREAM, IL 60122


         Terumo Medical Corporation
         PO Box 930299
         Atlanta, GA 31193-0299


         Tetra Medical Supply Corporation
         6364 West Gross Point Rd
         NILES, IL 60714-3916


         Textile Network, Inc.
         501 East Simpson Street
         LAFAYETTE, CO 80026


         The American Red Cross
         Training Services
         25688 Network Place
         Chicago, IL 60673-1256
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 179 of 208




         The Berkley Assoc. Corp
         DBA Judge, Inc.
         P.O. Box 820120
         Philadelphia, PA 19182-0120


         The Box Depot
         6617 Park Ave
         ALLEN PARK, MI 48101


         The Brewer Company LLC
         Attn: Acct. Recv. Dept
         N88 W13901 Main Street Ste 100
         MENOMONEE FALLS, WI 53051


         The Caldwell Partners
         PO Box 95000
         LB# 1183
         Philadelphia, PA 19195-1183


         The Caldwell Partners International
         International LTD
         LB #1183
         Philadelphia, PA 19195-1183


         The Competitive Edge
         8166 304th Ave. S.E.
         PO Box 376
         Preston, WA 98050


         The Execu/Search Group, LLC
         PO Box 844276
         Boston, MA 02284-4276


         The Harloff Company Inc.
         1933 East Locus Street
         Ontario, CA 91761


         The Harloff Company, Inc.
         1933 East Locust Street
         ONTARIO, CA 91761


         The Janz Corporation
         6950 Americana Parkway
         Suite F
         REYNOLDSBURG, OH 43068
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 180 of 208




         The Office Group
         372 C Wythe Creek Road
         POQUOSON, VA 23662


         THE RESOURCE CENTER
         75 Jones and Gifford Center
         JAMESTOWN, NY 14701


         The Systems House, Inc.
         1033 Route 46
         Suite A202
         CLIFTON, NJ 07013


         The Vollrath Company LLC
         75 Remittance Drive
         Suite 3022
         CHICAGO, IL 60675


         The W Partners
         3 West Roseville Road
         Lancaster, PA 17601


         Therapeutic Dimension, Inc.
         Dba Rangemaster
         319 Hastings Rd.
         SPOKANE, WA 99218


         Thingtech, LLC
         P.O. Box 888387
         ATLANTA, GA 30356


         Thomas F. Bedsole, Esq.
         Frost Brown Tood LLC
         201 N. Illinois Street, Ste. 1900
         Indianapolis, IN 46244


         Thomas Riley Strategies,Llc
         1455 Pennsylvania Ave. Nw
         Suite 400
         WASHINGTON, DC 20004


         Thomas Scientific, Inc.
         PO Box 99
         99 High Hill Rd
         SWEDESBORO, NJ 08085
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 181 of 208




         Thompson & Johnson Equipment Co Inn
         6926 Fly Road
         EAST SYRACUSE, NY 13057


         Thrive Gpo, Inc.
         5225 Crystal Lakes Dr.
         Suite B
         ROCK HILL, SC 29732


         Tiara Robinson
         9731 Lockberry Ridge Loop
         NORTH CHESTERFIELD, VA 23237


         Ticonium Company
         PO Box 350
         Albany, NY 12201-0350


         Tidi Products LLC
         PO Box 776290
         CHICAGO, IL 60677-6290


         Tidi Products LLC
         PO Box 2020
         TROY, MI 48007-2020


         Tige Cadet
         17134 Cypress Preserve Parkway
         ORLANDO, FL 32820


         Timbar Packaging & Display
         Miami Division
         P.O. Box 933919
         ATLANTA, GA 31193-3919


         Timothy Rekuc
         1303 Shinnecock Court
         MARS, PA 16046


         Tollos, Inc.
         1 Easter Court
         Suite J
         OWINGS MILLS, MD 21117
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 182 of 208




         Tony Bashir
         590 River Mist Drive
         SUWANEE, GA 30024


         Top Rx
         3141 Stage Post Dr.
         Memphis, TN 38133


         Total Air Solutions
         1015 E. MLK Jr. Blvd
         TAMPA, FL 33603


         Total Office Furniture
         937 S. Alameda St. Unit A
         Los Angeles, CA 90021


         Total Telecom Corp.
         PO Box 11647
         SAN JUAN, PR 00910-1647


         Town&Country's Pestquest Supply
         6516 NW 20 Street
         Fort Lauderdale, FL 33313


         Tozour Energy Systems, Inc.
         P.O. Box 74845
         CLEVELAND, OH 44194-4845


         Trademark Medical
         449 Sovereign Court
         Attn Accounts Receivable
         SAINTLOUIS, MO 63011


         Transaero, Inc.
         35 Melville Park Road
         Suite 100
         MELVILLE, NY 11747


         Transgroup Global Logistics
         12250 NW 25th Street
         Suite 100
         Miami, FL 33182
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 183 of 208




         Travis Association For The Blind
         PO Box 3297
         AUSTIN, TX 78764-3297


         Treasure Of Virginia
         Perimeter Center
         101 North 14th Street
         RICHMOND, VA 23219


         TREASUREOFVIRGI
         Perimeter Center
         101 North 14th Street
         RICHMOND, VA 23219


         Treasurer, State Of CT
         55 Elm St. #2
         HARTFORD, CT 06106


         Treasurer,State Of New Jersey
         Nj Division Of Revenue
         PO Box 369
         TRENTON, NJ 08625


         Treasurer-State Of NH
         25 Capitol St.
         #121
         CONCORD, NH 03301


         Trevor Flemming
         PO Box 21
         CONVERSE, TX 78109


         Tri-Anim Health Services
         25197 Network Place
         CHICAGO, IL 60673-1251


         Tri-City Fire Extinguisher
         Service, Inc.
         PO Box 719
         TROY, NY 12181-0719


         Tri-County Pest Control
         5241 Birney Highway
         ASTON, PA 19014
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 184 of 208




         Tri-Tech Forensics, Inc.
         8770 Trade Street
         LELAND, NC 28451


         Triangle Fire Inc.
         2924 NW 109 Ave
         MIAMI, FL 33172


         Trillamed, LLC
         30100 Telegraph Road
         Suite 366
         BINGHAM FARMS, MI 48025


         Trimed Distributors, Inc.
         120 Vanderburg Rd.
         Ste 101
         MARLBORO, NJ 07746


         Trinet Internet Solutions, Inc.
         108 Discovery
         Irvine, CA 92618


         Tronex International, Inc.
         P.O. Box 781997
         PHILADELPHIA, PA 19178-1997


         TROY BIOLOGICALS INC.
         PO Box 99730
         TROY, MI 48099-9730


         Troy Biologicals, Inc.
         PO Box 99730
         TROY, MI 48099-9730


         TROY BIOLOGICALS,INC
         PO Box 99730
         TROY, MI 48099


         Tru-Care Health Systems
         5004 North Portland Ave.
         OKLAHOMA CITY, OK 73112-6122
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 185 of 208




         Tryco, Inc.
         6736 Old Mclean Village
         Drive
         MCLEAN, VA 22101-3906


         Tsa Tampa
         4200 George J Bean Parkway
         Suite 2512
         Tampa, FL 33607


         TSI Incorporated
         SDS 12-0764
         PO Box 86
         Minneapolis, MN 55486


         Tuttnauer USA LTD
         25 Power Drive
         HAUPPAUGE, NY 11788


         Two Rivers Medical
         3088 Elm Point
         Industrial Drive
         SAINT CHARLES      MO, MO 63301-4337


         Tyco Integrated Security Llc
         PO Box 371994
         PITTSBURGH, PA 15250-7994


         U.S. Postal Services
         14900 SW 30th St.
         Postmaster Miramar Branch
         MIRAMAR, FL 33027


         Uline Shipping Supply
         PO Box 88741
         Attn: Accounts Receivable
         CHICAGO, IL 60680-1741


         Uline Shipping Supply
         Specialists
         12575 Uline Dr.
         PLEASANT PRAIRIE, WI 53158


         UMF Medical
         1316 Eisenhower Blvd.
         JOHNSTOWN, PA 15904
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 186 of 208




         Unico
         182 Ridge Road Ste E
         DAYTON, NJ 08810


         Uniforms Manufacturing
         Inc.
         P.O. Box 12716
         SCOTTSDALE, AZ 85267-2716


         Unifour Fire & Safety
         PO Box 9489
         HICKORY, NC 28603


         United Drug Supply, Inc.
         3000 Bearcat Way
         Suite 114
         MORRISVILLE, NC 27560


         United Industries Corporation
         1 Rider Trail Plaza Dr.
         Ste 300
         EARTH CITY, MO 63045


         United Laboratories, Inc.
         PO Box 410
         Saint Charles, IL 60174


         UNITED SPORTS BRANDS
         PO Box 1691 Eb147
         MINNEAPOLIS, MN 55480-1691


         United States Plastic
         1390 Neubrecht Rd.
         Lima, OH 45801-3196


         United States Treasury
         Dept. Of Treasury Irs Service
         Center
         OGDEN, UT 84201-0039


         Unitron, LP
         P.O. Box 38902
         Dallas, TX 75238
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 187 of 208




         Universal Home Healthcare
         PO Box 290314
         TAMPA, FL 33687


         Universal Medical, Inc.
         PO Box 1829
         OLDSMAR, FL 34677


         Universal Medical, Inc.
         100 Ludlow Drive
         EWING, NJ 08638


         Upper Merion Township
         Attn: Business Tax Office
         175 West Valley Forge Rd.
         KING OF PRUSSIA, PA 19406


         Uresil LLC
         5418 W. Touhy Ave
         SKOKIE, IL 60077


         US Label & Ribbon
         9140 Ravenna Rd.
         Unit 5
         TWINSBURG, OH 44087


         US Orthotics, Inc.
         8605 Palm River Road
         TAMPA, FL 33619


         Us Treasury
         Dfas-Cleveland
         12410 E 9th St. Attn: J3dcbb 8522
         CLEVELAND, OH 44199


         US1 Supply LLC
         16518 House Hahl Rd
         Unit S
         CYPRESS, TX 77433


         USI Insurance Services
         PO Box 62689
         VIRGINIA BEACH, VA 23466
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 188 of 208




         Utah Medical Products, Inc.
         7043 South 300 West
         MIDVALE, UT 84047


         Va Medical Center
         1111 East End Blvd
         Attn: Agent Casher
         WILKES-BARRE, PA 18711


         Va Medical Center
         PO Box 218
         MIAMI, FL 33242-0218


         Va Medical Center (622)
         Va Murfreesboro
         3400 Lebanon Road
         MURFREESBORO, TN 37030


         Valley Forge Security Center
         169 Town Center Road
         KING OF PRUSSIA, PA 19406


         Valuemax International, Inc.
         848 Hausman Road
         ALLENTOWN, PA 18104


         Vamc Clarksburg
         1 Medical Center Dr.
         Whse (90d)
         CLARKSBURG, WV 26301


         VAMC PROVIDENCE
         PO Box 149971
         Dva (650)
         AUSTIN, TX 78714


         VAMCBUTLER-ABIE
         353 N. Duffy Road
         Attn:jennifer Lamberto
         BUTLER, PA 16001


         Van Alstine & Sons
         18 New Courtland St.
         Ashland, NY 12407
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 189 of 208




         Vector Security
         PO Box 89462
         CLEVELAND, OH 44101-6462


         Verathon Medical
         PO Box 935117
         ATLANTA, GA 31193-5117


         Verizon
         PO Box 15043
         ALBANY, NY 12212-5043


         Verizon
         PO Box 28000
         LEHIGH VLY, PA 18002


         Verizon Credit Inc.
         PO Box 4667
         TRENTON, NJ 08650-4667


         Verizon Florida LLC
         PO Box 15124
         ALBANY, NY 12212-5124


         Verizon Wireless
         PO Box 660108
         DALLAS, TX 75266-0108


         Vermed
         Graphic Controls / Dba Vermed
         PO Box 1271
         BUFFALO, NY 14240


         Vermed
         804 Airport Way
         SANDPOINT, ID 83864


         Vermont Secretary Of State
         128 State Street
         MONTPELIER, VT 05633


         Versa Technologies, Inc.
         PO Box 24189
         WINSTON-SALEM, NC 27114-4189
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 190 of 208




         Vertical Clarity Inc.
         628 Pineland Ave.
         BELLEAIR, FL 33756


         Vertiv Corporation
         PO Box 70474
         CHICAGO, IL 60673


         Veteran's Health
         777 Main Street
         Suite 770
         FORT WORTH, TX 76102


         Veteran's Medical Supply, Inc.
         3200 Tyrone Blvd. North
         Suite C
         SAINT PETERSBURGH, FL 33710


         Veterans Healthcare Supply
         Solutions Inc.
         13949 Alvarez Rd.
         JACKSONVILLE, FL 32218


         VIJON INC
         P.O. Box 504371
         SAINT LOUIS, MO 63150-4371


         Vinyl Technology Inc.
         Attn:Bob Bizoso
         200 Railroad Avenue
         Monrovia, CA 91016-4643


         Viscot Medical LLC
         P.O. Box 351
         EASAINTHANOVER, NJ 07936


         Vision Corporation
         244 N. Queen St.
         LANCASTER, PA 17603


         VISION TRAINING PRODUCTS
         4016 North Home Street
         MISHAWAKA, IN 46545
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 191 of 208




         Vital Healthcare Solution
         374 Mountain Boulevard
         Wernersville, PA 19565


         Vital Signs, Inc.
         25565 Network Place
         CHICAGO, IL 60673-1255


         Vitalcare Group, Inc.
         7650 W 185th St.
         Suite C
         TINLEY PARK, IL 60477


         Vladimir Obregon
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Vology
         PO Box 116354
         ATLANTA, GA 30368-6354


         Voxnet, LLC
         400 Davis Dr.
         Suite 100
         PLYMOUTH MEETING, PA 19462


         Voxnet, LLC
         400 Davis Drive, Suite 100
         PLYMOUTH MEETING, PA 19462-7814


         VWR International
         P. O. Box 640169
         PITTSBURGH, PA 15264-0169


         VWR Scientific, Inc.
         P. O. Box 640169
         PITTSBURGH, PA 15264-0169


         Vyaire Medical, Inc.
         29429 Network Place
         CHICAGO, IL 60673-1294


         Vyaire Medical, Inc.
         29429 Network Place
         Chicago, IL 60673-1255
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 192 of 208




         Vygon Corporation
         P.O. Box 787426
         PHILADELPHIA, PA 19178-7426


         W.A. Baum Company, Inc.
         620 Oak St.
         COPIAGUE, NY 11726-3292


         W.A. BAUN CO. INC
         620 Oak St.
         COPIAGUE, NY 11726


         Wal-Mart Supercenter
         6192 Gun Highway
         TAMPA, FL 33625


         Wallcur LLC
         8525 Arjons Dr., Suite 1
         SAN DIEGO, CA 92126


         Walman Optical Company
         Sds 12-1084
         PO Box 86
         MINNEAPOLIS, MN 55486


         WALMART SUPERCENTER
         6192 Gun Highway
         TAMPA, FL 33625


         Walters Healthcare Resources
         P.O. Box 335
         PALMER, TX 75152


         Wash GR County Blind Association
         566 East Maiden Street
         WASHINGTON, PA 15301


         Washington Greene County
         Blind Association
         566 E Maiden St
         WASHINGTON, PA 15301


         Watchung Spring Water, Inc.
         PO Box 3019
         LAKEWOOD, NJ 08701-4530
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 193 of 208




         Water Jel Technologies
         50 Broad Street
         CARLSTADT, NJ 07072


         Waterloo Healthcare
         P.O. Box 53555
         Phoenix, AZ 85072-3555


         Waters Technologies
         Corporation
         34 Maple St.
         MILFORD, MA 01757


         Waterwise Inc.
         3608 Parkway Blvd
         Leesburg, FL 34748


         WB Engineering Inc.
         7855 NW 29th Street
         Space 166
         MIAMI, FL 33122


         WC AMD, LLC
         6250 North River Road, Ste. 10-100
         Rosemont, IL 60018


         We're Having A Party, Inc.
         11331 SW 230 Terrace
         Miami, FL 33170


         Weaver & Company
         565-B Nucla Way
         AURORA, CO 80011


         Web Purchasing Vendor
         MIRAMAR, FL 33025



         Weber Scientific
         2732 Kuser Road
         HAMILTON, NJ 08691


         Webstaurant Store
         Www.Webstaurantstore.Com
         LANCASTER, PA 17537
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 194 of 208




         Weckworth Manufacturing, Inc.
         117 N. Baughman
         Haysville, KS 67060


         WELCH ALLYN INC
         M/s 90
         PO Box 73040
         CHICAGO, IL 60673-7040


         Welch Allyn, Inc.
         PO Box 73040
         CHICAGO, IL 60673-7040


         Welland Company, Inc.
         PO Box 1486
         COUPEVILLE, WA 98239-1486


         Wells Fargo Bank, N.A.
         10 S. Wacker Drive, 26th Floor
         Chicago, IL 60606


         Welmed Inc
         691 N Lake St.
         Gurnee, IL 60031


         Wendy Burns
         10315 Usa Today Way
         MIRAMAR, FL 33025


         WeStaff
         PO Box 512637
         LOS ANGLES, CA 90051-0637


         Western Opthalmic Corporation
         19019 36 Ave West
         Suite G
         Lynnwood, WA 98036


         Western Shelter Systems
         PO Box 83080
         CHICAGO, IL 60691-3010
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 195 of 208




         Westmed Inc
         Dept 2062
         P O Box 29661
         PHOENIX, AZ 85038-9661


         Westone Laboratories, Inc.
         2235 Executive Cir.
         COLORADO SPRINGS, CO 80906


         Westpak, Inc.
         83 Great Oaks Blvd.
         San Jose, CA 95119


         Whip Mix Corporation
         361 Farmington Avenue
         P.O. Box 17183
         LUISVILLE, KY 40217


         White Oak Healthcare Finance Llc.
         900 Third Avenue
         18th Floor
         NEW YORK, NY 10022


         Wide Evolution Systems, Co
         3105 NW 107th Avenue
         Suite 501
         DORAL, FL 33172


         Wilfredo Rodriguez
         10101 SW 108 Street
         Miami, FL 33176


         WILFREDORODRIGU
         Calle Las Flores #1
         Vista Alegre
         BAYAMOND, PR 00959


         Wiline Networks Inc.
         po Box 102150
         Pasadena, CA 91189-2150


         Wilson Case Inc.
         PO BOX 1106
         Hastings, NE 68902
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 196 of 208




         Wilson Ophthalmic
         PO Box 676101
         DALLAS, TX 75267


         Win Tech LLC
         11920 Southern Highlands Parkway
         Suite 101
         Las Vegas, NV 89141


         Winco Manufacturing LLC
         5516 SW 1st Lane
         OCALA, FL 34474


         Winco, Inc.
         5516 SW 1st Lane
         OCALA, FL 34474


         Windstream
         PO Box 9001013
         LOUISVILLE, KY 40290-1013


         Wolf Medical Supply, Inc.
         P.O. Box 37904
         Dept. #175
         CHARLOTTE, NC 28237


         Wolf X-Ray
         100 West Industrial Court
         DEER PARK, NY 11729


         Work, Inc.
         25 Beach Street
         DORCHESTER, MA 02122


         Worldpoint
         6388 Eagle Way
         CHICAGO, IL 60678-1638


         Wright National Flood Insurance Co.
         Insurance Company
         P.O. Box 33070
         SAINT PETERSBURG, FL 33733
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 197 of 208




         Wright Tool Company
         24680 Mound Road
         Warren, MI 48091


         WS Packaging Group, Inc.
         PO Box 74007320
         Chicago, IL 60674-7320


         WV Board Of Pharmacy
         2310 Kanawha Blvd.
         EASAINTCHARLESTON, WV 25311


         WV IV Pro, Inc.
         120 Mound Ave
         FAIRMONT, WV 26554-3309


         Wynnchurch Capital, LLC
         6250 N. River Rd. Ste 10-100
         ROSEMONT, IL 60018


         Xkzero
         1111 E. Touhy Avenue Ste 550
         Des Plaines, IL 60018


         Xodus Medical Inc.
         Westmoreland Business Park
         702 Prominence Drive
         NEW KENSINGTON, PA 15068


         Xpo Logistics Express,LLC
         27724 Network Place
         CHICAGO, IL 60673-1277


         Yasine Orion
         Yasine Orion
         344 Courage Loop
         Fort Stewart, GA 31315


         Yasmin Nevarez
         10315 Usa Today Way
         MIRAMAR, FL 33025


         Z Medica, LLC
         4 Fairfield Blvd
         WALLINGFORD, CT 06492
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 198 of 208




         Zachy LLC
         7939 Sailing Sjores Tier
         Stge 1600
         Boynton Beach, FL 33437


         Zeta Associates LLC
         875 N. Michigan Ave. Ste 3840
         Attn: Lisa Miner
         Chicago, IL 60611


         Zevex, Inc.
         75 Remittance Drive Dept. 3184
         Moog Medical Devices Group
         CHICAGO, IL 60675-3184


         Zimmer US, Inc.
         PO Box 277530
         ATLANTA, GA 30384-7530


         Zistics Distribution
         1840 Enterprise Drive
         ROCHESTER HILLS, MI 48309


         Zmar Technology, Inc.
         P.O. Box 1298
         MATTHEWS, NC 28106


         ZOLL Medical Corp
         PO Box 27028
         NEW YORK, NY 10087-7028


         Zoll Medical Corporation
         PO Box 27028
         NEW YORK, NY 10087-7028
             Case 20-23495-SMG           Doc 1    Filed 12/11/20      Page 199 of 208


                           ACTION BY WRITTEN CONSENT
                                            OF
                             THE BOARD OF MANAGERS
                                            OF
                        AMERICAN PURCHASING SERVICES, LLC
                            a Florida limited liability company

                                       December _____,
                                                 9     2020

THE UNDERSIGNED CHARLES E. SWEET and RON TURCOTTE (collectively, the
“Managers”), in their capacity as and comprising all the members of the Board of Managers (the
“Board of Managers” or “Board”) of AMERICAN PURCHASING SERVICES, LLC, a Florida
limited liability company d/b/a AMERICAN MEDICAL DEPOT (the “Company”), hereby:
(a) take, authorize, consent to, approve, and adopt the following actions and matters without and
in lieu of a meeting pursuant to Section 605.04073(5) of the Florida Revised Limited Liability
Company Act (Chapter 605, Florida Statutes); (b) waive any and all notices and requirements for
notice, including of the time, date, place and/or purpose of or with regard to any meeting of
managers of the Company and of or with regard to the actions and matters set forth in this Action
by Written Consent of the Board of Managers (the “Written Consent”); and (c) consent and agree
to the authorization, approval, and adoption of the resolutions set forth herein, on the terms and
conditions, and with the effective times, provided or described below:

                                               Recitals

      WHEREAS, American Medical Depot Holdings, LLC, a Delaware limited liability
company (“Parent”), is the sole member of the Company;

       WHEREAS, on even date herewith, the board of managers of Parent held a special meeting
and adopted those certain resolutions (the “Parent Resolutions”) set forth in the Minutes of a
Special Meeting of the Board of Managers of Parent (the “Minutes”);

       WHEREAS, a copy of the Parent Minutes, together with the certification of approval by
WC AMD, LLC, a Delaware limited liability company, with respect to the Parent Resolutions, are
attached hereto as Exhibit A;

         WHEREAS, the Managers have evaluated the Company’s prospective filing of a petition
for relief under Chapter 11 of Title 11 of the United States Code;

       WHEREAS, the Managers have reviewed this Written Consent in the entirety, including
the resolutions set forth below, and have determined that the actions and matters described,
provided for, authorized, and consented to herein are fair, desirable for, and in the best interests of
the Company and its member; and

        WHEREAS, the Managers hereby, by and through this Written Consent, authorize, consent
to, approve, adopt, and ratify the following resolutions, as applicable:




                                                  1
10173703-1
             Case 20-23495-SMG         Doc 1    Filed 12/11/20     Page 200 of 208


                                           Witnesseth

        NOW, THEREFORE, BE IT RESOLVED, that the Board on behalf of the Company
hereby determines that it is desirable and in the best interests of the Company and its creditors,
member, employees, and other interested parties that a petition be filed by the Company, seeking
relief under the provisions of Chapter 11 of the Bankruptcy Code; and it is further

        RESOLVED, that the Board on behalf of the Company hereby consents to, authorizes,
approves, adopts and ratifies each of the Parent Resolutions set forth in the Minutes as the duly
authorized action of the Board of Managers on behalf of the Company, and affirms for this purpose
that all references to the “Company” in the Parent Resolutions shall mean and include the
Company, American Purchasing Services, LLC, and that each of the Parent Resolutions shall apply
with full force and effect to the Company, effective forthwith.

                              ______________________________

        Each Manager for himself acknowledges that the Company is entitled to rely, and is relying
and will rely, on such Manager’s execution and delivery of this Written Consent and the resolutions
set forth herein (and the statements, acknowledgements, affirmations, agreements, authorizations,
consents, approvals, ratifications, and waivers included and provided herein).

       Delivery of an executed signature page to this Written Consent (together with the Written
Consent) by facsimile transmission, by electronic mail in “portable document format” (“pdf”)
form, or by any other electronic means intended to preserve the original graphic and pictorial
appearance of a document, including signature, shall be effective as delivery of a manually
executed counterpart to this Written Consent.



      [Balance of page intentionally left blank; signature blocks appear on following page.]




                                                2
10173703-1
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 201 of 208
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 202 of 208
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 203 of 208




                    EXHIBIT “A”
            Case 20-23495-SMG          Doc 1    Filed 12/11/20     Page 204 of 208




                        MINUTES OF A SPECIAL MEETING
                                         OF
                           THE BOARD OF MANAGERS
                                         OF
                    AMERICAN MEDICAL DEPOT HOLDINGS, LLC
                         a Delaware limited liability company

                                  Held on December 9, 2020

A special meeting of the Board of Managers (the “Board of Managers” or “Board”) of
AMERICAN MEDICAL DEPOT HOLDINGS, LLC, a Delaware limited liability company (the
“Company”), was noticed, called for, and convened telephonically at 10:00 a.m. Eastern
Standard Time, December 9, 2020 (the “Meeting”), pursuant to that certain Third Amended &
Restated Limited Liability Company Agreement of the Company, dated as of April 23, 2020 (as
amended from time to time in accordance with the terms thereof, the “LLC Agreement”).

       The following managers (the “Managers”) of the Company, comprising all the members
of Board of Managers, were present at the Meeting by telephone: Charles E. Sweet and Ron
Turcotte.

      Charles E. Sweet acted as Chairman and Secretary of the Meeting. The Chairman called
the Meeting to order. Based on the attendance of both members of the Board at the Meeting, the
Chairman determined that a quorum was present and stated that the Meeting could proceed.

       The Managers evaluated at the Meeting the prospective filing of a petition for relief under
Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) by the Company,
and by each of the Company’s direct and indirect subsidiaries, which consist of American
Purchasing Services, LLC, a Florida limited liability company d/b/a American Medical Depot,
DVSS Acquisition Company, LLC, a Delaware limited liability company, and AMD
Pennsylvania, LLC, a Delaware limited liability company (collectively, the “Subsidiaries”).

      Upon motion duly made and seconded, and the Managers unanimously resolved at the
Meeting as follows (the “Resolutions”), subject in each case to the consent and approval of WC
AMD, LLC, a Delaware limited liability company, in accordance with the LLC Agreement:

Chapter 11 Case

        NOW, THEREFORE, BE IT RESOLVED, the Board has determined that it is
desirable and in the best interests of the Company and its creditors, members, employees, and
other interested parties that a petition be filed by the Company and each of the Subsidiaries,
seeking relief under the provisions of Chapter 11 of the Bankruptcy Code; and it is further

        RESOLVED, that the Company is hereby authorized and empowered to file a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code, and hereby authorizes, consents to
and approves the filing of a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code by each of the Subsidiaries (such voluntary petition of the Company, and the voluntary


                                                1
             Case 20-23495-SMG          Doc 1     Filed 12/11/20     Page 205 of 208




petitions to be filed by the Subsidiaries, collectively, the “Chapter 11 Cases”) in a court of
proper jurisdiction (the “Bankruptcy Court”); and it is further

         RESOLVED, that Dennis Gerrard of CR3 Partners, LLC, the Chief Restructuring
Officer, and any other person designated by the Board in writing (each, an “Authorized Officer”
and collectively, the “Authorized Officers”) be and each of them individually is hereby
appointed as the Company’s authorized representatives, and in such capacity, acting together or
separately, with power of delegation, the Authorized Officers be and hereby are authorized and
empowered to execute and file on behalf of the Company, including in the Company’s capacity
as member of its direct subsidiary, all petitions, schedules, lists, applications, pleadings and other
motions, papers, agreements, consents or documents, and to take any and all action that any
Authorized Officer deem necessary, proper or desirable in connection with the Chapter 11 Cases,
including, without limitation, any action necessary to maintain the ordinary course operation of
the Company’s business and otherwise to advance the prosecution of the Chapter 11 Cases; and
it is further

Retention of Professionals

         FURTHER, that the Authorized Officers be and hereby are authorized and directed to
employ the law firm of Berger Singerman LLP as general bankruptcy counsel to represent and
assist the Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Company’s rights and obligations, including filing any pleadings; and in
connection therewith, the Authorized Officers, with power of delegation, are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause
to be filed an appropriate application for authority to retain the services of Berger Singerman
LLP; and it is further

        RESOLVED, that the Authorized Officers be and hereby are authorized and directed to
employ the firm of Prime Clerk, LLC as notice and claims agent to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights and obligations; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed appropriate applications
for authority to retain the services of Prime Clerk, LLC; and it is further

        RESOLVED, that the Authorized Officers be and hereby are authorized and directed to
employ or engage any other professionals to assist the Company in carrying out its duties under
the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
obligations; and in connection therewith, the Authorized Officers, with power of delegation, are
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed appropriate applications for authority to retain the services of
any other professionals as necessary; and it is further

Cash Collateral and Adequate Protection

       RESOLVED, that, in connection with the commencement of the Chapter 11 Cases, the
Authorized Officers are authorized, empowered and directed to seek approval of a cash collateral


                                                  2
9945095-2
            Case 20-23495-SMG          Doc 1     Filed 12/11/20     Page 206 of 208




order in interim and final form (a “Cash Collateral Order”), and to negotiate, execute and
deliver any and all agreements, instruments, or documents by or on behalf of the Company
necessary or expedient to implement the Cash Collateral Order, as well as any additional or
further agreements for the use of cash collateral in connection with the Chapter 11 Cases, which
agreement(s) may require the Company to grant liens to the Company’s existing lenders and
reach other agreement, instrument, or document to be executed and delivered in connection
therewith, all with such changes therein and additions thereto as any Authorized Officer
approves, such approval to be conclusively evidenced by the taking of such action or by the
execution and delivery thereof, subject to Bankruptcy Court approval; and it is further

General

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
they hereby are, authorized and empowered, in the name of and on behalf of the Company, to
take or cause to be taken any and all such other and further action, and to execute, acknowledge,
deliver and file any and all such agreements, certificates, instruments and other documents and to
pay all expenses, including but not limited to filing fees, in each case as in such person’s or
persons’ judgment, shall be necessary, advisable or desirable in order to fully carry out the intent
and accomplish the purposes of the resolutions adopted herein; and it is further

        RESOLVED, that each member of the Board of Managers of the Company has received
sufficient notice of the actions and transactions relating to the matters by the foregoing
Resolutions, as may be required by the organizational documents of the Company, or hereby
waive any right to have received such notice; and it is further

        RESOLVED, that any and all acts, actions and transactions relating to the matters
contemplated by the foregoing Resolutions done in the name of and on behalf of the Company,
which acts would have been approved by the foregoing Resolutions except that such acts were
taken before the adoption of these Resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Company with the same force and effect as if each such act,
transaction, agreement or certificate has been specifically authorized in advance by resolution by
the Board of Managers; and it is further

        RESOLVED, that these Resolutions may be executed and delivered in multiple
counterparts and via facsimile or other electronic means, all of which taken together shall
constitute one and the same instrument.




                                                 3
9945095-2
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 207 of 208
Case 20-23495-SMG   Doc 1   Filed 12/11/20   Page 208 of 208
